Explanations of vote
Dear colleagues, we have a lot of explanations of votes so we will have to be extremely strict with the time. I will cut everyone off after one minute. I apologise for this but that is the way it is going to be.
Oral explanations of vote
Mr President, I want to explain why I voted against the 2011 budget. I voted against it because, in a time of austerity, the EU should show restraint. We should be cutting our expenditure, not increasing it. In my view it was shameful that the Commission initially proposed a 6% increase and Parliament supported that.
I believe that my Prime Minister, David Cameron, did a good job in forcing the level of increase down to 2.9% but we know that this was a compromise. It is not a compromise that British Conservatives are particularly pleased with and I was proud to vote against EU extravagance.
(FI) Mr President, it is significant that Parliament for the first time had a chance to approve the budget. In subsequent budgetary policy I think that Parliament should ensure that the priorities are that the EU is able to increase its own contribution, that the budget supports material efficiency and policy on climate change through its own choice of policies, and that in this way the Europe 2020 Strategy and a greener economy are achieved.
Mr President, like my colleague Mr Fox, I too share the concern, as many British Conservatives did.
At a time of austerity, when governments across the European Union - and in fact governments across the world - are looking to tighten their belt and to rein in spending, how dare we ask for an increase in taxpayers' money? Surely it is a time to tighten our belts and to set an example. We should not have been asking for an increase, we should not even have been asking for a freeze, we should have been asking for a cut in the EU budget so that taxpayers across the European Union can take their politicians seriously and know that we understand the pain that they are feeling at this time and that we share the pain with them, rather than looking like an elected elite who pay no attention to the people who put us there.
(DE) Mr President, the right to draw up a budget is the central right of a parliament. This also applies to the European Parliament. Responsibility, trust and partnership are the three key aspects of the cooperation between Parliament, the Commission and the Council. The consultation process on the 2011 budget was not a confidence-building measure in this respect. I call on the Commission and, in particular, the Council to respect the rights of the European Parliament, because, as I have already said, the right to draw up the budget is the central right of the European Parliament.
Mr President, yesterday I wondered whether I had fallen through a kink in the space-time continuum and ended up in the 1970s. Today I am wondering whether it is the 1770s.
Let me quote an observation that Thomas Jefferson made about remote government. He said that 'at such distance and from under the eye of their constituents', governors must of necessity tend to 'corruption, plunder and waste'. What a perfect description of what happens in the EU budget, with its unapproved accounts, the misallocation of resources, and these constantly rising figures, despite the attempts of the 27 Member States to rein in their spending. It is what happens when you have no link between taxation, representation and expenditure, when the EU expects bouquets for spending money but not brickbats for raising it.
The only way in which we will be able to bring these figures back in line with public opinion is when we restore budgetary responsibility to national parliaments and to national parliamentarians who have to justify themselves to their constituents, who are also their taxpayers.
(IT) Mr President, ladies and gentlemen, we are in favour of the measure and thank the rapporteur, who was very precise.
We nevertheless believe that this work should force the European institutions to continue to monitor future developments in this new discipline, because in the past unclear situations have unfortunately arisen all too often, which have had a negative impact on the financial system, to the detriment of businesses and savers.
We consider it very important to have a new European system for agencies and to supervise all central banking authorities in order to ensure that ratings respond effectively to the modern financial system and are useful to the public. I therefore thank the rapporteur.
(DE) Mr President, the question is: Who monitors the monitoring authorities? Even football referees have to undergo a monitoring or an approval process. If this applies to football, then it must surely apply to the financial markets. Here the process of evaluating the creditworthiness and soundness of financial products, of banks and even of whole countries has been left to the credit rating agencies. However, when these agencies become a monopoly and manage to avoid any form of supervision, then they take on a godlike status and we find them being worshipped. We must not allow this to happen. It says in the Bible: 'Thou shalt have no other gods before me.' This report is attempting to put the situation right, by introducing supervision of the credit rating agencies. At the appropriate time, Parliament should ask itself whether these measures really have been successful.
(IT) Mr President, ladies and gentlemen, today's vote on the 2011 budget confirms the closing of a new procedure, which, however painful it may have been, showed the responsible and steadfast attitude of the budgetary authorities.
Although it is a compromise solution involving sacrifices by both Parliament and the Council, it has prevented the introduction of a system of twelfths that would have had serious consequences for the funding of European Union programmes.
Parliament is satisfied with the goals we have achieved. However, it points the finger of blame at those who caused the failure of the agreement on the International Thermonuclear Experimental Reactor programme and on flexibility. The Union has in fact lost credibility with its international partners and risks not being able to fund its commitments and not being able to fill the new spheres of action deriving from the Treaty of Lisbon.
Starting from January 2011, we must therefore set priorities and make them financially sustainable for the years to come.
(IT) Mr President, ladies and gentlemen, the need to modernise measuring systems while improving regulation prompted us to repeal European directives on metrology.
I too am convinced that this is the first step to starting radical and more precise reform in this area. There is also no doubt that we need to agree on a sufficient timeframe to allow Member States to assess the effects of repealing these regulations on their own laws and to make any necessary adjustments.
Lastly, the decision to repeal the various directives responds perfectly to the need for greater simplification, which is particularly keenly felt in all sectors.. We hope, however, that the cure does not turn out to be worse than the disease.
(IT) Mr President, ladies and gentlemen, the Treaty of Lisbon has introduced a key innovation in the democratic functioning of the European Union by providing this new practical tool for civil participation in European debate and integration.
In fact, the European citizens' initiative introduces a new concept of international democracy and gives the European Union a new form of participatory democracy. All our citizens can apply directly to the European Commission to submit a legislative proposal.
We welcome the proposal from the Commission, since the involvement of civil society and the formulation of policies in decision making strengthen the democratic legitimacy of our institutions and bring the European Union closer to its citizens.
(IT) Mr President, ladies and gentlemen, I would like first of all to express my satisfaction at the approval of the European citizens' initiative, for which I was the shadow rapporteur for the Committee on Culture and Education, while complaining that Parliament has failed to vote on two issues that I consider fundamental: the rights of young people over the age of 16 to sign this initiative and votes for residents.
We know that these initiatives are not covered by the Treaty of Lisbon and these are some of the reasons why we are opposed to this treaty.
(DA) Mr President, the Danish Liberal Party has today voted in favour of the citizens' initiative, because it encourages participation by citizens and will make the EU much more accessible. Parliament has succeeded in listing a few standardised conditions to make the citizens' initiative accessible irrespective of the Member State in question and to ensure that the instrument remains easy to use. However, as a minimum, citizens must come from quarter of the Member States - the number of citizens from each Member State must be at least equal to the number of Members of the European Parliament from that Member State multiplied by a factor of 750, and citizens must be old enough to vote in parliamentary elections. We believe that these conditions are important in order to ensure that the citizens' initiative also attains the validity that is required for it to be perceived as a serious contribution to the development of democracy.
(FI) Mr President, I would like to say a few words about the citizens' initiative. It is true that the Treaty of Lisbon meant that we availed ourselves of a new initiative which encourages our citizens to participate in democracy. When a million citizens sign a petition, the Commission agrees to deal with it, but is that all there is to it? In my opinion this is an excellent initiative, but we have to consider how it can be taken forward.
The premise is that our citizens would participate in the democratic process mainly by voting in the elections. That would be a way for us to take forward matters which are important to people. Consequently, this new initiative will obviously perhaps give a boost to citizen involvement, though, on the other hand, I myself see how it could result in a situation where the Commission only replies to initiatives, with nothing concrete emerging. That being the case, we need to rethink how we might genuinely encourage people to take part in political decision making.
(DA) Mr President, just to add to what has already been said in respect of the support of the Danish Liberal Party, I would like to say that, as already mentioned, this is an extremely important initiative. It is also an experiment, which - and this is what I am calling for - we must monitor very closely and ensure that the three-year period that has now been laid down for this initiative is actually followed up, and we must consider whether it is actually a proper citizens' initiative or - if I may put it this way - whether it is being used with other interests at heart. It is important for its success - the success that we all hope this initiative will experience - that it is, quite simply, the citizens who take the initiative. In this regard, I would also like to say that I personally hope there will be some forward-looking, constructive and positive issues that citizens wish to raise concerning the EU project, so that it does not continually turn out to be the 'no' camp that always monopolises the use of this sort of initiative.
(IT) Mr President, ladies and gentlemen, I have been following the legislative procedure for the European citizens' initiative very closely and I am happy - partly on the basis of the statements by the Council and the Commission - that the first petitions will be launched a year from now.
I am also proud to be able to announce to the European Parliament that in Italy a broad grassroots movement of citizens, associations and committees has sprung up in the wake of the approval of the outrageous directive on animal research. This movement will not sit on its hands this year, but will work to prepare a proposal for the Commission: a proposal to give the European Union modern and civilised laws and that says 'no' to animal testing - a cruel and scientifically ineffective practice - while strongly encouraging alternative methods.
Saying 'no' to vivisection must be an objective of the European Union, since it is a desire of its citizens.
Mr President, I believe that the citizens' initiative could be useful because it will allow citizens to speak directly to the Commission, but the question remains as to how the Commission will react to proposals it does not like.
I think we can expect a whole host of initiatives asking the Commission to do more, asking for there to be more Europe, and no doubt the Commission will respond enthusiastically to that request.
How will it react, however, to proposals for less Europe, or perhaps for Europe to do things better, or to waste less money, or perhaps a declaration that there would never be any European taxation? I wait to see with interest how the Commission reacts to those proposals. Will it treat those proposals with respect? If it only responds to the proposals it likes, then this initiative will be redundant.
(GA) Mr President, I was happy to vote for these proposals, and I think that the two rapporteurs have done a very good job, not only for the European Union but for our citizens in general.
The citizens' initiative was a very important part of the Treaty of Lisbon being passed in Ireland a little over a year ago, but it did seem for a while that the whole process would be stymied by complication and regulation. Thanks to the work of the rapporteurs, simplification has been brought to the process and particularly welcome is the idea that a seven-member panel from seven different countries would initiate the process. I think this and other measures will ensure that genuine citizens' concerns can be brought forward while hopefully stopping those of vested interests.
(GA) I would like to end, therefore, with a proverb from my own language that says that a good start is half the work. A good start has been made here.
Mr President, this is really a sham of democracy, is it not? It is such a shame that you did not actually want to hear the people of Europe before you implemented the Treaty of Lisbon which has brought in this citizens' initiative.
To answer Mr Fox a few moments ago: after the first phase of this, the Commission could decide that it is not a worthwhile exercise. That is the problem with this, because it has no binding mandate. It can just be disregarded by the Commission. Once again we see the European Union not taking into account the wishes of the people of Europe. For Christ's sake, please listen to the people because they do not want this.
Mr President, I welcome and voted for the Commission work programme for 2011.
The financial crisis is the big challenge, and it has to be met head on. I wish the Commission well in terms of the goals that it has set out. As regards the euro, it is absolutely crucial, from the point of view of the integrity and the cohesion of the Union, and from the point of view of solidarity within the European Union, that we have the common currency and that we do everything possible to protect it.
As regards jobs and the economy, I welcome the fact that in January 2011 the Commission will adopt its first annual growth survey. That annual growth survey will analyse the economic situation of the Union, including potential imbalances and systemic risk. This is essential to Europe's transformation into a smart and sustainable economy.
Last, but by no means least, we are a Community of 500 million people. We have got to punch above our weight on the European stage and the world stage internationally. I wish the Commission well in the year ahead.
(NL) I have voted against this motion for numerous reasons, but the most peculiar paragraph is the one which states that, according to this Parliament, Member States should be required to spend 0.7% of their gross national income on development aid and that the Commission should ensure compliance with that obligation.
Apart from the question as to whether or not development aid makes any sense, this also constitutes a serious breach of the principle of subsidiarity. Another peculiar thing is paragraph 52 where the Commission is being urged to take advantage of the momentum, as it were, for the enlargement process. Can somebody tell me which momentum? Are you talking there about Turkey's constant provocations or the massive human rights violations in that country, not to mention the ever-increasing islamisation?
(NL) There are certainly a couple of good things in this resolution, such as the condemnation of President Mugabe, who is a criminal, participating in the Lisbon Summit, and the reference to the harmful consequences of brain drain from the African continent.
The resolution also rightly emphasises the crucial role of the development of agricultural capacity. On the other hand, we really have to get rid of that absurd 0.7% standard. The USD 1 billion of development aid that has flown to Africa for 60 years has served only to plunge this continent further into misery. Instead of granting ever more aid, we need to put our energy into combating illicit capital flight, amongst other things, which is something that this resolution has highlighted anyway.
Neither was I impressed in any way by the paragraph on migration, which is why I ultimately voted against.
Mr President, when we look at the poor state that we see many African nations in, of course we in the EU and in the different Member States of the EU all want to help them out of poverty, but I think we should be more sensible about our use of aid. When there is a disaster it is absolutely right that aid plays a vital role in the short term but when we are looking at long-term development sometimes our aid is misallocated.
Surely it is not right for our taxpayers in different Member States of the EU to be sending money to governments in Africa who are not governing their country in a decent way and that money does not flow down to those who really need it. The best way to help development is to help the entrepreneurs in poorer countries who can create wealth in their own communities and take their own friends and neighbours out of poverty.
Let us open up our markets, let us aim our aid at encouraging trade and development rather than just aid money.
Mr President, along with a number of Members of this House I recently attended the ACP Summit in Kinshasa, officially the second worst country in the world. The UN runs an index of happiness and it places the Democratic Republic of the Congo above only Zimbabwe. But, of course, the Congolese, unlike the Zimbabweans, cannot tell themselves that things would improve if only there were a change of government: they have had their multi-party elections, their internationally approved constitution, and so on.
The Democratic Republic of the Congo exaggerates and concentrates the tragedy of Africa. You can, I think, blame the colonial experience there with somewhat more force than in neighbouring countries, without wanting to rehearse the whole tragedy of the Congo Free State. There is, of course, the curse of natural resources, which breaks the link between taxation and expenditure, and makes politics a scramble for honour and wealth. But, above all, there is the heterogeneity, the lack of national feeling, the lack of linguistic or ethnic unity of purpose. 'If you love your country, pay your taxes' said a plaintive sign in Kinshasa. Of course nobody does.
You can, I am sure, guess why I am mentioning this. The President of the European Council said that patriotism leads to war. Well I would love to bring him to a place where there is no patriotism whatsoever, and see what it leads to.
(HU) Mr President, we all know that as a result of the financial crisis, the state pillar of the pension system, which offers a greater degree of security, is becoming increasingly attractive in several European countries. Many countries are reviewing their own systems, and are making efforts to reinforce the state pension system. Although the pension system is a matter that essentially falls within the scope of national competence, the direction that debates take on these issues in Europe is still important. I therefore welcome the fact that point 30 of the Decision on the Commission work programme, which was adopted now with the support of the three largest popular, social and liberal groups within the European Parliament, highlights that the first, that is to say, the state pillar of the pension system needs to be strengthened. My home country, Hungary, took an important step in this appropriate direction with the act adopted yesterday. The pension debate within the EU, concerning the white, and subsequently the green papers, must continue in this spirit, this is what the European Parliament is calling on the Commission to do, and I am therefore very pleased with this proposal.
(IT) Mr President, ladies and gentlemen, the new institutional framework introduced by the Treaty of Lisbon stresses that the effective protection and promotion of human rights and fundamental freedoms underpin democracy and the rule of law in the European Union.
I supported this report because I am certain of the need for a new internal human rights policy for the Union that is effective and comprehensive, and which ensures effective accountability mechanisms, both at national and EU level, to address the numerous violations we see every day.
We wish to stress that the entry into force of the Treaty of Lisbon has radically changed the face of European Union law. The Charter of Fundamental Rights now has the same legal force as the Treaties and represents the most modern codification of fundamental rights, offering a good balance between rights and solidarity, and encompassing civil, political, economic, social and cultural rights as well as third-generation rights.
(IT) Mr President, ladies and gentlemen, I decided to vote in favour of this report not merely because this was a decision taken by my political group, but also because I am absolutely convinced that this report is of great importance in institutional terms and is necessary at a time when Parliament's powers are defined but taking time to organise.
We clearly wished to make our first approval of the budget under the terms of the Treaty of Lisbon a significant event. It was therefore necessary for all of us to establish a common position; hence the rapporteur's efforts to find compromise amendments to prevent the decisions that will only mean it takes longer to come to a definitive line on the application of the Treaty of Lisbon.
I therefore thank Mrs Gál for her work and hope that this report will lead to a collective improvement in the activities of European institutions.
(FI) Mr President, firstly I want to congratulate Mrs Gál on this excellent report on the situation of fundamental rights in the European Union. This, however, is just a report. We have to remember that we still have much to do within the European Union. Unfortunately, not everyone's fundamental rights are being implemented in practice, even if in theory people say that they are. We have an example in the huge Roma minority, whose fundamental rights are not being implemented in all respects.
We also have problems with freedom of opinion. It is for the sake of freedom of opinion that we awarded the Sakharov Prize to a Cuban dissident, but we also still have problems within Europe. Not everywhere can people speak freely or make known their opinion. We have a concrete example of that in one of fellow Members here in the European Parliament, who goes around surrounded by security guards because he has to fear for his own safety. We must stand up for fundamental rights in Europe and fight to ensure that everyone has freedom of expression in the European Union.
(IT) Mr President, ladies and gentlemen, it is well known that the activities of the Italian Government represent a constant violation of the Charter of Fundamental Rights. We only need to think of the agreement between Italy and Libya, which succeeded in infringing dozens of articles of the Charter, or the proposed 'bavaglio' law that set out to gag the press and the legal system.
We are talking about a government supported by a parliament elected in an undemocratic manner, without allowing citizens the chance to express a preference, a government that yesterday won a vote of confidence with votes from the opposition benches from Members of Parliament who publicly admitted that they had been approached with promises of standing at future elections and cash for votes.
(The speaker was interrupted by a heckler)
The facts prove that corruption has taken place. This is business as usual for the corruptor Mr Berlusconi, as the final judgments handed down in the Mondadori and Mills cases reveal.
(Do not tell me the European Parliament is letting fishwives in now?)
On 9 December, the European Parliament celebrated International Anti-Corruption Day. Yesterday, the Italian Parliament launched its first day in favour of legalising the corruption of MPs.
Ms Ronzulli, sit down and stop talking please. This is not appropriate in the Chamber of the European Parliament. You do not have the floor and you may not disrupt other speakers in this way. Please respect this. Ms Alfano, please continue. I shall give you another 30 seconds.
(IT) Mr President, on 9 December, the European Parliament celebrated International Anti-Corruption Day. Yesterday, the Italian Parliament launched its first day in favour of legalising the corruption of Members of Parliament.
Ms Ronzulli, this is the last time I am going to say this to you. If you stand up again and interrupt the sitting, I will ask you to leave the Chamber. Is that clear enough? Do not do it again.
(FI) Mr President, with the adoption of the Treaty of Lisbon one of the most crucial new areas for our citizens' wellbeing is the Charter of Fundamental Rights, now binding on us all. The next step is for the different EU institutions to focus on the monitoring and promotion of fundamental rights in all the Union's policy areas and in all Member States, in a way that is binding and effective as possible.
To achieve this, it is important that individuals as well as the different institutions work to ensure that the Directive on equal treatment, which at present has run aground in the Council, is taken forward and that, as a result, we acquire the legally binding means to intervene in cases of discrimination in Member States.
May I also say that it is especially important to intervene in cases of tacit, as well as blatant, discrimination. Tacit discrimination affects older people, for example.
(NL) Mr President, I have, obviously, voted against this politically correct report. As a Flemish nationalist, I find it totally unacceptable that this Parliament should automatically equate nationalism with xenophobia and discrimination.
The proposal to complement infringement procedures against Member States with a procedure that will block certain policy measures, until such time as the Commission decides whether or not to initiate formal infringement proceedings, is downright dangerous. This boils down to nothing short of keeping tabs on Member States and this situation is unacceptable.
In the future, the European Commission will be able to block an effective deportation policy and, in so doing, it will far overstep its authority. Implementation and exercise of these tasks should be left to individual Member States, not to the European Commission.
Mr President, in an appendix to 1984, George Orwell wrote a chapter on 'newspeak' and he talked about how language could be vitiated and changed, and thereby change our thought. The example he gave was the word 'free'. He could only envisage the word 'free' being used in newspeak to mean this dog is free from lice, this field is free from weeds; so the concept of intellectual or political freedom disappeared, because there were no words to express it. It was an uncannily prescient example, because that is more or less what has happened to the word free in our lifetime.
It used to mean a freedom against state coercion: freedom of speech, freedom of assembly, freedom of worship; it now means an entitlement. I have a freedom to work; I have a freedom to use the national healthcare system or whatever. This report on human rights has moved from the concept of rights as a guarantee of personal liberty to a right as a claim on everybody else. Instead of guaranteeing our rights to be treated equally, it asserts our rights to be treated differently. There is not a crisis of human rights in Europe, there is crisis of democracy; and we do not tackle that crisis by shifting power from elected representatives to unelected jurists.
(IT) Mr President, ladies and gentlemen, I apologise for what happened earlier, but as an Italian I cannot stand a certain type of attitude. I am fed up because Mrs Alfano continues to use up minutes of the explanations of vote to tell lies and distort what is really happening in Italy. A vote of confidence took place yesterday in the Italian Parliament on a uninominal basis and under absolutely democratic conditions. I therefore waive my explanation of vote, declaring that I voted in favour of the report by Mr Juvin.
(IT) Mr President, ladies and gentlemen, I too am convinced of the important role that advertising can play in stimulating competition and competitiveness between businesses to increase the choice offered to consumers.
Europe must nevertheless succeed in applying tougher regulations to a sector that otherwise risks becoming increasingly invasive, particularly as a result of the use of new technologies It is in fact increasingly common for consumers to provide sensitive data without being aware of the results that may be derived from them.
This is why I welcome the report by Mr Juvin, particularly because of its focus on the most vulnerable individuals, such as children, who are not capable of independently assessing commercial offers presented through increasingly aggressive advertising.
(FI) Mr President, advertising is often a useful source of information for consumers and helps them to make sensible choices. The industry has also engaged in excellent self-monitoring procedures as regards codes of ethics, which determine what kind of advertising is permissible and good.
In recent years, however, this practice has fallen by the wayside, as we can see, for example, in how children are used as well as in advertising targeted at children. It is for that reason that I believe that Parliament should intervene in this matter, and at a later stage use this excellent report as a basis for examining whether the directive needs to be revised and made more stringent.
Mr President, advertising is a crucial part of a well-functioning internal market to foster competition and give choice to consumers. I voted in favour of the report on advertising. It does not propose new legislation or regular advertising nor does it control or limit the Internet.
The report contributes to raising awareness on the need for responsible advertising to combat unfair commercial practices in advertising and to respect consumers' personal data and privacy.
I call on the business community to take their share of responsibility with self-regulation, with voluntary actions to avoid misleading, hidden and intrusive advertising. I especially appeal for children to be freed from advertising. Stop using Batman, Spiderman and Bamse against our children.
(GA) Mr President, I welcome the Bendtsen report, and I voted for it. We must emphasise energy conservation as a way of reducing energy demand and therefore of achieving energy efficiency throughout the European Union. We frequently discuss the renewable energy sources, but it is very easy to forget our electricity consumption. I voted for this report because it is extremely important. I want to congratulate the rapporteur.
Mr President, we have some interesting aggression from our Italian colleague up here.
Last week a lot of people travelled a long way to Cancún, but they did not move far in the fight against climate change. With today's votes on energy efficiency, we actually took a step forward. As this report rightly points out, energy efficiency is the most cost-effective and fastest way to reduce CO2 emissions. Yet the measures being undertaken in the Member States are far from enough. On the basis of our current efforts, we will only make it half way to 20% by 2020. That is why we need the binding target on energy efficiency. This report contains many of the solutions. Now they need to be implemented. I would like to thank Mr Bendtsen and congratulate him on his excellent work on this report.
(LT) Mr President, I would like to congratulate the rapporteur Mr Bendtsen on this very important report on Revision of the Energy Efficiency Action Plan. I voted in favour of it because I believe that it is important not just due to economic considerations, but also in light of the Cancún conference. We did succeed in reaching some common ground there, and thus the most important thing is to continue the work the European Union had begun at home to reduce CO2 emissions. Energy efficiency is one of the most appropriate routes. The Member States must have effective national action plans in this area, including financial mechanisms. There needs to be agreement between the Member States and the European Commission on specific assistance. All Europeans would benefit from decisions like today's, because we are talking about many independent areas - transport, new technologies and the efficiency of buildings, manufacturing and transfer infrastructure. This document is a collection of measures, aimed not just at protecting the environment, but also assisting national economies.
(FI) Mr President, I also voted for this report on energy efficiency by Mr Bendtsen. In the European Union the Europe 2000 programme has also committed us to energy efficiency, energy savings and the use of renewable energy sources. We have to remember, however, that when we set these sorts of targets for ourselves, everyone has to commit to them. This has been a problem across Europe: there have been good targets, but Member States have not been committed to them.
Of course, it is to be hoped that when we talk about the efficient use of energy it will not just be confined to Europe but will apply more widely. Obviously, there is no case where energy efficiency and savings can be allowed to be an obstacle to competitiveness: we must also ensure that we can compete in global markets, thereby ensuring prosperity and competitiveness in Europe. As I said, it is important to adhere to the commitments that we have made.
(IT) Mr President, ladies and gentlemen, I believe that the European Union cannot back down from the energy challenge that will decide the fate of the planet.
We must dispel the myth that the economic development of a country is closely tied to an increase in energy consumption. Europe must pioneer a new sustainable economic model, based on lower use of resources, including energy, with greater productivity. We must therefore break the link between economic growth and an increase in energy sold to industries and the public and instead link it to an increase in energy services that create employment and energy efficiency.
For these reasons, I believe that energy efficiency represents a priority for the future of the EU, in both economic and environmental terms, and I hope that the Commission will immediately take the necessary measures to implement the binding objectives that Parliament established today.
(FI) Mr President, I voted for a more binding and ambitious policy in this Energy Efficiency Action Plan, and I am very pleased with Parliament's final position in this matter.
Climate change will not primarily be prevented just by having international commitments or declarations: we need a practical solution for achieving the emission reduction targets. Improved energy efficiency is a very crucial major project in this endeavour. For us to be able to achieve it, we need a very broad and comprehensive policy on improved energy efficiency, one which is binding and, if necessary, financially motivated, and which includes sanctions. This Action Plan is a good step in that direction.
Mr Silvestris, are you applauding me or are you asking for a point of order during the explanations of votes? That is a remarkable thing to do, but go ahead.
(IT) Mr President, ladies and gentlemen, you can see I am applauding, while also taking the opportunity to make a point of order.
Mr President, do you also intend to take steps against Members who are in a fortunate enough position to use the time available to them to offend the governments of their country?
In your presence, a fellow Member has just offended the Italian Government, which yesterday obtained a vote of confidence from the Italian Parliament and also enjoys the confidence of the Italian public. The Member in question may not like this, but it is her own problem and she can sort it out with her friends. This Member took advantage of her time here to insult the government of her country, which is also my country, instead of explaining her vote.
Mr President, I would like to ask you if you intend to tolerate these things despite the Rules of Procedure, because if this is the case I will attend all the explanations of vote in the future to speak in favour of the government that leads Italy legitimately, with the consensus of the country and its Parliament.
I hope that you appreciate the fact that I allowed you to speak, although what you raised was not really a point of order. My job is not to monitor what Members decide to say. My job is to ensure that they say it when they have the time to say it, as opposed to interrupting each other and doing so, I might add, in a rather rude and loud way. So thank you for your comment. I will insist, when I chair at least, that Members conduct themselves in a civil way with each other, and I will try to keep the time as best I can. What Members say in the room, in a democratic room such as this, is their business, not mine.
(GA) Mr President, I have a few points to make on this topic.
I think in the fight against climate change, nearly all the emphasis up until now has been put on renewable energy which is obviously very important. But so much more could be done in the area of energy efficiency and that is why I welcome this report.
In the area of buildings, so much more could be done, particularly in relation to this building itself, the buildings in Brussels and many more public buildings. It is very important that we should make them more energy efficient. The same applies to so many modes of transport. So many huge diesel-guzzling engines. The manufacturers should be compelled to make them more energy efficient.
One group I want to commend though. In my own country the schools do fantastic work in the area of the green flag. That should be recognised and encouraged because through them they are getting to the children and to their parents and creating a positive attitude.
Written explanations of vote
European Union budgetary practice meets a certain number of principles including that of specialisation. This means that a sum allocated to a particular policy can only be used for that policy. This principle, along with others, safeguards the good financial management of the Union. However, it also gives rise to a degree of inflexibility in the budget. The annual budget and even more so the multiannual financial framework cannot predict all the expenses that the Union will face. That is why, for some years now, there has been a 'Flexibility Instrument'. This consists of a financial reserve, the amount of which is included in the budget each year. It enables the financing of policies and projects, the cost of which it had not been possible to anticipate. My colleague Mr Böge's report recommends that this instrument be used to finance the Lifelong Learning Programme, the Competitiveness and Innovation Programme and aid to Palestine. As these are three areas where I believe in the Union's positive action, I did not hesitate to vote for this text.
in writing. - (LT) I agree with the European Parliament's decision to allocate additional financial assistance to implement the Lifelong Learning Programme and the Competitiveness and Innovation Programme in 2011. The objective provided for in the Lisbon Strategy of turning the European Union into a globally competitive and knowledge-based economy, based on sustainable economic development and new jobs, striving for better social cohesion, could be achieved by implementing these programmes.
In order to increase the global competitiveness of the European Union, particular attention should be paid to small and medium-sized enterprises, providing them with the required assistance and financial support. Furthermore, investments in green innovations and the development of scientific research would stimulate the use of renewable sources of energy, which would facilitate the creation of new sustainable jobs in various sectors, including energy, manufacturing and transport.
in writing. - The Böge report on the use of the Flexibility Instrument can't count on my support. The European Commission's proposal lacks an appropriate justification as regards the question of why this additional funding is necessary. Besides, I am in general very critical of the use of the Flexibility Instrument. It is desirable to decrease other budget lines to enable the financing of budget lines for which justified additional funding needs emerge.
The Flexibility Instrument provides for the possibility of funding specifically identified expenditure that cannot be funded within the maximum limits available under one or more headings of the multiannual financial framework. Thus, its use within the 2011 budget is linked to the need for funding the "Lifelong Learning” and "Competitiveness and Innovation” programmes - within the framework of the EU 2020 Strategy - as well as funding financial assistance to Palestine, the peace process and United Nations Relief and Works Agency (UNRWA). Because of the importance of these programmes, I intend to vote in favour of the proposal.
Parliament must undoubtedly have a positive view of the report by Mr Böge on the mobilisation of the Flexibility Instrument for the Lifelong Learning Programme, the Competitiveness and Innovation Programme, and Palestine. I agree with the need and consequent allocation of additional expenditure, beyond the ceilings of headings 1 and 4. Considering the current economic situation, these expenses are vital from various viewpoints, for combating the crisis and also for our international credibility.
It is unacceptable that the financing of aid to Palestine, European education and training programmes and programmes to benefit competitiveness and free competition should be included in a single text. The malicious intent is clear to see. This combination forces me to abstain. I reiterate my full support to the cause of the Palestinian people.
in writing. - (ES) I voted in favour of this report in order to guarantee the mobilisation of EU funds for a total of around EUR 70 million in commitment and payment appropriations from the European Union Solidarity Fund for the natural disasters in Portugal, which applied for funds in relation to a disaster caused by landslides and floods on the island of Madeira, and also for France, which made an application as following a disaster caused by storm Xynthia. I feel that we need to show our support for those Member States so that they can tackle and minimise the consequences of those natural phenomena. The EU Solidarity Fund was created in order to demonstrate the European Union's solidarity with the populations of regions devastated by disasters. I voted in favour of this report as I believe that it asks for funds to be mobilised for that purpose and that it therefore aims to make correct use of the mechanism available.
in writing. - (DE) The amounts referred to in this report are totally unrealistic. Apart from the fact that the current financial framework would need to be sufficient to cover these objectives, if there were to be an increase, significantly smaller amounts have been planned. Adapting the financial framework to the proposals in the report would not increase the flexibility of the Union, but would restrict it. It is for this reason that I have voted against this report.
I would like, most of all, to express my satisfaction at the fact that the European Parliament and the Council have reached agreement on financing the Lifelong Learning Programme and the Competitiveness and Innovation Programme. I would like to draw particular attention to the Lifelong Learning Programme. It consists of four sectoral programmes. Of particular significance, in my opinion, is the Erasmus programme, which facilitates student exchanges on a massive scale. This is extremely important, both in the area of acquiring new knowledge and skills as well as in making new acquaintances and encountering the cultures of the Member States. A similar role - in relation to young people of school age - is played by the Comenius programme.
These programmes are not only beneficial to the European economy, but they ensure the creation of a European consciousness based on a supranational network of acquaintances. These programmes should have a high priority irrespective of the budgetary situation, for they are an investment which will profit the European Union in many areas - not only in the economy, but also in culture and politics. The decision on assistance for Palestine is significant for other reasons, but I consider it, too, to be justified.
The European Commission has tabled a proposal to mobilise the Flexibility Instrument as part of the new budget 'manoeuvre' for 2011, after the failure of conciliation. I voted in favour, above all because the increase affects two programmes, namely the Lifelong Learning and the Competitiveness and Innovation Programmes (CIP), that deserve the greatest support and the most resources from the European Union. The Flexibility Instrument is provided for by the Interinstitutional Agreement on budgetary discipline. Following agreement between both arms of the Budgetary Authority (the European Parliament and the Council), it allows financing beyond the ceilings set in the financial perspectives of needs not foreseeable at the time the multiannual financial framework was set, for an annual maximum amount of EUR 200 million. This is an important result for the European Parliament, because it marks a success in the dialogue with Council over the budget.
in writing. - (PT) I would like to applaud the agreement reached during the conciliation, in relation to the use of the Flexibility Instrument to fund, in particular, the Lifelong Learning Programme. I believe it to be vital for the European Union to invest in the development of quality education and training and the encouragement of high levels of achievement. Only stringency and quality teaching can make Europe more competitive.
in writing. - The Interinstitutional Agreement of 17 May 2006 allows for mobilisation of the Flexibility Instrument to allow the financing of clearly identified expenditure which could not be financed within the limits of the ceilings available for one or more headings of the multiannual financial framework. For the 2011 budget, additional expenditure is required above and beyond the ceilings of headings 1a and 4. It is therefore proposed to mobilise the Flexibility Instrument in accordance with point 27 of the Interinstitutional Agreement. The amounts to be mobilised are as follows: EUR 18 million for the Lifelong Learning Programme under heading 1a; EUR 16 million for the Competitiveness and Innovation Programme under heading 1a; EUR 71 million for Palestine under heading 4. The two arms of the budgetary authority are reminded that publication of the decision on the above in the Official Journal of the European Union shall not take place later than publication of the 2011 budget.
in writing. - (PT) The community budget for 2011 represents EUR 141.8 billion on expenditure for authorisations and EUR 126.5 billion on expenditure for payments. Parliament's priorities for this budget may be considered to be the affirmation and strengthening of funding for education and innovation. Thus, under the heading 1a - Competitiveness for growth and employment, there is an increase of EUR 18 million for the Lifelong Learning Programme, and under the heading 3b - Citizenship, there are EUR 3 million more for the youth in action programme.
I am pleased about the commitment by the next four presidencies of the EU (the governments of Hungary, Poland, Denmark and Cyprus) towards involving the European Parliament in future conversations and negotiations relating to the next multi-annual financial framework (MFF).
I applaud the commitment by the European Commission to present a formal proposal towards the end of June 2011, ensuring that the proposals relating to its own resources are discussed at the same time as the MFF. The involvement of the European Parliament in these matters is also provided for in the Treaty of Lisbon (Articles 312, No 5, 324 and 311).
I hope that the need for unanimity within the Council for the adoption of the next multi-annual financial framework and for the new own resources does not translate into blocking.
An agreement has been reached between the Council and the European Parliament on the budget for 2011. I voted for adoption of the budget in view of its underlying political and institutional principles which propose, among other things, strengthening of the role of the European Parliament in negotiations on the new Financial Framework after 2013 and participation in the debate on new sources of income, which includes the Euro tax. An additional asset of the budget is its greater flexibility in unforeseen circumstances. We have avoided the danger of operating on the basis of a provisional budget, which would to a significant degree paralyse the working of the Union. Such a state of affairs would be particularly detrimental at a time when there is a need to fight intensely against the economic crisis and to put the Treaty of Lisbon into effect. Much credit for this is due to the position of the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament.
Adoption of the 2011 budget testifies to the fact that it is possible to agree a compromise in the European Union. The draft of the financial plan for 2011 was accepted and voted through thanks to the good will of all the institutions which helped create it. This compromise should be particularly appreciated because the decision-making procedures following entry into force of the Treaty of Lisbon are new ones, and for the first time in history the European Parliament has made a joint decision on expenditure on an equal footing with the Council of the European Union and the European Commission. It is not an ideal budget, but I do think that outlays have been apportioned in a sensible way and cover all the priorities of the European Union. In voting for adoption of the 2011 budget, I also expressed my support for further development and for the idea of European integration.
I voted in favour of this report, as the community budget for 2011, which was presented by the parliamentary Budgets committee during the part-session, strengthens funding for the priorities defined by the European Parliament, such as education, innovation, the peace process in the Middle East and Palestine, the Lifelong Learning Programme, the "People” research programme, and the Competitiveness and Innovation Programme. I congratulate Parliament, the Council and the Commission for also having agreed that, if additional funds are needed to comply with EU legal obligations, there will be amending budgets throughout 2011, given that, legally, the EU budget cannot be in deficit. In addition to the budget, Parliament had certain political requirements relating to the implementation of the rules laid down in the Treaty of Lisbon, namely with regard to a new system of own resources, and in relation to these it is good to know that the EC has now announced that it will present a formal initiative towards the end of June 2011, ensuring that proposals relating to the own resources are discussed at the same time as the future Financial Perspective.
in writing. - I voted in favour of this resolution and supported the EU budget for the year 2011. I welcome the agreement finally reached between the Council, Commission and European Parliament and I hope it will be a sustainable budget that can be fully and predictably implemented from the beginning of the financial year. With the adoption of this resolution we, the European Parliament, secure financing and continuity of the budget agreed upon by the Council and the Committee on Budgets. I am convinced that it was necessary to allocate more funds to education, research and innovation as the EU needs to increase its efficiency and competitiveness to be able to rise from the financial and economic crisis. In order to reach this goal, the EU has to create a long-term strategy and this budget should be a part of it.
The European Parliament's approval of the Community budget for 2011, just a few days after it rejected it, proves that the entire procedure is a poorly set up game of disorientation from the essence of the budget, which is to serve big business better in its effort to shift the burden of the economic crisis and increasing imperialist interventions on to the workers. At the same time, this well thought out game highlighted the serious competition between the imperialists and the fact that Community bodies are jostling for position as to who can best serve the interests of the plutocracy following the adoption of the Treaty of Lisbon. The decision was already taken some time ago to reduce any minimum appropriations that might have been used for poor farmers, workers and the self-employed and to increase the appropriations which are channelled directly to the monopoly groups, into the services and infrastructures of civil-military interventions and into persecution and repression of the working class and grassroots movement.
The political spokesmen of capital will be unable to save themselves from calumny with tricks such as these. Their role is becoming clearer by the day. The working and grassroots classes are stepping up their fight against the policies of the EU and the bourgeois governments, thereby creating new prospects for a grassroots economy which will serve their needs, not those of capital.
The preparation of the annual 2011 budget has again given rise to real political negotiation between MEPs and the governments of the Member States. In the current context of budgetary cuts, the Council of the European Union, which represents the governments of the Member States, wanted to make the Union take a part in the austerity measures that European countries are imposing on themselves. Despite the fact that the European Parliament, as well as the Commission, wanted, on the contrary, the crisis to be tackled by voluntary policies, it sided with the position of the Council, in a clear display of solidarity with the Member States. In exchange for this concession, Parliament wanted a debate to take place on the Union's resources, and in particular on the issue of it being able to have funds of its own, independent of contributions from the Member States. The Council was initially intransigent but ended up by ceding to our legitimate demands. That is the reason why other MEPs and I have been able to give our agreement to this budget, the ambition of which is limited to the short term, but yet one which allows future prospects for Union policies to be opened up.
in writing. - (LT) I voted in favour of discharge of the 2011 budget. This budget was strengthened by new procedures provided for by the Treaty of Lisbon. These lengthy and difficult negotiations to reach an agreement on the 2011 budget demonstrate that as new budgetary principles become effective, we will be forced to find rational institutional compromises on the most important areas of EU policy. For the first time since the new treaty came into force, the European Parliament has used the powers it was granted to participate fully in the composition of the European Union budget. The first unsuccessful attempt to reach an agreement and include the European Parliament's legitimate demands demonstrates a conflict that is still present among the institutions and that should not actually exist, as it is obstructing effective inter-institutional cooperation. The objective of all EU institutions is to ensure that agreements which are particularly important for the whole of the EU and its citizens are adopted as smoothly as possible. Therefore I believe that in future there must be fundamental changes in the operating principles of the institutions themselves and the inclusion of the European Parliament in all stages of negotiations, particularly budgetary, must be considered as particularly important for the implementation of the principle of representative democracy.
The European Union must grant itself a budget equal to its ambitions. It must not let itself be carried along by the crisis but rise to the challenges it meets. With the Treaty of Lisbon, Parliament now plays on a level playing field with the Council and has made its mark as a proactive force. I voted for the 2011 budget as it is incumbent on us, as MEPs, to give Europe clear political direction. In 2011 Europe will keep its priorities on target. It will be able to revise upwards its financial needs in order to implement its new powers. Despite difficult economic circumstances, Parliament has managed to win a firm commitment from the Member States.
On the proposal of Parliament, in 2011 the Commission will begin discussions on the different types of own resources, resources which Europe needs to guarantee its financial autonomy in the future. However, I am deeply concerned that Parliament has not found a consensus on the additional funding that the 'Iter' project will need from 2012. The experimental thermonuclear reactor, a flagship project of international research and European scientific dynamism, could have benefited from an unused and surplus portion of the 2011 budget.
Parliament, after having acquitted itself well in the negotiations with the Council on the 2011 budget, on the conditions for the drawing up of the next multiannual financial framework and the question of the Union's own resources, has lost the battle. By adopting the 2011 budget, during the December part-session, we showed the Council was right. Our concerns were not about figures but rather about political demands. We have not forgotten our seven demands adopted during the previous part-session. The positive thing is that the Commission will also present a proposal in the spring of 2011 on the question of own resources. Parliament will be included in these discussions as it will in those needed for producing financial perspectives. But the terms remain to be defined, and therefore the fight for codecision to be respected in this area has only just begun.
The adoption of the EU's 2011 budget by Parliament indicates that when dialogue is established between the Commission and the legislative, matters can be arranged for their mutual benefit. The Commission has realised that the European Parliament now has a greater say in the Union's finances, and has decided, albeit later on, to respect this situation. In practical terms, the budget remains within the limits set by the Council but, at the same time, it also includes some of the legislative's priorities. Before agreement was reached, we were in the odd situation of having all kinds of strategies and programmes which did not feature at all in the budget forecasts for next year. These strategies and programmes cannot just remain on paper because they would only serve to highlight inconsistency and a lack of confidence in the acts adopted by the European Union itself.
It is obvious that you cannot develop programmes supporting young people, innovation and research and you cannot claim to be an active player in global foreign policy without the funds designed to finance all these plans. Parliament has argued successfully with the Council for the need to carry out regular evaluations of the benefits of new legislation and its funding. As representatives elected directly by the European Union's citizens, it is important for taxpayers to see that their money is being well spent.
I am pleased with the budget approved today, as it retains the priority lines adopted by Parliament in October, which strengthen key areas such as education, youth, research and innovation. It is essential to provide the EU with a sustainable budget that may be implemented in a full and foreseeable manner from the start of the financial year, in contrast to a system of provisional twelfths that would put the implementation of its policies at risk. It is equally important to strive for a budget that is visionary in times of crisis and which strengthens areas that contribute to economic growth and to more and better jobs, such as science and innovation. Only through an ambitious budget will economic recovery be possible in Europe.
in writing. - (FR) The 2011 budget was voted with responsibility, bitterness and conviction. Responsibility: the Group of the Progressive Alliance of Socialists and Democrats and Parliament assumed their responsibility by voting in favour of this budget to avoid an institutional impasse and recourse to the provisional twelfths system. Bitterness: codecision in budgetary matters is a losing battle. Despite the concessions made by Parliament, some Member States who, unlike me, do not believe in the added value of the European budget, have remained inflexible. Conviction: the future of the Union depends on new own resources and a tax on financial transactions. We need the Commission and we need it to be committed to this, if we are to make this fundamental objective a reality. We need a Trade and Transport Facilitation (TTF), and also a 2011 budget and therefore I abstained on the amendment retabled by the Greens on this issue, which was symbolic but irresponsible. The TTF is a topic which is too important to be trifled with, within the political strategies of tabling amendments for which one is not the original author, with a budget line at zero. What was originally a socialist amendment was intended to move this debate forward during the budgetary procedure, but had it been adopted today it would have meant choosing a Union with no budget.
I voted in favour of a budget with a near zero increase on 2010, to show that Parliament could display maturity and responsibility in the context of an economic crisis that is crippling national governments. It is not right to start increasing the 2011 budget at a time when most Member States are entering a period of tight budgetary control. I am delighted that the tough negotiations that took place between the various institutions on this matter led to a compromise and that we have avoided budgetary crisis for 2011.
I voted in favour of the report relating to the new draft budget for 2011 because it strengthens funding in areas that have been defined as priorities by the European Parliament, such as education, innovation, competitiveness and cohesion for growth and employment, as well as the conservation and management of natural resources.
in writing. - (SV) We Swedish Social Democrats have today voted in favour of the draft general budget of the European Union for the financial year 2011. It is a restrained budget, but it also contains important investments in research, initiatives for young people and necessary aid initiatives for Palestine, and it enables the establishment of the EU's new External Action Service and new authorities for financial supervision.
However, we abstained from voting on both the text and the proposed budget lines relating to new own resources for the EU. We are in favour of a review of the EU's own resources system and an examination of a tax on financial transactions, but believe that we currently have too little information to be able to take a detailed position on this matter.
Irrespective of the form that a new system for the EU's revenue might take, we would like to emphasise that it must be budget-neutral and respect the Member States' competence in the sphere of taxation.
The 2011 budget will be the first Union budget to be agreed following the entry into force of the Treaty of Lisbon. Although this agreement, arrived at within the framework of the new codecision procedure, does not address all of the concerns of the European Parliament, it is the basis of a common understanding with regard to the budgetary priorities for the Union. In the light of the new challenges facing the Union, it has become crucial for a facility to be in place that enables the Commission to introduce changes to the budget when the funding set aside is insufficient to reach the strategic objectives, namely within the framework of the priorities established within the EU 2020 Strategy.
In the same way, it will be the task of the European Parliament and the Council to find common ground for a rapid and effective response, creating the conditions for a more egalitarian and competitive Union, able to face up to the new challenges.
The outcome of the budget debate for 2011 was foreseeable, taking into account the responsibilities of the Council and the main political groups within this Parliament, whether in the definition and acceptance of the current multi-annual financial framework, or in the approval of subsequent budgets which this will have to cover.
But what this agreement does not remove, indeed it reinforces them, are the many reasons to be critical of this budget that we have left out here. In view of the worsening of the economic and social crisis, unemployment and the living conditions of millions of people - to which the plans for real social terrorism that the EU intends to impose on Member States contribute a great deal - we are all going to find out once again what the true meaning of the much vaunted European solidarity is: a budget that does not go beyond 1% of community (Gross National Income) GNI, unable to perform its function to redistribute wealth, unable to ensure economic and social cohesion, and that, without a doubt, will accentuate the harmful effects of the policies that the EU is pursuing. Once again we reiterate that there is an alternative to this budget, and that is not only possible, but also truly necessary. An alternative that would involve a significant strengthening of the community budget, based on fair contributions from Member States, in line with their GNI.
I welcome the agreement between the European Parliament and the governments of the 27 Member States, especially, because in the absence of this agreement the payments which Irish farmers will receive next year would be delayed.
The threat of the introduction of a provisional budget for 2011 mobilised the European Parliament and the Council of the European Union to intensify discussions, the result of which - the draft budget which was voted on today - can be considered a pragmatic compromise. The negotiations held between the institutions led to inclusion of most of the proposals being advocated by Parliament. We have obtained the Council's assurance that it is willing to cooperate during establishment of the Financial Framework for 2014-2020, which will be a practical fulfilment of the provisions of the Treaty of Lisbon. Parliament has also reached agreement on this matter with the Prime Ministers of Hungary, Poland, Denmark and Cyprus, in other words with those Member States which in the next two years will hold the Presidency of the EU Council. We are also pleased with the Council's decision to maintain the flexibility mechanism in the European Union budget at a level of 0.03% of EU GDP. These funds will allow the financing of crucial expenditures which were not foreseen during negotiations over the previous Financial Framework, such as the European External Action Service and the Galileo system, for example. A concession on the part of Parliament is postponement of the debate on future sources of finance for the European Union, something for which the European Commission has also called. The idea of relieving national contributions to the Union budget fell in the face of determined opposition from a group of Member States which was afraid of the reaction of public opinion. We will undoubtedly return to this debate in the summer of 2011, when the Commission will present several new options for financing the EU.
in writing. - (on behalf of the UK Conservative delegation) The UK Conservatives today voted against the 2.9% increase in the budget because we believe that, as national capitals look for ways of cutting their own deficits or improving their fiscal situation, it is not appropriate for MEPs to demand an increase in European spending. The EU budget cannot, as some MEPs argue, be used as a supplement to national budgets in a time of austerity; rather, it should reflect the difficult situation in which EU Member States find themselves. That is why the Conservatives originally tabled an amendment calling for a long-term freeze in payments at 2010 levels, a move that would do much to assure citizens that the EU is doing its bit to bring long-term public spending under control and onto a more sustainable footing.
Today's adoption of the 2011 budget has highlighted the European Parliament's double failure. The budget that it adopted is too small: +2.91%, which falls far short of its first reading (+6%) and of the Commission's initial proposal (+5.8%). The amounts adopted are exactly the same as those proposed with no real room for the Council to negotiate, hardly reassuring in terms of the negotiability of future budgets. Ever since the Treaty of Lisbon was implemented, Parliament has acted with the Council in codecision on budgetary matters: by not getting any precise commitment to date on the role that we, as MEPs, will have in preparing the next financial framework and on providing the necessary reflection on new own resources, we run the risk of allowing the Council to become lord and master over the future of the European project. So, given the positioning of certain Member States, there is a real risk that this project will flounder. What dismays me the most is the attitude displayed by the European right as they were more than determined at the start of negotiations to drop out the minute the telephones began ringing from Heads of State or Government. Everyone will make their own mind up about the political consistency of such a reversal.
I welcome the adoption, by a clear majority of votes, of the EU budget for 2011. The agreement reached between the European Parliament and the EU Council has allowed the use of a provisional budget to be avoided - something which could undermine pursuit of EU cohesion and agricultural policy. This is particularly good news for Polish local governments, farmers and business people, who in increasing numbers are making use of Union funds, because despite the economic crisis payments will rise by 2.91% compared to 2010. I am also pleased by the increase in resources for the priority areas adopted by Parliament, including youth, education, research and innovation.
in writing. - (FR) I voted for the new budget and I am delighted that the European institutions have finally found some common ground. Through this vote, the European Parliament aims to provide the European Union with a stable budget, which can be introduced immediately in early 2011, thus avoiding having to use the system of provisional twelfths which would have threatened the implementation of many European policies. However, I do deplore the lack of flexibility that this new budget imposes as well as the choice made by certain political groups, especially the Socialists, to jeopardise ITER, the only fundamental long-term research project in which the European Union plays a leading role, by deferring the vote on its funding. By foregoing EUR 600 million of credits available to finance ITER against a backdrop of crisis where European public money is scarce, the Socialists have displayed their irresponsibility and inconsistency and are jeopardising a strategic project that creates jobs.
I am pleased that despite the many complications, it has been possible to agree and adopt the EU budget for 2011 after the modifications made by the Council. This is very important, not only in view of the fact that a provisional budget has been avoided, but principally in view of the fact that we can be sure of the programming of expenditures related to cohesion policy, which is extremely important for the residents of the EU, and above all for the beneficiaries of Union funds. In addition, I would like to emphasise that resources for cohesion policy have been increased by 10%. It is important that we have reached a political agreement. In doing so we have demonstrated European solidarity, and this now gives us financial stability in 2011.
Today I voted in favour of the 2011 budget. After lengthy negotiations, we have managed to reach an agreement that satisfies Parliament. Indeed, Parliament is waiting for the provisions of the Treaty of Lisbon to be implemented. The treaty makes provision for our institution to be involved in negotiations on the next long-term budget and this change should be accepted at every level. Furthermore, Parliament wanted to maintain some reserves in the 2011 budget. A case in point is the sum of EUR 425 000, set aside in the 2011 budget for the European Police College (CEPOL), which can now only be released under certain conditions. The agency will therefore have to implement MEPs' recommendations following Parliament's refusal to endorse implementation of the agency's budget, so that a decision can be made on full allocation of the CEPOL budget in 2011.
The 2011 budget, the first that Parliament has been entitled to scrutinise, has only gone to show what little power our assembly has. Not content with validating neoliberal counter-reforms and with working for the financial markets instead of for the citizens who elected them, it even goes so far as to capitulate in the name of urgency. I will not facilitate this despicable exercise with my vote.
in writing. - (PT) After intense negotiations, it was finally possible to reach an agreement for the 2011 budget; it was not the ideal budget, but it is nevertheless a document that will enable the objectives proposed by the EU to be achieved. This community budget for 2011, adopted today in part-session, strengthens funding for the priorities defined by the European Parliament, such as education, innovation, and the peace process in the Middle East and Palestine.
in writing. - Taking into account the countless number of bureaucrats in the European Parliament, as well as in the European Commission, this resolution brings the European Community closer to the well-considered and effective distribution of EC resources in the course of time. I have carefully examined other statements in the report and am glad to discover that certain persons in Parliament understand the need to use money in time, not when it is too late. I voted in favour.
in writing. - (DE) As was the case with the last proposal to increase the budget for 2011, I have also had to oppose this one in the interests of the citizens of Europe. It is impossible to understand how the EU can afford to raise its budget when austerity programmes are being introduced all over Europe. The latest increase is justified on the grounds of the entry into force of the Treaty of Lisbon and the new institutions that it has created, such as the European External Action Service. With great foresight the Freedom Party of Austria voted against the Treaty of Lisbon, which, while it brought a few benefits, primarily resulted in an increase in red tape and in costs for the citizens. Therefore, I have opposed the budget for 2011.
I support the European Parliament's vote on Wednesday 15 December 2010, which adopted the 2011 budget during its sitting in Strasbourg following on from the debate which took place on Tuesday. The budget adopted includes increased funding for most of the priorities set out by Parliament, whilst respecting the global limits set by the Council. During this year's budgetary negotiations, my fellow Members of the European Parliament also entered into agreements with the Council and the Commission on a number of political demands concerning the budget.
in writing. - (IT) The draft budget amended by the European Council does not fully reflect the needs and requirements outlined by Parliament, but the European Union cannot be left without an approved budget during the first few months of 2011. This is why, during the trilogue held on 6 December, the Commission, the Council and Parliament found the right compromise for a budget that may be implemented in full from the very beginning of the 2011 financial year. I voted in favour, because the responsible stance is consistent with Parliament's efforts to give citizens of the Union adequate financial resources, as confirmed by the approval of the joint statement on payment appropriations.
I voted in favour of Parliament's resolution as I considered that, despite the draft budget amended by the Council not entirely satisfying the real need for a Union budget that is sustainable, coherent and effective, Parliament's objective of providing the Union with a budget that is able to be implemented in a full and predictable manner starting from the beginning of the financial year was achieved.
in writing. - (PT) I voted in favour of Parliament's resolution as I agreed that, although the draft budget amended by the Council does not entirely satisfy the real need for a Union budget that is sustainable, coherent and effective, Parliament's objective was to provide the Union with a budget that can be implemented in a full and predictable manner starting from the beginning of the financial year.
It was a very special moment, last month, when all the political groups stepped up to the plate to achieve a political agreement, beyond the 2011 budget, on the future financing of the EU. So, after all the hullabaloo they caused during the negotiations, the three main political groups gave in on the final straight. The European Parliament, despite drawing on its new powers, has just passed up on the chance to impose itself in its role as a decision-maker on budgetary matters. The Belgian Prime Minister's letter shown to us by the Belgian Presidency and which guarantees that the Treaty will be respected (sic) and that Parliament will be involved with future discussions does not offer any guarantee for a good political outcome. Our vote against reflects this missed opportunity and the rendezvous clause that will follow.
The best instrument for achieving this is, using the same method as the Convention, to bring together European and national parliaments, national governments and the European Commission. As for the ITER mega project, which requires and will continue to require extortionate levels of funds, we are not sorry that it has been deferred. We will again try and demonstrate the financial waste that it represents as soon as it is back on the table of the EP Committee on Budgets.
We are about to approve the European Union budget for 2011, which is being done, for the first time, in accordance with the new regime of the Treaty of Lisbon. I am pleased with the affirmation of the role of the European Parliament in this matter, and support the main priorities highlighted in the document that we are voting on today. In 2011, special attention needs to be paid to the theme of Youth, Education and Mobility, a priority that has been taken into account in all sections of the budget. We need to invest in our young people and in training for all European citizens, namely through the Lifelong Learning, Erasmus Mundus and Eures programmes.
It is also essential to promote investment in research and innovation, and the role of SMEs as an engine for making our economy more dynamic. Considering the importance of the policy of cohesion as an overarching element of all European policies, I welcome its planned inclusion in the document that is key to the successful implementation of this policy. Because of the reasons set out and because I believe that the European Union is going through a period that requires more effort in terms of making Europe stronger and more competitive, while retaining the need to strengthen inter-institutional dialogue, I am voting in favour of this draft presented by Parliament.
in writing. - (DE) I have voted in favour of the report. In its negotiations with the Council, Parliament has shown its teeth. Last year, in the context of the Treaty of Lisbon, the Council made significant concessions to Parliament. In this decision on the budget, Parliament has moved towards the Council's position. This compromise seems to be workable.
in writing. - The 2011 budget has been decided in challenging and unstable times. At a time when we are seeing severe cuts being made to budgets in member states, it is now more important than ever to make sure Europe is providing the resources to deal with the effects of the crisis. The benefits of EU funding can be seen across my constituency, and provide help for those who will suffer because of the current 'slash and burn' policy being implemented in the UK.
However, there are parts of this budget I cannot agree with. For example I do not think it is appropriate to vote in favour of wasteful agricultural subsidies and an increase in entertainment expenses. I believe it is important in these uncertain economic times to show restraint in spending. It is for this reason I chose to abstain on budget 2011.
in writing. - Labour MEPs have voted against the budget package because, at a time when such severe cuts are being made to domestic public spending, we do not believe it is appropriate for the EU budget to increase.
We certainly don't support the way that many governments are risking their economies by slashing public spending. But that does not mean we should automatically support an increase in overall spending by the European Union.
The EU will be doing a lot of important work next year, in many cases providing support to those areas that will be hardest hit by domestic cuts. However, where new expenditure is required, we believe it would have been possible to find savings to free up money for important projects.
Given the current pressure on domestic economies, these budget negotiations could have been an opportunity to persuade EU leaders to tackle wasteful EU expenditure in areas such as agricultural subsidies, which often undermine the economies of the very countries that the EU's international aid budget sets out to help. However, this budget package leaves those subsidies virtually untouched.
Against this background, Labour MEPs could not support an increase in the EU budget.
Given that the Netherlands has requested assistance in respect of 613 cases of redundancy that have occurred in two companies operating in the NACE Revision 2 Division 46 (wholesale trade, except of motor vehicles and motorcycles) in the NUTS Level 2 region of Northern Holland in the Netherlands, I voted in favour of the resolution because I agree with the European Commission's proposal and with the respective amendments made by the European Parliament. I also agree that the functioning and added value of the European Globalisation Adjustment Fund (EGF) should be evaluated in the context of the general assessment of the programmes and various other instruments created by the Inter-Institutional Agreement of 17 May 2006, within the framework of the 2007-2013 multi-annual financial framework mid-term review process.
in writing. - (PT) Assistance to workers made redundant due to restructuring and relocation should be dynamic and flexible so that it can be implemented rapidly and effectively. In the light of structural changes in international trade, it is important that the European economy is quickly able to implement instruments for supporting workers affected by such changes whilst also giving them the skills required to return swiftly to the labour market. Financial assistance should therefore be provided on an individual basis. It is also important to emphasise that this assistance is not a substitute for the responsibilities that normally lies with the companies, nor is it intended for the financing and restructuring of companies. Bearing in mind that the Netherlands submitted a request for assistance in relation to 613 cases of redundancy that have occurred in two companies within Division 18 (wholesale trade, except of motor vehicles and motorcycles) of NACE Rev. 2 in the region of Northern Holland, I am voting in favour of this Report or, to put it another way, in favour of mobilising the EGF to support the Netherlands.
The financial and economic crisis that we are going through, combined with the constant changes on the labour market caused by alterations to the structure of international trade, have resulted in countless victims of unemployment which, in many cases, is long term. The European Globalisation Adjustment Fund was created to respond to situations like these. In this case we are talking about the mobilisation of little more than two million, five hundred thousand euros for the Netherlands to support 613 cases of redundancy in two commercial and retail companies between 1 May 2009 and 31 January 2010. Given that the Commission believed this application to be appropriate when it considered it and to meet the requirements laid down, and therefore recommends that the request be approved, I voted in favour.
in writing. - (PT) Given the social impact of the world economic crisis, which has had a particular effect on employment, the proper use of the European Globalisation Adjustment Fund is of pivotal importance in alleviating the plight of many European citizens and families, contributing to their social reintegration and professional development, while at the same time providing new resources that meet the needs of companies and boost the economy. It is in this context that this intervention plan for the Netherlands is being put forward, in relation to 613 redundancies that have occurred within two companies operating within division 46 of NACE Rev. 2 (wholesale trade, except motor vehicles and motorcycles) within the NUTS Level 2 region of North Holland, in the Netherlands. I therefore hope that the European institutions will strengthen their commitment to implementing measures to speed up and improve the rates for use of such an important resource as the EGF, which currently has very low levels of mobilisation. This year, only 11% of the 500 million euros available has been requested.
in writing. - (PT) The EU is an area of solidarity and the European Globalisation Adjustment Fund is a part of this. This support is essential in helping the unemployed and victims of the relocation of firms that occurs in an era of globalisation. An increasing number of companies are relocating, taking advantage of lower labour costs in a number of countries, particularly China and India, with a damaging effect on countries that respect workers' rights. The EGF aims to help workers who are victims of the relocation of businesses and it is crucial in facilitating access to new employment. The EGF has been used in the past by other EU countries, so it is appropriate to provide aid to the Netherlands, which has submitted a request for mobilisation of the EGF in respect of 613 redundancies that have occurred within two companies operating within division 46 of NACE Rev. 2 (wholesale trade, except of motor vehicles and motorcycles) within the NUTS Level 2 region of North Holland, in the Netherlands.
in writing. - (DE) Employees who have lost their jobs as a result of the financial and economic crisis should be given the opportunity to return quickly to the world of work. The Member States are obliged to take appropriate measures to support these people. The European Globalisation Adjustment Fund provides funding for this purpose which the Member States can apply for. I am voting in favour of the report, as the mobilisation of the fund by the Netherlands is fully justified and all the criteria have been met.
in writing. - (PT) Given that the Netherlands has requested assistance in respect of 613 cases of redundancy that have occurred in two companies operating within division 46 of NACE Rev. 2 (wholesale trade, except of motor vehicles and motorcycles) in the NUTS Level 2 region of Northern Holland in the Netherlands, I voted in favour of the resolution because I agree with the European Commission's proposal and with the respective amendments to it tabled by the European Parliament.
I also agree that:
the EGF should support the individual reintegration of redundant workers into employment, and I would like to reiterate that assistance from the EGF should not replace measures which are the responsibility of companies by virtue of national law or collective agreements, nor should it finance the restructuring of companies or sectors;
the operation and added value of the EGF should be evaluated in the context of the general assessment of the programmes and various other instruments created by the Inter-Institutional Agreement of 17 May 2006;
I welcome the proposal of the European Commission to establish a source of funds other than unused ESF resources, in order to respond to the repeated statements by the European Parliament that it is necessary to identify appropriate budgetary mechanisms for the transfer of funds given that the EGF was set up to be a specific and separate instrument with its own aims and funding periods.
I fully agree with the rapporteur Mrs Matera, who is pleased to observe that the Commission keeps identifying alternative sources of payment appropriations to unused European Social Fund resources, in accordance with the frequent requests in the past from the European Parliament.
I also agree with the rapporteur that the alternatives chosen in the last cases (budgets line dedicated to the support of entrepreneurship and innovation) are not satisfactory given the severe shortcomings that the Commission encounters when implementing the programmes on competitiveness and innovation. In a period of economic crisis these appropriations should be in fact rather increased. The rapporteur invites therefore the Commission to continue in her effort to identify more appropriate budget lines for payments in the future.
in writing. - (PT) The request submitted by the Netherlands for assistance under the European Globalisation Adjustment Fund (EGF) in relation to 613 redundancies that occurred within two companies operating within division 46 (wholesale trade, except of motor vehicles and motorcycles) of NACE Rev. 2 within the NUTS II region of North Holland fulfils all the legally established eligibility criteria. Indeed, under Regulation (EC) No 546/2009 of the European Parliament and Council, of 18 June 2009, which amended Regulation (EC) No 1927/2006 of the European Parliament and Council on 20 December 2006 and established the European Globalisation Adjustment Fund, the scope of the EGF was temporarily widened as it was expected to be able intervene in situations like this if, as a direct result of the global financial and economic crisis, there are 'at least 500 redundancies over a period of nine months, particularly in small or medium-sized enterprises, within a level 2 division of NACE in one region or two contiguous regions at NUTS Level 2'. I therefore voted in favour of this resolution, and I hope that the mobilisation of the EGF will contribute to the successful integration of these workers into the labour market.
in writing. - With this vote, the EP: (1) calls on the institutions involved to take the necessary action to accelerate the mobilisation of the EGF; (2) recalls the institutions' commitment to ensuring a smooth and rapid procedure for the adoption of the decisions on the mobilisation of the EGF, providing one-off, time-limited individual support geared to helping workers who have suffered redundancies as a result of globalisation and the financial and economic crisis and emphasises the role that the EGF can play in the reintegration of workers made redundant into the labour market; (3) stresses that, in accordance with Article 6 of the EGF Regulation, it should be ensured that the EGF supports the reintegration of individual redundant workers into employment and reiterates that assistance from the EGF must not replace either actions which are the responsibility of companies by virtue of national law or collective agreements, or measures restructuring companies or sectors.
in writing. - (RO) I voted for the European Parliament Resolution on the mobilisation of the European Global Adjustment Fund (EGF) for the workers in the information and communications technology (ICT) sector, made redundant in the Noord Holland region of the Netherlands.
Europe's ICT sector has been hit by both the global financial and economic crisis and the structural changes in the global IT market, especially due to the relocation of production to China and India, also reflected by the ICT 5 indicator.
The ICT 5 indicator is a summary of the main research results linked to the business cycle, costs and budgets allocated to the ICT sector. This indicator for Western Europe has fallen from a value of approximately 160 in August 2008 to approximately 30 in April 2009.
The Netherlands has prepared a coordinated package of personalised services for the 613 workers made redundant from two businesses belonging to the company Randstad, such as offering guidance on the transition from one job to another, setting up mobility centres, placing staff made redundant, providing professional training and researching employability. The total budget required is EUR 3 934 055 and the Netherlands submitted an application on 8 April 2010 to obtain a financial contribution of EUR 2 557 135 from the EGF.
in writing. - (DE) I have voted in favour of the draft report. Once again we are able to help EU citizens, who have been made redundant after their company got into difficulties, to find new jobs.
in writing. - (DE) This application is just one of a large number of applications from the Netherlands which we have recently approved in the Committee on Budgets. Of course, I have voted in favour of Mrs Matera's report on the mobilisation of the European Globalisation Adjustment Fund (EGF) to support citizens in Noord Holland who have been made redundant. The purpose of the EGF is to make funding available to help individual citizens who have lost their jobs as a result of globalisation. During the budget negotiations over the last few weeks, the Government of the Netherlands has excelled itself with its stubborn response to the legitimate positions taken by the European Parliament, which is always ready to compromise. At this point, I would like to say that it seems to be compatible with the national perspective on politics to apply for tens of millions of euros in EU aid, on the one hand, and to refuse to have a legitimate discussion on the points put forward by Parliament, on the other hand.
in writing. - (LT) I voted in favour of this resolution because I believe that in the EU there needs to be enhanced cooperation in the area of the law applicable to divorce or legal separation. I believe that EU regulation in this field should be universal. In other words, based on its global rules on conflicts of law, it can be determined that any law is applicable - that of participating Member States, non-participating Member States or non-EU Member States. The Union has set itself the objective of maintaining and developing an area of freedom, security and justice, in which the free movement of persons is assured, therefore in order to allow the spouses to choose an applicable law with which they have a close connection or, in the absence of such choice, in order that that law might apply to their divorce or legal separation, the law in question should apply even if it is not that of a participating Member State. Increasing the mobility of citizens calls for more flexibility and greater legal certainty, which the new EU regulation can enhance.
The need to establish a clear, comprehensive legal framework on the law applicable to divorce and legal separation arises out of an urgent need to address the problems that arise in the case of 'international' divorces. Until now, the disparities in national rules have not favoured the safeguarding of equal opportunities between spouses and neither have they protected the best interests of the children involved. On the contrary, they have helped to encourage the so-called 'rush to court'. As the European Parliament Mediator for children contested by parents of different nationalities and based on experience gained during the work I have carried out, I support this proposal for a regulation to create legal certainty for the couples concerned and guarantee predictability and flexibility.
One of the innovative ideas contained in the text of the regulation is the possibility of consulting a family mediator before, during and after the divorce proceedings. This is not only because this individual is of great help in informing the couple about the various forms and conditions of divorce and resolving any differences between them, but also because it protects the rights of children involved, helping them to make appropriate and amicable choices to protect the welfare of their offspring.
When it comes to improving coherence between European rules on matrimonial matters, it is tricky getting 27 to agree on this matter. Fortunately, since the 1997 Treaty of Amsterdam, Member States which so wish can come together to make progress in a specific field, through 'enhanced cooperation', in such a way that a core of leading States can be set up to move the Union forward. The problems encountered by spouses in having their status recognised across Europe, particularly during a divorce or legal separation, have led certain States to come together to improve the coordination of national regulations. I am really keen that this enhanced cooperation, in which France wishes to be involved, should be implemented. In my opinion, this initiative is in the interests of bringing Europeans together, in an area that concerns us all, and in which legal certainty is of the essence. I have therefore voted for the proposed regulation implementing this enhanced cooperation. In the future, such enforced cooperation must be used as often as is necessary.
I voted in favour of this report because the purpose of the regulation is to create legal security for couples belonging to different Member States, who wish to separate or divorce, guaranteeing them predictability and flexibility.
In this respect, the initiative adopted has been a step forward, but it is regrettable, firstly, that the opportunity has been lost to extend the scope of application to the recognition of marriages, annulments, custody of children and inheritance. It also does not cover the existence of other types of unions such as those of homosexual couples, which are recognised in some Member States.
Secondly, it is also regrettable that only 15 out of the 27 Member States are prepared to sign up to this enhanced cooperation, which will be detrimental to the citizens of the countries that do not do so.
It is therefore my hope and wish that, in the future, the scope of application can be extended, and the number of countries subscribing to this enhanced cooperation can be increased: they owe it to the citizens that they represent.
I voted in favour of this European Parliament report on enhanced cooperation in the area of the law applicable to divorce and legal separation, because a clear and explicit legal basis must be established, according to which rules would be applied related to the applicable law. I would like to point out that one of the European Union's main objectives is to maintain and develop an area of freedom, security and justice, in which freedom of movement of persons is guaranteed. The legal situation at European level regarding the law applicable to the divorce and legal separation of spouses of different nationalities is currently very confusing, because it is unclear which law should be applied. This often leads to a 'rush to court' where one of the spouses files for divorce before the other one does in order to ensure that the proceeding is governed by a given law which he or she regards as more favourable to his or her own interests. I would like to stress that the new regulation proposed should create legal certainty for the couples concerned and guarantee predictability and flexibility.
I should like to congratulate Mr Zwiefka for drawing up this report, which I support. The aim of this measure is to establish a clear, comprehensive legal framework in the legislation applicable to divorce and legal separation, by allowing the parties a certain degree of autonomy. The diversified nature of these rules in the Member States may, in fact, create problems in the case of 'international' divorces.
Indeed, as well as the legal uncertainty over the identification of the laws applicable in each individual case, there may also be a 'rush to court' to ensure that the proceeding is governed by a given law which better protects one of the two spouses. The European Union must therefore limit these risks and shortcomings by introducing the possibility of choosing the applicable law by mutual agreement between the parties. I therefore agree with the need to ensure the parties fair and accurate information that allows them to be aware of their choices as soon as possible.
Under the Treaty of Lisbon, Member States may now work in enhanced cooperation in the area of freedom, security and justice, and more specifically on matters of divorce and legal separation. This regulation defines enhanced cooperation between certain Member States (Austria, Belgium, Bulgaria, France, Germany, Hungary, Italy, Latvia, Luxembourg, Malta, Portugal, Romania, Slovenia and Spain). The main objective of this is to rule out any discrimination on the grounds of sex, to guarantee equal opportunities for both spouses, and to give central priority to the welfare of the children. Spouses often 'compete' over which one of them is the first to apply for divorce in order to ensure that the divorce proceedings are governed by a law which best protects the interests of the relevant party. The purpose of this regulation is to improve legal certainty for the couples concerned, and at the same time, to guarantee the predictability and flexibility of the proceedings. I supported the regulation, even when it does not currently affect the Czech Republic. On the whole, I believe that the introduction of this regulation will set a good example for other Member States, including the Czech Republic. In future, other Member States would be able to sign up to the regulation and benefit from the experience of the pioneering Member States.
This proposal does not seek to harmonise the substantive law applicable to divorce and legal separation, but to establish harmonised rules for resolving international jurisdictional conflicts. What this means is that we need to work within the framework of international private law and not within the substantive framework of family law, wherein each State will continue to have its own laws.
This is why it is important to remember, for example, that the proposed regulation, through the amendment of Article 7.º-A, does not require a State to recognise as a marriage - even if only to ensure its dissolution - an act that is not considered as such by its national legislation, or which would be contrary to the principle of subsidiarity. However, this will not be able to limit the rights of people whose unions are not recognised within a State, a point on which a compromise solution needs to be found.
In the light of the above, I can only see the provision for greater legal certainty with regard to the resolution of conflicts of international jurisdiction within the context of family law, most especially with regard to the dissolution of marriage and legal separation, as an important step for constructing an environment of freedom and justice, in which the freedom of movement of people is a reality.
in writing. - (PT) I am delighted with the adoption of this report, which should enable couples, from different Member States or residing in another country that is not their own, to choose the law that should apply to their divorce.
There were one million divorces granted in the EU during 2007, 13% of which involved couples consisting of partners of different nationalities. During these proceedings, European citizens were faced with legal problems affecting their separation.
I would point out that Portugal is taking part in the process of enhanced cooperation that would enable advances to made on this issue, blocked in the Council.
I would emphasise the need for this report not to result in a Member State being required to recognise as a marriage - even if solely for the purposes of its dissolution - a situation that is not considered as such by the legislation of that State, or which would be contrary to the principle of subsidiarity.
I would like to congratulate the rapporteur for dealing so thoroughly with such a difficult subject as the issue of the choice of law applicable to divorce and legal separation. Just how delicate a matter this is can be seen by the fact that Rome III is the first example in the EU's history of enhanced cooperation conducted in accordance with the procedures laid down in the Treaties. The territorial range of force of the regulation will, therefore, be restricted to 14 out of the 27 EU Member States. Poland is not among them. I think that by introducing a principle which enables parties to choose the law applicable in divorce, Rome III will contribute to greater legal predictability and certainty. However, taking into account the restricted scope of this regulation - it will concern only the law applicable on the matter of international divorce - it is also essential to answer the question as to which court has jurisdiction to decide in a particular case.
This problem is the subject of another EU regulation - Brussels IIa. Therefore, like the rapporteur, I think it is essential for this regulation to be revised as quickly as possible in order to introduce the forum necessitatis rule. This will dispel the fears of many Member States concerning whether their courts will be forced to decide on the divorces of couples whom their legal system does not regard as being married, which in turn will encourage them to adopt general European principles in the field of international divorce, and this will undoubtedly make life easier for many EU citizens.
If two people of different nationalities or simply two people who no longer reside in the same Member State are planning to divorce, they should know which court has jurisdiction and in which country. From now on, these two divorcing people will soon be in a position to choose which European Union legal system will govern their divorce. Another very specific step forward in the gradual creation of a 'common European legal space', which is directly applicable in the day-to-day lives of each of us. While I welcome the adoption of this report and the use for the first time of what is called the enhanced cooperation procedure, I do regret that this procedure needed to be used and that no agreement could be reached between all the EU Member States. I do hope that other Member States will be part of this cooperation soon.
The Czech Republic is represented in the European Parliament. The Czech Republic did not sign up to the mechanism for enhanced cooperation in the area of compatibility of the rules applicable concerning conflict of laws. This is because the Czech Republic does not feel that the proposal for a regulation is a necessary measure for the proper functioning of the internal market. Similarly, the Czech Republic finds the regulation questionable in light of the principle of subsidiarity, since it does not offer any added value that would justify its infringement on the Member States' national family law provisions. The Czech Republic also considers the proposal to be questionable in light of the principle of proportionality, since the chosen legal form of the regulation is not a suitable tool for ensuring the compatibility of rules on conflict of laws in the area of international family law. However, having said that, it is not my intention that my vote should stop those States which have opted for enhanced cooperation as a tool for ensuring the compatibility of rules on conflict of laws, with respect to determining the applicable law in matrimonial matters, from taking this route.
The proposal for a regulation on enhanced cooperation in the area of the law applicable to divorce and legal separation helps to address the commonly occurring complex and sensitive issues that are associated with divorce proceedings for valid marriages, which are entered into by people of different nationalities. It makes things clearer for the divorcing couple and allows them to choose the applicable law. It also significantly increases their legal certainty right from the outset. As the adopted legislation goes beyond the Acquis communautaire, the application of the mechanism for enhanced cooperation is a step which allows participating Member States to deal with some of the legislative problems of international cooperation associated with the break-up of these kinds of marriages.
It gives other Member States, which are not taking part at this stage, sufficient opportunity to evaluate the positive and negative effects of this proposal for a regulation over time and to consider signing up to it. For several years, and in several duly justified cases, it has been foreign law which has applied in such divorce proceedings in the Czech Republic.
in writing. - (PT) The new regulation will enable international couples (couples with different nationalities, couples who live in different countries or couples who live together in a different country to their country of origin) to choose the national law to be applicable to their divorce, provided that one of the partners has a connection with the country in question, for example, habitual residence or nationality. The new rules also clarify the law that is applicable in the case of there being no agreement between the partners. The new regulation will enable, for example, a Spanish/Portuguese couple living in Belgium to choose whether the law to be applicable to their divorce should be Portuguese, Spanish or Belgian.
in writing. - Divorce is a serious matter. Quite often it involves broken dishes and divided properties. I sincerely admire the idealism of the rapporteur, Tadeusz Zwiefka. What happens if the German husband wants to be divorced in Germany, but his wife wants to be divorced in Sicily because her mother is Sicilian? How do you divide a vacuum cleaner and a washing machine if there is no agreement? The idea is good, but it needs to be polished. 90% of divorces are tragedy and scandal. I am 'in favour', but let us look at details when considering this kind of document. We need a law, not rules.
in writing. - (DE) Separation and divorce are always difficult matters and involve a whole series of legal consequences. Everything becomes particularly problematic when the husband and wife come from different countries. We have been looking for a solution within the European Union, but we have only been able to agree on an enhanced cooperation procedure, which makes the situation only slightly easier for those affected, in other words, the couples from different EU Member States who are divorcing. The scope of this procedure has not been specified and, therefore, is also not entirely clear.
Of course, cooperation does not mean that judgments, like those in the case of divorce, must be recognised in a Member State where there is no legal provision for doing so. Equally, the procedure must not offer an opportunity to force Member States to recognise same-sex partnerships via the back door. Equally little attention has been paid to the rights of parents in the case of cross-border separations. For this reason, I have abstained from voting.
I voted in favour of the report because I believe it is necessary to establish a clear and comprehensive legal framework on the law applicable to divorce and legal separation. For the first time, with the introduction of Article 3a, the spouses are given an opportunity to designate the law applicable to the divorce proceedings by mutual agreement. I also believe that we should ensure that the decision made by the parties is an informed one, in other words that both spouses have been duly informed about the practical consequences of their decision. In this regard, it is necessary to ensure that the information is accurate and complete. I think it is important to protect the couple's relationship so that the act of separation can take place in a clear, transparent and consensual manner between both parties, who thus become decision-makers of equal authority.
Portugal is taking part, together with 13 other EU countries (Spain, Italy, Hungary, Luxemburg, Austria, Romania, Slovenia, Bulgaria, France, Germany, Belgium, Latvia and Malta) in the first enhanced cooperation trial in the history of the EU. This enhanced cooperation is being applied in the area of the law applicable to divorce and the legal separation of people and property.
I voted in favour of this report relating to the Regulation, which establishes clear rules on the procedure for international couples (where the spouses are of different nationalities) seeking a divorce or a legal separation of people or property in their countries of origin or residence. This is a fully consensual issue that will make the lives of a number of Europeans easier. It is also a symbolic moment, being the first time that enhanced cooperation between EU Member States has been applied.
The aim of these provisions is to strengthen legal certainty and predictability with regard to divorce and the legal separation of people and property. The agreement only provides for the harmonisation of conflict situations, and not for the harmonisation of basic national rules.
One of the European Union's main objectives is to maintain and develop an area of freedom, security and justice, in which freedom of movement of persons is guaranteed. The legal situation at European level regarding the law applicable to the divorce and legal separation of spouses of different nationalities is currently very confusing. This often leads to a 'rush to court' where one of the spouses applies for divorce before the other one does in order to ensure that the proceeding is governed by a given law which he or she regards as more favourable to his or her own interests. The purpose of the proposal for a regulation is to create legal certainty for the couples concerned and guarantee predictability and flexibility. I am therefore bound to agree with the rapporteur, Mr Zwiefka, who supports the substance of the rules for determining the law applicable to divorce and legal separation.
in writing. - (RO) Belgium, Bulgaria, Germany, Greece (withdrew its request on 3 March 2010), Spain, France, Italy, Latvia, Luxembourg, Hungary, Malta, Austria, Portugal, Romania and Slovenia submitted a request to the Commission indicating that they intended to establish enhanced cooperation between themselves in the area of applicable law in matrimonial matters and invited the Commission to present a proposal on this to the Council. Citizens' ever-increasing mobility requires, on the one hand, more flexibility and, on the other hand, greater legal certainty In order to achieve this objective, this regulation must enhance the parties' autonomy in the areas of divorce and legal separation by giving spouses the opportunity to choose the law applicable to their divorce or legal separation.
The regulation will apply only to the dissolution of the marriage or cessation of marital obligations (legal separation) and will not apply to matters relating to the legal capacity of natural persons, the existence, validity or recognition of a marriage, the annulment of a marriage, the name of the spouses, the property consequences of the marriage, parental responsibility, maintenance obligations, trusts or successions, even if they arise merely as a preliminary question within the context of divorce or legal separation proceedings.
in writing. - (PT) The development of an area of freedom, security and justice, in which the free movement of people is guaranteed, represents one of the most fundamental objectives of the European Union. I therefore welcome this proposal, which introduces greater legal security with regard to identifying the law applicable to national divorces and separations, and would like to see other Member States join efforts to achieve compatibility in the national rules on legal conflicts in this area.
in writing. - This text sets out to solve problems such as the following. A and B are nationals of different Member States who entered into a same-sex marriage in one of the Member States which have introduced legislation to permit such marriages. They have been habitually resident for three years in a Member State which does not permit same-sex marriages but participated in the adoption of the regulation on applicable law under the enhanced cooperation procedure. A and B wish to dissolve their marriage.
Under the rules of Regulation No 2201/2003 on jurisdiction, the only courts having jurisdiction in those circumstances are the courts of the Member State in which they are habitually resident. This is patently not fair on the couple concerned, who would be put to a considerable amount of inconvenience and loss of time in order to bring their divorce proceedings within the jurisdiction of another court.
in writing. - (SV) When the European Parliament voted today on the proposal for a Council regulation implementing enhanced cooperation in the area of the law applicable to divorce and legal separation, I chose to abstain from the vote. In my opinion, family law, such as the regulation of divorces, is an area where the principle of subsidiarity should be upheld and where every Member State should make its own decisions. The cooperation that the report discusses is voluntary for the Member States of the EU and, as things currently stand, there are 14 countries taking part. Sweden is not one of them. In my opinion, it is not entirely appropriate for me, as a Swedish MEP, to adopt a position on legislation that relates solely to a form of cooperation that Sweden is not involved in.
in writing. - (DE) With 16 million marriages between partners of different nationalities in the EU, of which an estimated 140 000 end in divorce every year, negotiations and an agreement on this question are essential in order to guarantee the necessary legal certainty for citizens. After numerous initiatives in this area have been vetoed by individual Member States, the enhanced cooperation procedure has now given at least 14 countries the opportunity to put in place the necessary criteria.
I voted in favour of this report because the world financial crisis, to which the credit rating agencies contributed in part, has demonstrated the need to introduce a mechanism for the classification and supervision of credit rating agencies. I agree with this report in its encouragement of the creation, at a European level, of a system for the registration and supervision of credit rating agencies that issue ratings used within the EU, and its consideration of conditions for the use within the EU of ratings issued by agencies in third countries. The agreement reached on the European supervisory architecture, which will come into force on 1 January 2011, now makes the effective application of supervision to these agencies possible. It is essential that, from its inception, the European Securities and Markets Authority (ESMA) is in a position to exercise its powers so as to ensure the vigorous supervision of credit rating agencies active within the EU, as well as those from third countries whose ratings are authorised within the EU, in full cooperation with their national authorities. I also welcome the fact that the US has also decided to draw up stricter supervision rules in this area, given that the Commission is also considering working towards further international harmonisation.
in writing. - (LT) I voted in favour of this resolution because I believe that there is a need to set up a mechanism for monitoring and supervising credit rating agencies. The global financial crisis, to which the credit rating agencies made their contribution, had an influence on this initiative. I agree with the European Commission's proposal to organise the accreditation and supervision of credit rating agencies by the European Securities and Markets Authority (ESMA). However, it is vital for the ESMA, as soon as it is established, to be in a position to exercise its remit to ensure sound supervision of credit rating agencies operating in the European Union and also third-country agencies whose ratings will be authorised in the European Union.
In principle, credit rating agencies issue independent opinions on the creditworthiness of an entity, a debt, a financial obligation or a finance instrument. However, these agencies' opinions can sometimes seriously impact the economy of the country whose financial regularity they are rating. In 2009, the Union adopted Regulation (EC) No 1060/2009 which aims to regulate the activities of agencies to protect investors and European financial markets against the risk of malpractice. It sets the conditions for issuing credit ratings as well as the rules governing the registration and supervision of credit rating agencies. Meanwhile, a report issued by an expert panel concluded that the framework for supervision needs to be improved to reduce the risk of future financial crises and their severity. The European Securities and Markets Authority ('ESMA') regulation established the European Supervisory Authority . To ensure that this authority runs smoothly and is properly integrated into the overall framework of financial regulation, it became necessary to amend Regulation (EC) No 1060/2009. I voted for this report, as it improves control over credit rating agencies.
Based on the report by my excellent colleague and friend Jean-Paul Gauzès from the Group of the European People's Party (Christian Democrats), I voted for the proposal for a regulation of the European Parliament and of the Council amending the 2009 regulation on credit rating agencies and granting the all-new European Securities and Markets Authority (ESMA) supervisory powers over these entities. I support the improvements offered by the rapporteur, particularly the transfer of new powers to ESMA which the Commission intended to keep for itself in particular with regard to penalties. I believe it is important that ESMA can delegate part of its functions to the national authorities. I regret that no mention is made (albeit this regulatory amendment is probably not the right medium) on the matter of rating States and the specific supervision which ought to be in place when rating States. I propose the creation of a European public agency for rating States which would guarantee the necessary technicality and independence.
in writing. - (LT) The global financial crisis showed the need to set up a mechanism for monitoring and supervising credit rating agencies. There is a need for EU-wide joint oversight of credit rating agencies and integrated supervision of them. I approved of this important document. 2009 saw the adoption of Regulation (EC) No 1060/2009 on credit rating agencies. It made it possible to establish a European system for registering and supervising credit rating agencies which issue ratings used in the European Union. It also lays down the conditions for the use in the European Union of ratings issued by third-country agencies. There needs to be a reliable supervisory and control system and I therefore support the proposed amendments which will strengthen the European Securities and Markets Authority. This institution must be introduced into the supervision of credit rating agencies operating in the EU and effectively exercise its remit.
in writing. - (LT) I voted in favour of this report because the economic and financial crisis that has affected the whole world showed the need to set up a mechanism for monitoring and supervising credit rating agencies. For this reason the European Commission presented a proposal to organise the accreditation and supervision of credit rating agencies by the European Securities and Markets Authority (ESMA). Importantly, this authority will be endowed with its own supervisory powers, but also investigatory powers, and it will be able to punish failure to apply this Regulation. I agree with the European Parliament's position that there is a need for EU-wide joint oversight of credit rating agencies' products and integrated supervision of them. Furthermore, Parliament suggests focusing on the introduction of the ESMA into the supervision of agencies and on the definition of its new tasks and new powers. It is vital for the ESMA, as soon as it is established, to be in a position to exercise its remit to ensure sound supervision of credit rating agencies operating in the European Union and also third-country agencies whose ratings will be authorised in the European Union.
I abstained in the vote on the report on credit rating agencies. These rating agencies openly serve the interests of international speculators. They have played a negative role since the beginning of the crisis and they continue to do so. Their targeted and arbitrary downgrading of countries' credit ratings, both inside and outside the EU, send those countries into a vicious circle of speculation and borrowing. The increase in spreads increases countries' financial problems and enriches the markets at their expense. In the euro area in particular, the role and practices of credit rating agencies also has a negative effect on the stability of the euro. The EU bears serious political responsibility, having granted them the right to rate both companies and the economies of the Member States. I believe that effective measures need to be taken immediately to put an end to the speculative nature of rating agencies and, consequently, to radically amend Regulation (EC) No 1060/2009. The report contains some positive but, unfortunately, weak proposals and only takes timid steps in this direction.
in writing. - (PT) The need to move towards this change derives from the need to adapt Regulation (EC) No 1060/2009 to the new European supervisory architecture, and from the introduction of a new mechanism for the centralisation of the operations of rating agencies.
To this end, the European Supervisory Authority (European Securities and Markets Authority - ESMA) will be given its own powers of supervision, investigation and for the application of sanctions. We must now ensure that ESMA is in a position to exercise its powers and to ensure the vigorous supervision of credit rating agencies active within the European Union, as well as those from third countries whose ratings are authorised within the European Union.
This report is a technical amendment to the existing directive, and it will confer powers on the new supervisory authority, EMSA, from January 2011 onwards. We must remember that it is expected that there will be a more comprehensive improvement of the credit rating agencies in the spring of 2011.
Mr President, ladies and gentlemen, the activity of credit rating agencies is, in theory, already supervised and regulated at European level. But has this called into question the domination of the three American agencies which call all the shots on the European markets, sovereign debt and hence the rates at which European States can borrow? I am afraid not. This did not stop Standard & Poor, again quite recently, from threatening to downgrade Belgium's rating, nor Moody's from threatening Spain nor Fitch Ireland.
None of these agencies has been penalised, neither by their customers nor by their reputation being tarnished, for not having done their work properly during the Enron or subprime crises. They are now claiming to have a political role: the threat against Belgium is an attempt to force the constitution of a government; the absence of threat against France to artificially prevent the fragmentation of the euro area. The truth is that they only have power because the markets are not regulated, and your texts, which I have however voted for, will not do much to improve things.
The regulation covers both the supervision of credit rating agencies by the European Securities and Markets Authority and supervision of the use of credit ratings by individual entities supervised at national level. The national supervisory authorities will remain responsible for supervising the use of credit ratings by these individual entities. However, the national authorities will not have powers to take supervisory measures against credit rating agencies in breach of the regulation. This is the very point on which the proposal is being examined in terms of compliance with the principle of proportionality. The proposal creates a control system but, within the context of the current neoliberal environment, there is no provision for real, essential application of it; it is merely a psychologically novel action directly mainly at the public at large.
It is not designed to replace a previous system; it is designed to introduce a new control system which has not previously existed, even in this form, which is what allowed the credit rating agencies to steam ahead regardless in the first place. In this sense, it is perhaps better to have this system than none at all.
I voted in favour of the report on the introduction of centralised supervision of credit rating agencies. I am in complete agreement with the content of Mr Gauzès' report on the proposal for a regulation which sets out a model for the centralised supervision of credit rating agencies by the European Securities and Markets Authority (ESMA), especially given the significant mobility of services provided by credit rating agencies and their instantaneous impact on the financial markets. Centralised supervision could lead to increased transparency in the world of credit rating agencies and could promote greater competition between the different agencies. That is the reason why I voted in favour of the report. However, I am concerned that the proposed period during which all the changes regarding the transfer of competencies and duties from the relevant supervisory bodies in the Member States to ESMA is too short, and so I think it should be extended.
I approved of this report because the global financial crisis, to which the credit rating agencies made their contribution, showed the need to set up a mechanism for monitoring and supervising credit rating agencies. This was the purpose behind the adoption, in 2009, of the Regulation on credit rating agencies. It made it possible to establish a European system for registering and supervising credit rating agencies which issue ratings used in the European Union. It also lays down the conditions for the use in the European Union of ratings issued by third-country agencies. The agreement reached on the architecture of European supervision which will enter into force on 1 January 2011 provides that the ESMA will exercise its own supervisory powers in relation, in particular, to credit rating agencies. It is therefore necessary to amend the Regulation on credit rating agencies in order to organise the accreditation and supervision of credit rating agencies by the European Securities and Markets Authority. This authority will be endowed with its own supervisory powers, but also investigatory powers, and it will be able to punish failure to apply this Regulation. Fines will be levied by the Member States.
A mechanism for monitoring and supervising credit rating agencies is necessary. We must take note of the fact that credit rating agencies contributed, in part, to the crisis. In 2011 we will receive a proposal from the Commission in relation to various supplementary measures concerning ratings, and introducing such measures will be possible after adoption of this report. The above considerations persuaded me to endorse the report, which I did as an expression of my conviction that it will enter into force quickly and we will see positive results.
Private credit rating agencies have been given new rights to set the standards and promises of delegation of power from the public authorities. Their dependence on private partners knows no limit. Nor does their arbitrary nature. The public authorities have given up. It is shameful.
in writing. - (PT) There is a need to move towards this change so that Regulation (EC) No 1060/2009 can be adapted to the new European supervisory architecture and so that a new mechanism for the centralisation of the operations of rating agencies can be introduced. Thus the European Supervisory Authority (European Securities and Markets Authority - ESMA) will be given its own powers of supervision, investigation and for the application of sanctions. It is essential that ESMA is in a position to exercise its powers and to ensure the vigorous supervision of credit rating agencies active within the European Union.
in writing. - (ES) I was not able to support this report, as although I am in favour of many of the points included and of the general propositions of increased transparency and improved information and supervision for credit agencies and other financial entities, this proposal will serve the interests of investors, who are professionals far removed from what has been described as the 'real economy', since it gives them greater legal security. Therefore, although I believe it is necessary, as this proposal states, to work hard to achieve transparency and the right to clear information in the financial system, I believe it is more necessary to put an end to financial speculation and work to achieve regulation that will place the financial markets under the supervision of the Member States. This report works towards transparency, information and a degree of supervision of financial agents, but it does so cautiously and from a pro-capitalist perspective that seeks to please the financial industry, which I neither share not support.
in writing. - It is a very important instrument to inform EU citizens about the situation in the companies and banks, but also to compare the competitiveness of different brands and articles. I voted in favour. I also hope that in future this regulation will be completed by control of the rates of political parties and the mass media in order to prevent the manipulation of public opinion for money. The credit rating agencies do not work hard in getting the information and analysing it. They are ready to show the convenient result to those who pay. All those who are manipulating public opinion and thus betraying society deserve severe punishment.
in writing. - (DE) More than anything else the financial crisis has made it clear to us that credit rating agencies have a dangerous monopoly and that their evaluations are not always adequate and are sometimes highly risky. Therefore, it is important to set up a mechanism for monitoring and supervising rating agencies. As they form part of a highly complex system of financial markets, the decision was made to introduce a double system for this purpose. In addition, the report lays down the conditions under which ratings issued by third-country agencies can be used in the European Union.
It is, of course, essential for the supervisory system to allow sanctions to be imposed. The future will show to what extent these will actually be applied. The fact that several EU supervisory bodies have now been set up, involving increased administration and costs, is not a good thing for European taxpayers. I have taken this into account when voting.
I voted in favour of Parliament's resolution as I agree that:
the registration and permanent supervision of credit rating agencies within the Union should be the sole responsibility of the European Supervisory Authority (ESA), namely the European Securities and Markets Authority (ESMA), which should have exclusive powers to sign cooperation agreements on the exchange of information with the relevant authorities in third countries;
the ESA (ESMA) should be responsible for the registration and permanent supervision of credit rating agencies, with the right to seek, by means of a simple request or a decision, all of the information that it needs from credit rating agencies, individuals involved in credit rating activities, organisations that are the subject of rating and third parties linked to them, third parties to which credit rating agencies have subcontracted any operational tasks, and individuals of any other kind that are closely and substantively linked to credit rating agencies or activities;
that the registration of a credit rating agency agreed by a relevant authority should be valid throughout the entire Union following the transfer of supervisory powers from the relevant authorities to ESA (ESMA).
The global financial crisis, to which the credit rating agencies made their contribution, showed the need to set up a mechanism for monitoring and supervising credit rating agencies. This was the purpose behind the adoption, in 2009, of Regulation (EC) No 1060/2009 on credit rating agencies.
It made it possible to establish a European system for registering and supervising credit rating agencies which issue ratings used in the European Union. It also lays down the conditions for the use in the European Union of ratings issued by third-country agencies, by applying a double system of equivalence and endorsement of ratings. I therefore voted in favour and support the rapporteur, Mr Gauzes, who suggests focusing on the introduction of the European Securities and Markets Authority into the supervision of agencies and on the definition of its new tasks and new powers. It is, in fact, vital for the ESMA, as soon as it is established, to be in a position to exercise its remit to ensure sound supervision of credit rating agencies operating in the EU and also third-country agencies whose ratings will be authorised in the EU.
in writing. - (PT) I voted in favour of Parliament's resolution as I agree that the transparency of the information provided by the issuer of a financial instrument rated by a designated credit rating agency may potentially represent substantial added value for the functioning of the market and the protection of investors.
in writing. - The global financial crisis, to which the credit rating agencies made their contribution, showed the need to set up a mechanism for monitoring and supervising these agencies. This was the purpose behind the adoption, in 2009, of Regulation (EC) No 1060/2009 on credit rating agencies. This made it possible to establish a European system for registering and supervising credit rating agencies which issue ratings used in the European Union. It also lays down the conditions for the use in the European Union of ratings issued by third-country agencies, by applying a double system of equivalence and endorsement of ratings. During the debates preceding the adoption of Regulation (EC) No 1060/2009, your rapporteur stressed the need for EU-wide joint oversight of credit rating agencies' products and integrated supervision of them.
This principle was upheld and the Commission undertook to draft a legislative proposal along these lines. The agreement reached on the architecture of European supervision which will enter into force on 1 January 2011 now makes the effective implementation of rating agency supervision possible. It is stressed in the regulation establishing the ESMA that this authority will exercise its own supervisory powers in relation, in particular, to credit rating agencies.
The regulation covers both the supervision of credit rating agencies by the European Securities and Markets Authority and supervision of the use of credit ratings by individual entities supervised at national level. The national supervisory authorities will remain responsible for supervising the use of credit ratings by these individual entities. Nonetheless, the national authorities will not have the power to take supervisory measures against credit rating agencies in the event of infringement of the regulation. This is the very point on which the proposal is being checked in terms of compliance with the principle of proportionality.
The proposal creates a control system for which, within the context of the current neoliberal environment, there is no provision for real, essential application above and beyond its psychologically novel action, which is directly mainly at the public at large. However, it is not designed to replace a previous system; it is designed to introduce a new control system which has not previously existed, even in this form, which is what allowed the credit rating agencies to steam ahead regardless. In this sense, it is perhaps better to have this system than none at all.
in writing. - (DE) I was happy to vote in favour of this report. The gradual process of regulating the financial markets is beginning to take shape. Protection for investors has been improved and transparency has been increased. The regulations are now more wide-ranging and comprehensive and, therefore, provide better protection for those involved.
in writing. - (DE) The worldwide financial crisis, which was in part caused by credit rating agencies, has made it necessary to set up a mechanism for monitoring and supervising these agencies. For this reason, the European Securities and Markets Authority (ESMA) will come into being on 1 January 2011.
At the same time, the continuing crisis and the constant new discoveries about market mechanisms make it necessary for the tasks and authority of this body to be constantly adjusted and, if required, expanded. Therefore, I very much welcome the detailed specifications and clarifications concerning the authority of the ESMA in its relationships with the relevant national bodies. For this reason, I have voted in favour of the report.
in writing. - (LT) I voted in favour of this document, because it contributes to the necessary simplification of the EU legal framework. I believe that the eight directives currently in force in the field of metrology hinder more than help work in this field. At the same time I share the rapporteur's position that the Member States should be given more time to investigate whether repealing the Directives will lead to legal uncertainty which makes European harmonisation of rules necessary. I therefore believe that a solution must be adopted which repeals the Directives, but also provides sufficient time to analyse the possible consequences in context with the broader review of the basic legal instrument in this field.
Metrology is the science of measurements. Since ancient times, Europeans have adopted a succession of measuring systems in all fields (length, volume, alcoholometry, and so on). The adoption of the metric system, for example, led to improved collaboration between the various economic operators on the continent and then globally. However, a wide variety of measurements and measuring systems prevail in many fields. Through a desire to remove these barriers to cooperation between Europeans, the Union has a longstanding policy of harmonising measuring systems. Directive 2004/22 was an important step in this movement. As we prepare to revise this legislation, a number of instruments now appear obsolete and should be removed to make it more readable. I supported this text as it provides a welcome adjustment to the law on metrology.
I agree with the need to simplify the Community acquis and to update the directives that no longer apply, adapting them to our times. The directives in question are obsolete and do not contribute to better regulation. The Commission believes that there is no need to harmonise legislation on metrology, as its understanding is that there is sufficient cooperation between Member States and that the current situation of the common recognition of rules based on the international parameters of the different Member States is satisfactory. However, it needs to be taken into account that it would be detrimental to have a void in the regulation on this issue, and that we should not contribute to legal uncertainties.
in writing. - (PT) The report under discussion talks about the possibility of withdrawing up to eight directives relating to metrology in six sectors, with a view to simplifying the body of European law in this area: cold water meters for non-clean water (Directive 75/33/EEC); alcohol meters and alcohol tables (Directives 76/765/EEC and 76/766/EEC); medium and above-medium accuracy weights, respectively (Directives 71/317/EEC and 74/148/EEC); tyre pressure gauges for motor vehicles (Directive 86/217/EEC); standard mass of grain (Directive 71/347/EEC), and calibration of ship tanks (Directive 71/349/EEC).
The different options relating to these eight directives under consideration being - revocation in its entirety, revocation with conditions and no measures being taken - the Commission concluded that there is no option that stands out. However, for reasons of improved regulation, the Commission favours the revocation in its entirety of all of the directives, that is to say, it favours new regulation within the framework of measuring instruments.
I favour this choice by the Commission from a legislative excellence point of view, although I believe that the Member States should be given sufficient time to analyse the possible consequences within the context of a broader review of the basic legal instrument in this area, namely the Directive relating to measuring instruments (Directive 2004/22/EC).
A simple and up-to-date Community acquis is one of the EU's objectives. It does not make sense to keep rules that are entirely obsolete in place. With regard to metrology, the understanding is that there is no need to proceed with any harmonisation, as the legislation in place is a common recognition of rules based on the international parameters of the various Member States. However, it is important that a gap in the regulation on this issue is not created, so that there are no legal uncertainties.
in writing. - (ES) I voted in favour of this report on the proposal for a directive of the European Parliament and the Council repealing eight Council directives regarding metrology as, like the rapporteur, I support the general objective of better legislation. I also support the view that 'Member States should be given more time to investigate whether repealing the directives will lead to legal uncertainty'. I believe that these directives concerning measuring instruments need to be repealed and simplified by revising the legal basis for metrology: the Directive on measuring instruments. In general I think it is a positive step to simplify EU legislation, as it will improve access for citizens to that legislation and make it possible to work more efficiently in that field.
in writing. - (DE) Eight EU directives currently cover the field of metrology in six different areas. For reasons of better law-making, the Commission is therefore proposing to repeal the directives. According to the Commission, harmonisation is not necessary, as the current situation of mutual recognition of national rules functions satisfactorily. However, the rapporteur is of the opinion that the Member States should be given more time to investigate whether repealing the directives will lead to legal uncertainty. I have voted in favour of the report, as the problems of legal uncertainty will be taken into account by the rapporteur.
Repealing European directives essentially means leaving a regulatory vacuum in the European Union's system, but modernising a system such as that of the directives on metrology is certainly a step toward a broader and more up-to-date common system. For this reason, I voted in favour of the report repealing the eight Council directives on metrology. The principle shared by the Council and the Commission is nevertheless delicately balanced because each Member State will have to rely on mutual recognition of national standards, avoiding causing problems to businesses in the sector that rely on metrology rules until the revision of the directive on measuring instruments that will harmonise the relevant legislation at European level is adopted.
I agree with the position of the rapporteur who advocates improved regulation with regard to metrology.
The Commission was favouring the complete revocation of all eight directives relating to metrology; however, the rapporteur's position is more balanced, giving Member States more time to investigate whether revocation of the directives will lead to legal uncertainty, making it necessary for there to be European harmonisation of the rules relating to metrology. A transitional period is thus established in order to analyse the possible consequences of the revocation of the directives, and to analyse the need to review the basic directive in this area (Directive 2004/22/EC).
I agree with the rapporteur, Mrs Weisgerber, who favours the general objective of better regulation. However, with regard to this proposal it is not that clear what the best option will be. The Commission concludes in their Impact Assessment, when looking at the different options concerning these eight metrology directives (full repeal, repeal with conditions, do nothing), that 'no option stands out'.
Still, for reasons of better regulation, the Commission favours the full repeal of all directives (and relies on mutual recognition of national regulation) above harmonisation, that is,. re-regulation in the Directive on measuring instruments. To reiterate, I agree with the rapporteur, who is of the opinion that Member States should be given more time to investigate whether repealing the directives will lead to legal uncertainty which makes European harmonisation of rules necessary.
in writing. - (RO) Repealing all eight directives will most likely lead to additional administrative burdens as Members States will be able to introduce national provisions implementing the measuring instruments covered by the directives being repealed. Neither the directives being repealed nor those remaining in force will enhance the common level of consumer protection. This could only be achieved by amending them. I think that Member States should be given more time to investigate whether repealing the directives would lead to legal uncertainty which would make the harmonisation of European rules necessary. I also support the rapporteur's proposal for the process to be completed by 1 May 2014. Consequently, I voted for this report as it opts for a solution where the directives will be repealed, but also provides sufficient time to analyse the possible consequences in the context of the broad review of the basic legal instrument in this field, the Measurement Instruments Directive (2004/22/EC).
in writing. - (PT) I agree with the general objective of improved regulation in the area of metrology. However, I believe greater reflection would be advisable, as hasty standardisation could lead to more disruption and legal uncertainty than benefits.
in writing. - With this vote, the EP shows that it favours the general objective of better regulation. However, with regard to this proposal it is not that clear what the best option will be. The Commission concludes in their Impact Assessment, when looking at the different options concerning these 8 metrology directives (full repeal, repeal with conditions, do nothing), that 'no option stands out'. Still, for reasons of better regulation, the Commission favours the full repeal of all Directives (and relies on mutual recognition of national regulation) above harmonisation, that is, re-regulation in MID. The EP is of the opinion that Member States should be given more time to investigate whether repealing the directives will lead to legal uncertainty which makes European harmonisation of rules necessary.
Therefore we have opted for a solution where the directives will be repealed and which also provides sufficient time to analyse the possible consequences in context with the broader review of the basic legal instrument in this field, the 'Measurement Instruments Directive' (2004/22/EC).
in writing. - (DE) I have voted in favour of the report, because it makes a significant contribution to reducing bureaucracy, which is something that is constantly being called for, and allows more than 20 directives that are obsolete or no longer needed to be repealed. This is the right approach to achieving a simpler and leaner Europe.
in writing. - (LT) I approved of this important resolution because I am convinced that the European citizens' initiative will be a powerful agenda-setting instrument and will foster greater cross-border debates within the EU. The citizens' initiative gives European citizens the right to make a legislative proposal. For this initiative to be effective the organisers of a European citizens' initiative should gather into a citizens' committee composed of persons coming from different Member States. This will ensure that the issues which arise are truly European, all the while having the added value of helping the collection of signatures from the very beginning. I feel that the citizens' initiative will only succeed if the EU regulation is citizen-friendly and does not create cumbersome obligations for and frustration among the organisers. It is also very important that the process is in line with the EU data protection requirements and that it is fully transparent, from the start until the end. The European citizens' initiative is a new instrument of participatory democracy on a continental scale and therefore significant attention should be paid to communication and information campaigns aimed at raising awareness of the European citizens' initiative.
The compromise between the European Parliament and the Council on the regulation on the so-called citizens' initiative, which has been accompanied by ridiculous triumphant talk about the strengthening of the democratic institutions of the EU, is nothing more than an insulting attempt to manipulate and fool the people. The misleadingly entitled citizens' initiative is not only useless; it may prove to be dangerous for the people. Apart from any procedural requirements agreed in terms of collecting 1 000 000 signatures petitioning the Commission to take a legislative initiative, materially it is the same: the Commission is under no obligation to propose the legislative initiative and is not bound by its contents.
On the contrary, this type of 'citizens' initiative', guided and manipulated by the mechanisms of capital and the bourgeois political system, may be used by EU bodies to present the most anti-grassroots and reactionary choices of the EU and the monopolies as an apparently 'popular request'. Moreover, this sort of 'initiative' will be used to set signatures, memoranda and requests against the organised grassroots and working class movement, mass demonstrations and struggles and various forms of fight. Various 'citizens' initiatives' cannot hide the reactionary face of the EU, nor will they be able to reverse the escalation in the class struggle and grassroots fight.
The citizens' initiative was promised in the Treaty of Lisbon and is now finally being implemented. This new form of participation in the formulation of European Union policy allows European citizens to directly approach the Commission asking it to table a proposal on matters of interest to them, provided these fall within the framework of the EU's powers. We were only waiting for rules of procedure to be introduced for this new European citizens' right to become a reality. This has now been done and I supported the proposal in the vote. A 'citizens' committee' made up of individuals from at least seven Member States can register an initiative with the Commission. After this, the process to gather signatures on paper or online can begin. The million signatures that are required must come from at least one quarter of the EU Member States and must be gathered within 12 months. Member States will verify the statements of support. All the signatures must be submitted by European Union citizens old enough to vote in the European parliamentary elections. Lastly, the Commission, as guardian of the treaties, will be the final judge of whether the proposed legislative procedure should be undertaken.
in writing. - (LT) I support the decision adopted by the European Parliament on the right in the European citizens' initiative to make a legislative proposal. It is believed that the introduction of the initiative will establish a direct link between the citizens and the institutions, thus bridging the gap between them and ensuring that the EU institutions will address the concrete problems which are of importance to them. Through the ECI, EU citizens can appeal directly to the European Commission to initiate a legal act. The Commission will be the one deciding on the follow-up to be given to successful citizens' initiatives. The European Parliament will be able to contribute to the achievement of these goals through the organisation of public hearings or the adoption of resolutions. As this is a new initiative it would be useful for the Commission to present a report on its implementation every three years and, if relevant, to propose a revision of the regulation. In order to ensure effective application of the initiative complicated administrative procedures should be avoided. It is also necessary to ensure that the process is in line with the EU data protection requirements.
After a compromise was reached on the rules governing the European citizens' initiative, the report was adopted by a very large majority: 628 for and only 15 against and 24 abstentions. I am delighted with this vote, which introduces the opportunity starting in 2012 for Europe's citizens to make their voices heard more clearly. The concept is simple, it is a sort of petition at European level: a citizens' committee made up of members from at least seven Member States will have a year to collect one million signatures on a subject of public interest which requires the attention of the Commission. The Commission must then decide within three months whether or not it considers that a legislative proposal on the subject is appropriate and must give reasons for its decision. We may be opposed to some of the conditions obtained by Member States, such as the requirement to be a citizen rather than simply a resident of the European Union in order to be able to sign the petition; or the option for states to ask for individuals' identity cards in order to check their signatures. Nonetheless, the citizens' initiative is a positive idea and a step towards participative democracy which we must now put into practice.
in writing. - (LT) I voted in favour of this report because the European citizens' initiative, introduced in the Treaty of Lisbon is a huge step towards closer relations between the European Union and European citizens. The new initiative will grant citizens the same political initiative powers that the Council of Ministers and the European Parliament already enjoy. Furthermore, it will provide citizens with a means to be heard by enabling them to refer some issues of interest to the European institutions. Such a two-way flow is mutually beneficial. With the introduction of the initiative there will be a guarantee that the European Union institutions will address the concrete problems which are of importance to citizens. Moreover, the European Parliament will be able to help citizens achieve these goals by making use of all the means in its power to support the citizens' initiatives of its choice, notably through the organisation of public hearings or the adoption of resolutions.
However, the European Union must ensure that the process is in line with the EU data protection requirements and that it is fully transparent, from the start until the end. Only by guaranteeing a safe environment where citizens can present proposals, will we be able to win their trust and encourage their interest in the work of the European Union.
The citizens' initiative, which gives a million Europeans the right to propose legislative initiatives, incorporates the concept of participative democracy into the European Union, which is actually stipulated in the Treaty of Lisbon. This is a new, important step which the EU is taking and Parliament will therefore receive feedback from the citizens whom it represents on whether it is doing a good job or not. I welcome the fact that Parliament has endeavoured, as far as possible, to make the legislative initiative procedure for EU citizens as simple and easy to use as possible because they are the ones who will actually use it. We would not have needed a complicated procedure which would have only made EU citizens frustrated.
Parliament's key demands have been accepted, such as the admissibility check right at the start rather than carrying out a check after the first 300 000 signatures have been collected. I regard it as a victory for Parliament and EU citizens that the minimum number of Member States from which signatures need to be collected is a quarter and not a third, as had originally been proposed. I hope that when Parliament's decision comes into force in 2012, there will be as many initiatives as possible submitted by EU citizens.
I voted in favour of the report on the citizens' initiative, knowing full well that it is simply a means of expression of the will of the citizens of Europe and not a powerful means of participating in or reversing current policies. The Commission tried to the very end to limit this specific civil right and, thus, the final text does not reflect the real ambitions; for example, it introduces particular complex procedures for exercising this right. Unfortunately, important amendments by the Confederal Group of the European United Left/Nordic Green Left were rejected and, as a result, initiatives cannot be signed by EU residents who are not nationals of a Member State, thereby precluding equal participation of residents, regardless of nationality, nor is there a guarantee that signatures will tally with signatories' ID numbers.
Despite this, the final text is a much better version than the text originally proposed, in that it sets the minimum at a quarter of the Member States, proposes that initiatives be registered immediately and requires the Commission to organise a public hearing for every successful initiative and to guarantee absolute transparency in connection with the funding of each initiative.
I have always seen this initiative as one of the most important innovations of the Treaty of Lisbon. The possibility of a million citizens of a significant number of Member States being able to put forward a legislative initiative should contribute to the strengthening by European citizenship of civil society organised at an EU level. I have emphasised the scope of this measure, given that Members of the European Parliament do not have the right to legislative initiatives. I hope that the practical application of this legislative initiative does not turn out to be excessively bureaucratic, discouraging use of this new instrument.
in writing. - Although I fully support the European Citizen's initiative, I voted against the final legislative resolution because I am disappointed with how little was ultimately achieved with this promising tool. In particular, I do not agree with the provision requesting signatories in the majority of Member States to give their personal ID numbers. I am also against the restriction of participation in the ECI to EU citizens only.
The adoption of the basic rules of 'the citizens' initiative' as laid down by the Treaty of Lisbon, marks another step further towards direct democracy in Europe. In future, the Commission will have to consider drawing up a new European law when there is demand to do so from one million citizens from at least one quarter of all Member States. This new instrument therefore gives European citizens the ability to genuinely influence the legislative process, by bringing a demand or a concern raised by the people's will to European level. It is a victory for our movement which has consistently called for bringing the European Union closer to its citizens by building a more solid, a more transparent and a more accessible Europe.
I am pleased that I voted, along with the huge majority of Members, in favour of the report on the 'citizens' initiative', which introduces an unprecedented dose of popular participation in the EU's legislative process. Indeed, by giving one million citizens the right of political initiative, Parliament is holding itself up as a fine example of participatory democracy. This is now the way forward for the European Union: it must become ever closer to its citizens.
in writing. - (DE) Some small improvements have been made in comparison with the original draft. Therefore, I have voted in favour of the report. Nevertheless, I would like to say that, even with this toothless citizens' initiative, there is still a striking democratic deficit in the EU, which does not have any form of direct democracy. As a result, the next step must be the introduction of obligatory referendums for successful initiatives. The inclusion of a mandatory public hearing for the initiators of petitions involving the Commission and Parliament is very welcome. Now the Member States must implement the citizens' initiative quickly, without wasting time or introducing excessive red tape.
Identity card checks by local authorities, such as those which apply in the case of national petitions for referendums, will not be needed to evaluate the statements of support. The national electoral authorities should rely on random sampling, as proposed by the European Parliament.
I voted in favour of the report on the draft European Parliament and Council regulation relating to the citizens' initiative, one of the most relevant provisions introduced by the Treaty of Lisbon, and under the terms of which one million citizens can ask the Commission to put forward certain legislative proposals. The proposals adopted by the European Parliament should enable the rules relating to the citizens' initiative to be made clearer, simpler and easier to apply.
The citizens' initiative, approved today, is one more step towards the establishment of a Europe made for people and by people, increasing its democratic nature and transparency, and encouraging Europe to move closer to its citizens and an active, interested and participative civil society. From now on it will be possible for European citizens to submit a request that the European Commission proposes legislation on a given issue, provided that a minimum number of signatories coming from at least one-fifth of Member States is guaranteed.
However, I have to express some bewilderment at the exclusion of collective entities and organisations as 'organisers' (Article 2, No 3), thinking in particular of NGOs and political parties, the founding organisations of representative democracy, as well as at the terminology chosen - "citizens' committee” - to identify the group of organisers.
I am also left wondering at the attempt to set the minimum age of signatories at 16, when, in the majority of Member States, the right to vote, actively or passively, is acquired at the age of majority, at 18 years of age. This should be the yardstick, as proposed by the Commission in sections 7 and 2 of Article 3 of the proposal.
in writing. - (PT) I am pleased about the adoption of this report on the European citizens' initiative introduced by the Treaty of Lisbon, which has the objective of assigning to citizens the same powers of political initiative as those currently enjoyed by the Council of Ministers and the European Parliament.
Each initiative will have 12 months to collect one million signatures, which need to come from at least a quarter of Member States, currently seven. The minimum number of signatories per country varies from 74 250 in Germany to 3 750 in Malta. In Portugal's case, the minimum number of signatories required to support an initiative will be 16 500.
The validity of declarations of support will be gauged by the Member States. In Portugal, an identity card, passport or citizen's card number will need to be included. Signatories should be EU citizens and be old enough to be able to vote in European elections (18 in Portugal).
It will then be up to the Commission to analyse the initiative and decide, within a timeframe of three months, if it will put forward European legislation on the issue. The Community's executive will then have to 'indicate the measures that it intends to take, and the reasons that justify these or not'. This justification will be made public.
I welcome the report by Mr Lamassoure and Mrs Gurmai on the citizens' initiative. This vote has approved and even helps lay down the ground rules for the operation of the European citizens' initiative, as provided for in the Treaty of Lisbon.
A citizens' committee composed of persons coming from at least seven Member States may register an initiative and begin to gather the 1 million signatures necessary, on paper or online, once the Commission has carried out an admissibility check. This example of participative democracy has great potential because it involves citizens at first hand and enables them, in a certain sense, to be a part of our work.
The joint work by the two co-rapporteurs showed that even ideological divisions can be overcome when work is carried out effectively and in the interests of citizens. This underlying position is typical of the Group of the European People's Party (Christian Democrats), which is always pro-active, open to dialogue and cooperation, but at the same time is anchored in solid and unshakeable values.
This is a clearly demagogical initiative, propaganda by the European Union, which only serves to try and hide the impoverishment of democracy that is taking place, and to make us forget that it is those in charge in Europe who prevented a referendum on the Treaty of Lisbon itself, which anticipated the so-called citizens' initiative.
Meanwhile, the Treaty on European Union itself establishes limitations on such a citizens' initiative by stating, in Article 11, that a million signatures from a significant number of Member States is required, and going on to say that they can only invite the European Commission to put forward an appropriate proposal on issues that these citizens consider to require a Union legal instrument in order to apply the Treaties.
In other words, after all the work of collecting signatures and fulfilling the requirements that the draft regulation lays down, there are no guarantees that the citizens' wishes will be taken into account. In any case, the report approved by the EP improves slightly on the European Commission's proposal, but must comply with the terms of the Treaty, which initially, in fact limits any deepening of the citizens' initiative. That is why we abstained.
Any citizens' initiative must be signed by over a million citizens of the European Union, and a quarter of European Union Member States must be covered by those signatories: that was the most important point of this Regulation. The Irish Government intends to verify the signatories from Ireland by checking that country's electoral roll for elections to the European Parliament.
I abstained on the regulation to implement the European citizens' initiative. In my opinion, Parliament is misguided in wanting to facilitate these initiatives as much as possible, particularly in reducing the number of Member States from which the signatures must come. I remain a supporter of representative democracy. Citizens' initiatives will not help resolve the EU's economic, social, environmental and societal problems. What are called citizens' initiatives will essentially serve extremist political forces that will seize these instruments to campaign for the restoration of the death penalty, against the construction of minarets, against the 'creeping Islamisation' of Europe and other populist subjects.
We have all been waiting for it ever since the Treaty of Lisbon came into force last year: the regulation on the citizens' initiative, which lays down the procedures for its implementation, its rules and basic procedures and which above all will finally enable use of this new instrument. From now on, one million European citizens, that is to say just 0.2% of the EU population, can ask the Commission to put forward proposals in certain areas: an important step towards participatory democracy, which should enable and encourage cross-border debates in Europe as the initiative must be brought by citizens residing in various Member States; a significant step forward in bringing together the citizens of Europe, in the hope that this new instrument will actually be used by European citizens, that it will be effective and that the European Commission will be able to follow the proposals put forward by citizens.
The European citizens' initiative is one of the most interesting innovations set out in the Treaty of Lisbon. It is a European petition that will enable one million European citizens, from a representative number of EU Member States, to impose a matter on the Commission's agenda. In other words, it marks the emergence of a genuine legislative power for European citizens, as the Commission will be obliged to respond to this citizens' initiative by commissioning a study or proposing a directive. In a context where citizens' feeling of belonging to the Union is still too weak and where rates of abstention at the European elections, especially, are particularly worrying, this new tool will enable European citizens to become fully-fledged actors in European democracy. For this reason, I find it somewhat regrettable to hear voices being raised today on the risks involved in the citizens' initiative. The compromise reached with the Council is completely fair, and the criteria governing the admissibility of the project will ensure that unfair initiatives will never see the light of day. We should not be afraid of debates generated by citizens availing themselves of this tool. I voted for this text.
The European citizens' legislative initiative constitutes a fundamental step in the process of building a Europe based on citizens' rights. Strict admissibility criteria, accessible and simplified procedures and representativeness of Member States constitute the key pillars of an instrument that restores the primacy of the value of participatory democracy.
In accordance with the values of the Union, the Treaty of Lisbon grants at least 1 million citizens, representing at least one quarter of Member States, an authentic opportunity for effective citizens' involvement in forming rules in line with expectations of the European people. We hope that this instrument will boost citizens' rights and that we will soon reach a time when we will be able to positively assess the results achieved and, where necessary, make due corrections in the interests of citizens to make this truly innovative project even more streamlined and flexible. In this way, the Union based on the euro will be coordinated with the Europe that hinges on the European people's right to citizenship.
in writing. - (LT) I approved of this report because the European citizens' initiative is a new instrument of participatory democracy on a continental scale. It is a tool which should be used by the citizens themselves and its aim is to strengthen direct democracy, active citizenship, and the influence of the European citizens on the European Union policies. This initiative was introduced in the Treaty establishing a Constitution for Europe and then in the Treaty of Lisbon, with the aim of granting citizens the same political initiative powers that the Council of Ministers and the European Parliament already enjoy. I am pleased that the report promotes the use of modern technologies as an appropriate instrument of participatory democracy. The introduction of the initiative will establish a direct link between the citizens and the institutions, thus bridging the gap between them and ensuring that the EU institutions will address the concrete problems which are of importance to them.
in writing. - (DE) The citizens' initiative that has been adopted today is an important step towards bringing the European Union closer to its citizens. This finally gives the citizens of the European Union the opportunity to take an active part in political events. In addition, it enables them not only to become involved in politics, but also to call directly on the Commission to take action.
It is important to ensure that the initiative is as citizen-friendly and straightforward as possible, without encouraging its misuse. However user-friendly the citizens' initiative is, if it is overused it will become devalued. The citizens' initiative will introduce more democracy and will contribute significantly to making Europe more modern and to bringing it to life for its citizens. I would like to call once again on Parliament and also on the Commission to ensure that the Committee on Petitions is given an appropriate role in this process.
One of the main objectives of the European citizens' initiative is to bring the European institutions closer to the citizens and to make it easier for ordinary Europeans to exercise their rights and privileges. It will certainly improve the lives of the residents of Member States and help in the creation of a pro-social image for the Union. The authors of the proposal have also endeavoured to achieve the simplest possible model for organising meetings and collecting signatures as part of an initiative. If Europeans are going to want to voice their opinions on a matter which they consider to be important, it is our duty to ensure that they are heard and their requests given consideration. After all, this is what true democracy means.
in writing. - (LV) Today the European Parliament has made a historic decision, which gives civil society the opportunity of becoming much more actively involved in the decision-making process. An active civil society, which takes part in the making of political decisions, is one of the cornerstones of a democracy. It is one of the basic requirements for a politics of high quality, which has over the course of many years allowed the Member States of the European Union to reach a high level of democracy, human rights and welfare, and Europe as a whole to become the world's most developed region. The task of civil society does not lie solely in taking part in elections. Citizens must also become involved from day to day in the decision-making process, expressing their opinion on specific decisions or events on the political agenda. It is in their interests to become involved in democratic control over authority and to criticise politicians over their activities. Without an active civil society, it would not have been possible to restore the independence of the Baltic States and secure our return to Europe. That is why I am voting in favour of the citizens' initiative with great conviction.
Until now, European legislation has not contained sufficiently developed clear mechanisms for Europeans to become involved in the decision-making process and for drawing the attention of European institutions to citizens' current concerns. I believe that the citizens' initiative will increase people's faith in the European Union and enhance the legitimacy of decisions that are made.
in writing. - I voted in favour of the proposed amendments by the EP to the citizens' initiative, as I believe that they make the initiative stronger and enable more people to participate. This is a historic moment in which European citizens are being given a concrete measure for bringing important issues and topics to EU level. I urge the Commission to take note of the amendment asking for easy procedures and transparent information for citizens. It is one thing to create such a mechanism, but it also has to be accessible and understandable to EU citizens in order to enable them to make full use of it. Parliament is seeking an easing of the criteria with regard to signatories by asking that they should come from at least a fifth, rather than a third, of the Member States.
It is also calling for the creation of an easily accessible, free-of-charge online collection system for signatures. I would especially like to underline the need to convene citizens' committees to organise initiatives. The citizens' committees movement was one of the most important factors that led to the renewed independence of Estonia in 1991. This is a clear sign that citizens together can bring down walls.
in writing. - (DE) I support Parliament's decision to introduce the option of the citizens' initiative for the citizens of the EU. The new EU-wide petition system is an important means of allowing citizens to become more involved and will ensure more direct democracy. The Treaty on European Union as a whole improves the democratic functioning of the Union. Citizens can participate in the democratic life of the Union and approach the Commission directly. The citizens' initiative gives citizens a right of initiative similar to that of the European Parliament and the Council. In order to ensure that the citizens' initiative is implemented correctly, at least one million signatures are needed from a minimum of one fifth of all the Member States. In addition, Parliament recommends measures in its resolution which will make the citizens' initiative easier to use.
For example, the Commission should consider using the existing programmes which promote mobility and active citizenship, as well as new forms of communication, such as social networking, which encourage public debate. I welcome the fact that the representations and offices in the Member States will act as interfaces and advisory bodies.
in writing. - (DE) Despite the improvements to the European citizens' initiative resulting from the compromise between the Commission and Parliament, it still involves unnecessary bureaucratic hurdles. In addition, there is the risk that it will be used as a tool, for example by large companies and organisations, because although transparency is guaranteed, there is no limit on donations from businesses. For these reasons among others, we have abstained in the final vote.
Some of our criticisms are as follows:
1. Businesses are not excluded from the initiative.
2. No decision has been made about whether younger citizens can take part from the age of 16. Instead this is dependent on national electoral law.
3. Third-party nationals who live in the EU cannot take part.
4. No compensation is available above 100 000 signatures (EUR 0.005 per signature). As a result, the initiative will be very costly for the initiators and, therefore, is not equally accessible to all.
5. There is no ban on company donations in support of a European citizens' initiative and they have no upper limit.
6. No specific information is provided about the possibility of appealing to the Court of Justice of the Europe Union if an initiative is rejected.
7. If the European Commission rejects a related draft legislative text, it is not obliged to justify its decision.
in writing. - (RO) The citizens' initiative will establish a direct link between citizens and institutions, thereby plugging the current gap and making EU institutions deal with the major problems facing citizens. I wish to emphasise a few points which must not be overlooked:
1. The citizens' initiative will only be successful if the associated regulation is easy for citizens to understand and apply, without imposing excessive obligations on organisers.
2. Following the negotiations conducted with the Commission and the Council, we have a common understanding which stipulates the need for the supporters of a citizens' initiative to provide certain elements of ID and for facilities for Member States to verify them. However, it is vital to ensure that the process complies with EU legislation in the area of data protection. Any organisation with the opportunity to support citizens' initiatives must provide total transparency regarding the support being provided so that the signatories are aware who is behind an initiative they choose to support.
3. The European Parliament information offices in Member States and the Commission's information networks, such as Europe Direct and the Citizen Signpost Service, must be involved in providing all the necessary information regarding the citizens' initiative.
I was pleased to hear the result of today's vote on the citizens' initiative. By bringing in the citizens' initiative, the Treaty of Lisbon has become a legislative tool for the EU's citizens, but we have to remember that collecting a million signatures does not yet mean that a new law will be made. This process has to go the whole length of the UE legislative route, and we MEPs must make sure that procedures are simplified, to avoid disappointment, here. I think we should run a good information campaign in the Member States about this instrument, so that the issues raised under the EU citizens' initiative correspond with what is said in the Treaties and are in accord with the EU's values.
in writing. - (PT) With this important initiative of the European Parliament, one million European citizens will be able to ask the European Commission to put forward legislation on a given issue. The rules implementing the 'citizens' initiative', approved today by the European Parliament, state that signatories need to come from at least seven Member States. In Portugal's case, at least 16 500 signatories will be required to support an initiative. Alongside the Treaty of Lisbon, a 'citizens' right of initiative' was created, under the terms of which one million European citizens may ask the European Commission to put forward certain legislative proposals. The regulation adopted in plenary today sets out the necessary conditions for putting forward future citizens' initiatives.
in writing. - (ES) I voted in favour of this report on the proposal for a regulation of the European Parliament and the Council on the citizens' initiative because, although it only vaguely satisfies my group's position, because it ignores important issues such as the idea of allowing initiatives proposing changes to the Treaties or that of extending the period for collecting signatures from the proposed 12 months to 18 months, I believe nonetheless that the report is an considerable yet insufficient improvement on the text put forward by the Commission. The citizens' initiative is a mechanism for public participation laid down in the Treaty of Lisbon to make it possible for citizens and civil society to play a role in the process of drawing up European policies. I have supported the text tabled as it facilitates the creation of the mechanism and its combined procedure. For example, it simplifies the process of registering initiatives and reduces the requirement regarding the number of Member States that must be represented among the citizens (from a third to a quarter). It also represents progress compared with the Commission's proposal, since it improves transparency regarding the funding of campaigns to collect signatures.
The European citizens' initiative will be a powerful tool for shaping the agenda of the European Union. The initiative was introduced by the Treaty of Lisbon and will allow one million European citizens to call on the European Commission to put forward proposals on subjects within the framework of its powers. This initiative grants EU citizens the right to make their opinions known and in doing so confers on them a right of initiative similar to that exercised by the European Parliament and the Council.
Citizens' initiatives should also encourage wider cross-border debate, as they will need to be put together by citizens of several different Member States. The initiatives will only be able to be implemented, however, if they meets certain procedural requirements or requirements on compliance with the European Union's fundamental values, in order to prevent the instrument from being used for non-democratic purposes. These requirements guarantee the reliability and hence the efficacy of the initiative. It is also vital to ensure that the process complies with EU data protection requirements and is fully transparent from beginning to end.
in writing. - I do not share the opinion of my colleagues from the S&D Group, which is why I have abstained from voting. It does not matter who writes the nonsense: to multiply it is foolishness. The citizens' initiative is necessary, no doubt, but to collect one million signatures in order to be heard is nonsense. I would like to ask the rapporteurs if they ever collected signatures themselves. If they did, they should know that the minimum cost of each signature certified by a notary is 20 euros. That means 20-30 million euros to introduce a new law. Who will finance this action? Only large enterprises are able to do that, not ordinary people. Is this not then a fake? A point to remember: MEPs also represent these people.
in writing. - This initiative was promised during the Lisbon process, so I am pleased that it is now being moved forward.
It is imperative that the citizens' initiative is not open to political, business or other manipulation. It should be left to the genuine initiative of citizens and not be manipulated with a hidden agenda. It should be open and transparent.
To set the ball rolling, the Commission should advertise the agreed conditions for an initiative when they are agreed.
Would it not be reasonable for the initiation of the process that the Commission organise some form of arms-length competition across the EU to test the water and find out what are the top ten issues on which citizens would welcome an initiative with fellow citizens.
in writing. - (DE) The European citizens' initiative is the first tiny step in the right direction. I have voted in favour of it because it is the first directly democratic instrument in the EU. However, overall the citizens' initiative is simply a veneer of direct democracy, which will lead the citizens to believe that they have the right of codecision on some issues in the European Union. The citizens' initiative does not involve any consequences, regardless of how many people sign it. The parallels with the system of petitions for a referendum in Austria are obvious. In Austria, these petitions are generally just shoved in a drawer and much the same thing will happen with the EU citizens' initiatives. In addition, care has evidently been taken to ensure that non-conformist opinions can be suppressed. The Commission makes the final check on the admissibility of a citizens' initiative. In the real European Union, the rulers not only put in place the legislation and directives, they also want to control the will of the citizens.
However, the European citizens' initiative at least gives non-conformist movements and parties the opportunity to develop their ideas. It will in future be possible at an EU level, as it is in Austria, to run campaigns and to show the citizens that there are routes to a different and better Europe which lead away from the blind alleys in Brussels.
Although I naturally support the regulation on the citizens' initiative, I am not in agreement with the possibility of members of the European Parliament, or members of national parliaments, being able to take part in these initiatives, or the possibility of them being funded by political parties or public bodies.
I believe that both solutions go against the spirit of the new mechanism, which aims to provide ordinary citizens and civil society with the means of taking part in the political life of the Union. I also disagree with the powers given to the Commission to adopt certain technical specifications required for the application of the law by means of an 'executive act'. Measures of general application assigned to the Commission for the application of legislative instruments should not be considered to be 'implementing acts', under the control of Member States, but 'delegated acts', under the direct control of the legislator.
In the same way, it does not make sense, after the Treaty of Lisbon, to continue to apply the 'regulatory procedure' under the traditional committee system, as it clearly concerns issues that are currently covered by the legislative procedure or by the 'delegated acts' procedure. The provisions referred to are therefore contrary to the Treaty of Lisbon. Apart from these specific objections, I believe that overall this is an excellent law that does justice to the political and constitutional importance of this new mechanism for participatory democracy within the EU.
in writing. - (LT) I voted in favour of the position of the European Parliament on the European citizens' initiative, because I fully support this citizens' right provided for in the Treaty of Lisbon. As an optimist I feel that this may be one of the main instruments helping to bring European Union institutions closer to ordinary people. Ultimately, a civically active part of society will be able to have a direct impact on decisions taken at EU level. It should be recognised that at a time when many European initiatives are viewed rather critically by the public, from the outset the European citizens' initiative has largely been met with positive assessment and approval. I hope that we will ultimately have clear rules that are not weighed down by unnecessary bureaucratic requirements, and that will help European society voice its opinion.
This report fully meets my expectations, particularly on three issues. Firstly, the minimum age for supporting a legislative initiative has been fixed at 18 years old which is the minimum age for voting in European Parliament elections and as is required to participate in instruments of direct democracy, such as referendums. Secondly, the need to request the identity documents of resident European citizens who intend to sign the statements of support, in order to carry out the checks provided for by the regulation in accordance with the laws in force. Lastly, the need to allow for a term of 12 months for the application of the regulation after its entry into force, with the aim of allowing the competent national administrations - many of which will be seeing this type of instrument for the first time - to prepare all the necessary legal, administrative and financial measures.
It is with great satisfaction that I vote in favour of this report relating to the citizens' initiative, one of the greatest innovations of the Treaty of Lisbon. This new legal instrument may become a way of bolstering the participation of European citizens. In fact, enabling millions of citizens to suggest to the European Commission that it should legislate on a given issue is a very positive step on the path of bringing Europe closer to its citizens. I applaud the work of the rapporteurs whose objective was to simplify the citizens' initiative and remove any bureaucratic burden, so as to make it as accessible as possible.
I agree with the majority of the requests made by the European Parliament, specifically the checking of the acceptability of an initiative being made at the time of its presentation, and not after 300 000 signatures have been collected, which could raise the expectation of the signatory citizens. I support the reduction in the minimum number of Member States involved in the initial signing of the initiative. The original proposal was for signatories to come from at least one third of Member States, and the European Parliament and the Council reached an agreement that the signatories should come from a quarter of all Member States.
I support the initiative by the rapporteurs Mrs Gurmai and Mr Lamassoure, which is that the organisers of a European citizens' initiative should gather into a citizens' committee composed of persons coming from different Member States. This will ensure that the issues which arise are truly European, all the while having the added value of helping the collection of signatures from the very beginning
I support the rapporteurs' idea, whereby the European citizens' initiative is a new instrument of participatory democracy on a continental scale. Therefore, the present regulation may not be flawless and practice may present European decision-makers with new challenges. For this reason, I agree with the rapporteurs' call for the Commission to present a report on its implementation every three years and, if relevant, to propose a revision of the regulation.
in writing. - (RO) The citizens' initiative, introduced by the Treaty of Lisbon, has been devised to give citizens the right to participate in the democratic life of the European Union. Its aim is to provide citizens with a means of having their voice heard by enabling them to refer a number of issues of interest to the EU institutions. These may include difficulties that they face in their daily lives which they do not feel receive enough attention and support from trade unions, political institutions or any other regular interlocutors from the institutions. The citizens' initiative will properly establish a direct link between citizens and institutions, thereby making EU institutions deal with the specific major problems facing citizens. The citizens' initiative comes with the need to comply with certain administrative requirements, but also to respect the fundamental values of the EU, among others, thereby ensuring its reliability and effectiveness, which will be the key to its success.
It is necessary to ensure that the process complies with EU applications in the area of data protection, as well as guarantee total transparency. Any organisation, association or even political party will have the opportunity to support the citizens' initiatives which they choose, subject to total transparency regarding the support being provided so that signatories are aware who is behind an initiative they choose to support or not.
in writing. - (PT) I am glad about the approval of this report, which represents a very important step in the affirmation of the constitutional nature of the European Union, providing citizens with a mechanism for accessible and effective democratic participation, which will undoubtedly contribute to the increased involvement and commitment of citizens with regard to European political life, and a strengthening of the ties of solidarity between the various Member States.
in writing. - (FR) Participative democracy has made its triumphant entry into Europe with the adoption of this report on the European citizens' initiative, one of the major areas of progress brought in by the Treaty of Lisbon. One million European citizens will now be able to approach the Commission and require it to pronounce an opinion on an issue of interest to society, provided that it falls within the framework of the Commission's powers. One million citizens, who must come from at least a quarter of the Member States and must be of voting age, in other words only 0.2% of the population of the EU. The signatures must be collected in writing or over the Internet and must be verified. The organisers will have to be identified: who they are, what they support, for whom they are working. This is a potential leap forward for the European Union's democratic legitimacy. It is a step towards bringing citizens closer to an EU which they often see, rightly or wrongly, as being light years away from their day-to-day concerns.
However, the risk that the initiative could be exploited by certain non-governmental organisations (NGOs) or by a given sector of industry should not be ignored. For it to be a success, the initiative must genuinely come from citizens. It must help to move the debate forward, to reconcile citizens with the European Union and to contribute towards the development of a European civil society.
Today we voted in plenary on the European citizens' initiative. This initiative was introduced by Article 11 of the Treaty of Lisbon, with the aim of empowering citizens with the same political initiative powers that the Council of Ministers and the European Parliament already enjoy. The ECI is a new instrument of participatory democracy on a continental scale.
On 31 March 2010, the Commission submitted its proposal for a regulation and on 14 June, Council approved the general approach to the ECI. The Committee on Constitutional Affairs of the European Parliament adopted this report in November, which included a negotiation mandate. The trialogue of 30 November reached an agreement over various amendments. The main points of the agreement concern: combining registration and admissibility; the number of signatures that must come from a minimum of one quarter of Member States; setting up a citizens' committee; the minimum age for supporting an initiative; and the online collection system.
Our citizens have been waiting for this new instrument, which will give them some influence over EU policy. They have already demonstrated that they will know how to use it to have their say in the legislative debate: take the petition for a moratorium on genetically modified organisms (GMOs) launched by Greenpeace and Avaaz, which was sent last week to Commission President José Manuel Barroso. Sadly, the citizens have acted before the legislators and the petition arrived before the rules of procedure, which will make the citizens' initiative operative in early 2012, had been defined.
It is up to us Members of Parliament therefore to relay and support the request expressed by almost 1.2 million people and to ensure that it is properly followed up. Parliament succeeded in using its influence in the talks with Council and the Commission to make the initiative as accessible and effective as possible and paved the way. There is now nothing to stop citizens from participating directly in the functioning of the EU.
Today's vote has given the go-ahead for the first example of European democratic participation. The European citizens' initiative is one of the most innovative provisions of the Treaty of Lisbon and a first step toward direct democracy.
The initiative is an instrument that allows citizens to call on the European Commission to submit a legislative proposal on any issue that they consider to be in their interest by submitting 1 million signatures, which represent 0.2% of the population of the European Union. Issues relating to the environment, social matters and disasters caused by the financial crisis are among the most sensitive topics that may mobilise citizens to call on the EU to legislate on these matters.
With the proposal for the citizens' initiative which has been adopted, today, we have put into effect an important element of the Treaty of Lisbon, thanks to which citizens will be able to participate directly in debate about the European Union. This is particularly important for the European Parliament, which is elected by popular vote. Our role, now, is to give serious attention to this tool, which provides for even greater democratisation of public life in Europe. It would not be good if it were a dead letter and the citizens had the impression we are only giving them the theoretical possibility of participating in a legislative initiative. It will be an important test for the European institutions as to what extent they are, in fact, serving the citizens and not themselves. It is good that after this law has been in force for three years we will be able to revise provisions which have proved to be insufficiently effective, so that it will really be a system which guarantees democratic discussion.
in writing. - (NL) I have voted in favour of the adoption of rules for the European citizens' initiative. The European Parliament has achieved enough in its negotiations with the Council of Ministers. The citizens' initiative gives inhabitants of the European Union the possibility of getting a proposal onto the European political agenda. Once one million signatures have been collected, the European Commission is obliged to consider the proposal and state reasons why it will or will not turn it into an official legislative proposal. The European Union insisted that signatures must be collected from at least nine different EU Member States, but Parliament succeeded in lowering that threshold to seven. In addition, organisers who manage to collect a sufficient number of signatures will also be allowed to explain their proposal in person to the European Commission and the European Parliament. It is a pity that Parliament has not been able to defeat the rule that eighteen countries must require their citizens to state their identity card number when they sign a citizens' initiative. That will scare people off. Some will fear identity fraud. There are countries that are not going to ask for the identity card number. This will create an inequality in the law within the EU. How seriously it will take European citizens will now be an issue primarily for the European Commission.
in writing. - (DE) Today's vote on the European citizens' initiative has established a new element of direct democracy almost exactly a year after the Treaty of Lisbon came into force. I took up my mandate in the European Parliament with the aim of putting the concerns of the people of Austria on the table in Brussels. I am committed to this principle and, therefore, it is essential for me that the concerns of the people are heard at a European level. The European citizens' initiative should be seen as an opportunity to involve people more closely in the EU's decision-making process. The citizens of the EU now have the possibility for the first time of submitting legislative initiatives to the Commission and, as a result, actively influencing EU policy.
Following long negotiations, it can be regarded as a success that the admissibility barrier has been lowered from the level of 300 000 signatures and the number of Member States reduced to a quarter. One special feature in Austria is that young people can take part in citizens' initiatives from the age of 16. This shows once again that it is important to Austria to include young people in the EU project, because they are ultimately the ones who will take the European spirit forward.
The European citizens' initiative (ECI) is an instrument of public participation that aims to respond to the democratic deficit and, as such, to reduce the distance that European citizens feel exists between them and European institutions. The institutionalisation of this initiative, provided for by the Treaty of Lisbon, makes it possible for European citizens to invite the European Commission, indirectly, to put forward certain legislative measures, provided that these fall within its powers.
This report, presented by the European Parliament, defines the criteria for implementing this European right of initiative, in order to make it simpler, more accessible, swifter, more transparent and more uniform throughout all Member States. The creation of a real European public space will be possible thanks to this initiative, which will boost civil dialogue and the involvement of civil society. I believe that all initiatives that aim to reduce distances between citizens and the European project should be emphasised, implemented and carried out in full.
in writing. - (RO) I voted for the report on the citizens' initiative. The new provisions introduced by the Treaty of Lisbon boost participatory democracy and mark an important step towards fostering civic spirit. Forty-two per cent of European citizens have confidence in EU institutions. One of the reasons for this might be that European citizens get to know about few of the European initiatives and policies targeted at them. This is precisely why the citizens' initiative not only offers European citizens the opportunity to participate directly in the decision-making process, but also empowers them to make a contribution to setting the European agenda. The citizens' initiative will therefore help bring European citizens' major concerns and requests before the European legislative. This is not a new concept. In 2007 we proposed collecting 1 million signatures to request the Commission to table a directive for integrating people with disabilities into society.
At the time, only around 700 000 signatures were collected, but the legislative proposals were submitted to the European Commission. Consequently, it will be vital, with a view to meeting our commitment to Europe's citizens, for us to ensure that the requests submitted via the citizens' initiative will be turned into legislative acts which will improve the situation of these citizens.
in writing. - I welcome this report as a way of encouraging citizen engagement in Europe by allowing EU citizens to propose legislation which could have an effect on their daily lives. Citizens will be able to let the European Union know what they think of its work. With a million signatures that must come from at least a quarter of all EU states, this initiative puts some power back into the hands of the people. The procedure has been simplified by Parliament to ensure ease of use and to maximise citizens' participation in the initiative. Once all signatures have been verified, the Commission will decide within three months whether a new law can be proposed, and it will have to make its reasons public.
Reference is often made in this Parliament to the citizens of the European Union, whose interests we represent. At the same time, those same citizens have long regarded not only this Parliament, but all European institutions as too distant and insensitive to their problems.
The European citizens' initiative can change this. It will enable citizens to say directly: we want this, we do not want that and this must change.
We also like to talk about European integration. What unites people from different countries, however, more than the need to look for a common view, to formulate a common proposal and to seek the support of people speaking various different languages? The implementation of the citizens' initiative will mean in practice that citizens from various Member States will speak in one voice about the subjects that are important to them. A common initiative and a common interest will be the soil from which a true European identity may grow.
I firmly believe that in the near future this practical sense of European-ness will begin to form. I believe that, in contrast to the phrases in the brochures of European institutions, it will be vibrant and viable, because the citizen himself will be the source of the new European identity and the new European-ness.
I therefore welcome the submitted draft regulation on how the citizens' initiative will be implemented, and I am ready to do all it takes to ensure that the voice of the citizen is not only heard but also respected.
in writing. - (PT) I believe the Commission's Work Programme for 2011 to be ambitious, having European economic recovery as its main objective, through the political priorities of the EU 2020 Strategy together with the budget within the 2011 multi-annual financial framework, with its new funding and expenditure measures, with a new decision on 'own resources', demonstrating the concern that conditional funding may aggravate the situation of the weaker national economies and not have the desired effect of the EU 2020 Strategy, which is to re-launch the economy. I believe that the Structural Funds are essential for the economic recovery and competitiveness of European regions, as in a time of crisis, conditionality added to austerity measures may further adversely affect the internal development of the EU. Emphasis needs to be placed on reform of the Common Agriculture and Fisheries Policies and the Cohesion Policy, with the different points of departure of different regions always needing to be taken into account, and this includes measures adapted to the different realities. SMEs should play an prominent role, and the approach involving the internationalisation of SMEs within global trade relations and efforts towards their modernisation and competitiveness provided for within the priorities of this work programme is to be applauded.
in writing. - I would like to draw your attention to certain very important issues that are missing from the Commission Work Programme for next year. These concern issues related to human rights. Does the Commission intend to initiate any specific actions or legislation in the area of human rights during the next year?
We have heard that Vice-President of the Commission and High Representative for Foreign and Security Policy Baroness Ashton intends to pay special attention to human rights during her term in office. However, there has been very little attention paid so far to human rights in her actions and statements. The External Action Service is also meant to beef up EU action in the area of human rights, but now that there is no EU budget for 2011 the EEAS will not be able to fully undertake its duties as from 1 January 2011.
Can you, Mr President, tell us what your plan B is and how you intend to strengthen the EU's credibility when it comes to defending and promoting human rights in the world?
Parliament was called upon to express its opinion on the statement by the Commission on the Commission Work Programme for 2011. I voted in favour of this resolution, which draws attention to the need for proper collaboration between the Commission and Parliament and to the Commission's role as guardian of the treaties and of the EU's general interest. The resolution also places particular emphasis on the 'Europe 2020' goals of growth for jobs and welcomes the 'European semester' aimed at more effective management of public finances. This growth must be smart (it must promote digital technology, research and development and education); sustainable (with a target of 20% greater energy efficiency) and inclusive (by combating discrimination between workers and through better industrial relations). The Commission must look further at the internal market, the area of freedom, security and justice and its external policy, which is still in its infancy.
in writing. - (LT) I voted in favour of this European Parliament joint resolution because it discusses and assesses the priorities for the activities of the European Commission in 2011 and future challenges. In the last part-session at the European Parliament in Strasbourg, President Barroso presented the Commission Work Programme for the coming year, therefore the European Parliament believes that it is very important to establish a dialogue with the Commission and to pay particular attention to fundamental EU strategic objectives. Furthermore, Parliament urges the Commission to ensure a realistic and clearer timetable relating to major proposals to be put forward, which must be effective and translated into reality and better implemented than in the past. I would like to draw attention to the fact that although the Commission planned to create new jobs and implement the objectives of the Europe 2020 Strategy as soon as possible, in the field of employment and social affairs there are no specific proposals on the creation of new and high quality jobs in the Commission's programme for the coming year. Again the Commission proposes the same legislative initiatives on the posting of workers and working time as it did in the work programme for the previous year, and pledges to improve the rights of migrant workers throughout the European Union. Full economic recovery requires a common European strategy for sustainable growth and employment creation, backed by the necessary powers and resources.
in writing. - (PT) Bearing in mind the fact that the current crisis into which Europe has been plunged continues to have an effect on the economies of the Member States, significant adjustments urgently need to be made at both a national level and in the Union itself. Conscious of the fundamental importance that 2011 will have for the success of the future of the Union, and the challenge that this poses to the European Commission, and in a general way to the Union as a whole, I am voting in favour of this draft resolution. I would furthermore like to highlight all of the proposals that reveal the European Commission's intention to explore the growth potential of the single market. I believe that maximising the potential of the single market, through greater integration of the markets and the strengthening of European company and consumer confidence could have a leverage effect on the European economy. However, I believe that the Commission could have gone further on this matter, putting forward more ambitious and concrete proposals to address the needs of those operating within the market.
The Commission Work Programme 2011 needs a top-up of European Union spirit and greater courage in facing up to the EU's main political and institutional problems, particularly in the light of the entry into force of the Treaty of Lisbon and in accordance with this. The issues to be tackled include: 1. Greater respect for the role of the European Parliament in the formulation of proposals, taking due account of the positions it assumes in its opinions and proposals for initiatives; 2. Closer and inter-institutionally more balanced cooperation on the budget and on financial prospects; 3. Greater courage in formulating proposals for the efficient use of EU resources that make it possible to achieve binding objectives and concrete benchmarks; 4. effective and incisive EU governance of the economy and finance, as well as financial participation of employees in the success of the company that allow more widespread, balanced and inclusive economic and social development. Even though the Commission Work Programme 2011 covers only some of the points listed above, I nevertheless consider it necessary to support it.
I voted in favour of the resolution relating to the Commission's Work Programme for 2011, which is the first to be adopted within the framework of the new programming period and should contribute to a deepening of the dialogue between Parliament and the Commission, with the aim of improving the relationship between political and budget priorities at EU level.
in writing. - (PT) The Commission has presented an ambitious Commission Work Programme for 2011, which contains the following basic points: (i) inclusive growth; (ii) sustainable growth and (iii) financial regulation. With regard to the subject of inclusive growth, within which the Commission emphasises the sustainability of social security schemes and the fight against poverty, I am in favour of the need to find an exact balance between austerity and social support, and to determine in which direction reforms to European systems of social security should go.
With regard to the subject of sustainable growth, it is important to understand how the balance between the necessary environmental protection and future reforms of the common agricultural policy (CAP) and common fisheries policy (CFP) will be achieved. Finally, with regard to financial regulation and the strengthening of economic governance, any steps to make the European banking system more robust and resistant to crisis scenarios and to strengthen the budgetary policies of Member States and their economic coordination should be seen as a number one priority, as the major challenge for 2011 will be to come out of the crisis and to lay the foundations for a policy of growth.
We voted against the European Parliament's draft resolution on the European Commission's working programme for 2011 because, on the basic issues, it supports its own positions and ignores the real need for a break with the neoliberal, militarist and antisocial policies that the European Commission favours.
Although the European Commission has been criticised for not having provided the answers that Parliament was seeking, in reality it has done so, when it congratulates itself on the priority given to economic reform, prioritising budget sustainability and making social sustainability secondary, or when it insists on favouring the deepening of the single market, or when it insists on concluding the Doha round as quickly as possible, and its respective free trade agreements.
Thus, what the majority in Parliament seek is to continue with the same policy, which is to promote the aforementioned austerity plans within various Member States, regardless of the increase in unemployment, poverty, inequality, asymmetry and economic recession that these austerity plans will cause, while economic and financial groupings continue with ever larger profits. For all these reasons, we are compelled to vote against.
In 2011, the European Commission will publish proposals on amending thecommon agricultural policy and the common fisheries policy. Those two initiatives are extremely important to the farmers and fishermen of Ireland.
in writing. - (DE) In 2011 the Commission will submit its proposal for the multiannual financial framework for 2013 to 2020. It is clear to me that the field of agriculture and rural development must have the same level of funding as it does now and that the food sovereignty of the people of Europe must be guaranteed. The production of food and the revival of rural regions as economic areas and recreational areas within easy reach of towns must in future be one of Europe's highest priorities. The Commission's commitment to sustainable and integrative growth takes into account the environmental and climate objectives for 2020 and requires investment in green technologies, which will in turn create jobs.
I welcome Parliament's call for the new multiannual financial framework for the period after 2013 to take into consideration the expansion of the EU's responsibilities. The plans for the EU's trade policy are of great importance. The Commission is obliged to bring the World Trade Organisation negotiations to a positive conclusion. We must take a highly critical approach to the increasing focus on bilateral trade agreements, in particular the Mercosur negotiations which will be continuing next year.
I have just voted in favour of the Commission Work Programme for 2011, but with reservations. It no longer contains the promised communication from the Directorate General for Enterprise and Industry (DG ENTERPRISE) on corporate social responsibility (CSR). Instead the Internal Market and Services Directorate General (DG MARKT) has started an online consultation on the disclosure of non-financial information by companies. This is alarming and suggests a possible change in policy. The DG MARKT is no longer asking whether EU regulation is needed in the field of CSR, but instead how it should be structured. The DG ENTERPRISE held several transparency workshops from which it emerged that almost all employers and unions were strongly opposed to mandatory CSR. Since 2006, the DG ENTERPRISE has been in overall control, as CSR initiatives represent contributions to a sustainable society by companies as part of their business activities. They are the result of entrepreneurial commitment and are based on individual initiative and responsibility. There is a consensus about this basic concept which has been developed over a number of years in numerous multi-stakeholder forums.
The DG ENTERPRISE has the institutional knowledge used to exercise control over these processes. I am calling on the Commission to leave the responsibility for managing and structuring CSR with the DG ENTERPRISE. I continue to oppose the idea of mandatory CSR reporting, as it will lead to new red tape and discourage companies from making additional voluntary commitments.
in writing. - The financial crisis has severely damaged the economies of all Europe's Member States. In this resolution we call for a strong and determined response from the European Commission, to boost growth and ensure a strong and lasting recovery that benefits all Europe's citizens. We support the call for a review of the own-resources system to create a system that is fair, clear, transparent and neutral concerning the tax burden; we welcome consideration of options that would reduce the cost of the EU to its citizens, for example by correcting the current under-taxation of the financial sector.
in writing. - (PT) The Commission's new Work Programme for 2011 is based on three points: (1) inclusive growth; (2) sustainable growth and (3) financial regulation. We will therefore need to work towards achieving the sustainability of social security schemes to fight against poverty, whilst achieving economic growth that is also concerned with the protection of the environment, the strengthening of economic governance, the European banking system becoming stronger and more resistant to future crisis scenarios, and the strengthening of the budget policies of Member States, as the main challenge for 2011 is to come out of the crisis and resume a policy of growth.
in writing. - Congratulations. Finally someone paid attention to the difference between the European Commission and gods. It is time to replace idle talking by real work. The European Commission should not ignore MEPs' questions; their duty is to fulfil the decisions of the European Parliament. It looks like some Commissioners have forgotten that. If not, what happened to the resolution on the comprehensive monitoring report adopted by the European Parliament on 11 March 2004 which opened the subject of the aliens in Latvia? It just disappeared from the agenda. Who was responsible? Whose salary was cut down? Who was reprimanded? No one. Long live the European Council!
I voted in favour of the resolution relating to the European Commission's Work Programme for 2011 because I agree with its main objectives. It is a fact that the main priority for 2011 should be to push forward with the economic recovery. Within the Commission's Work Programme, I would point very positively to the strengthening of economic governance and the completion of reform of the financial sector, through measures enabling growth to be restored in order to create jobs. Effective, sustainable and inclusive growth of the economy is essential to restore confidence and optimism within the EU. Investment in research and development, energy security and horizontal labour policies that allow for the real movement of workers are therefore the fundamental pillars of a work programme that is geared towards growth. The objective of constructing a common area of freedom, security and justice also needs to be emphasised.
in writing. - (RO) The Commission Work Programme for 2011 does not reflect adequately the significant events which have had an impact on Europe since 2008, or the hopes and expectations of Europe's citizens either. It is deplorable that this programme does not focus more on the loss of the 7 million jobs caused by the financial crisis, virtually ensuring constant unemployment in the years to come. This aspect is one of the fundamental challenges facing the EU in 2011. The Commission will therefore need to find the way in which its initiatives and proposals will create sufficient decent jobs for ordinary citizens. The Commission must heed the views of the social partners in the area of pensions and ensure that the future White Paper reflects the stakeholders' expectations, which includes strengthening the first pillar, which is the public pillar.
I welcome the revamp of the EURES job information and advice portal aimed at young workers to make it more accessible to them. However, I regret that this proposal has been postponed until 2012, when today's young people need it now. The Commission's programme makes no reference to the gender issue. As a result, a European directive is needed which will tackle the 17.4% pay gap between women and men, along with a directive on eradicating violence against women.
in writing. - (DE) As the voting list was changed at short notice, I did not have enough time to check the contents and to decide on one side or the other.
in writing. - The Greens/EFA have supported the proposed common resolution, as well as many of the amendments suggested. I'm glad that the reference remained untouched where we say that the EP strongly urges the Commission to come forward with bold and innovative proposals for a substantive revision of the own resources system.
I endorsed the adoption of the resolution on the Commission Work Programme 2011. In a previous speech, I have raised the issues of the need to prepare a draft directive on violence against women, rapid and efficient transposition of the Stockholm Programme and the inclusion of sport in next year's budget. It is also essential to renew work on the non-discrimination directive. I appeal to the Commission and Member States for decisive steps to be made in this direction in 2011.
While EU citizens impatiently await this directive, some Member States are continuing to question the validity of adopting it. It is hard to understand the lack of awareness of the need to have a single anti-discrimination law which would protect the equal treatment of all people and not just of select social groups. I am not persuaded by the financial arguments which emphasise the high costs of introducing the directive in relation to disabled people. Even during a crisis, Europe must continue to treat all its citizens equally.
The Commission has presented its Work Programme for 2011 at a particularly delicate time for the European Union. Recovery from the economic crisis is still not completely established, meaning that the programme for next year needs to continue to be focused on a dynamic of the recovery of the European economy. 2011 should be the year that the EU 2020 Strategy becomes integrated into European proceedings, with a view to pursuing the objectives of smart, sustainable and integrated growth.
I reiterate the importance of re-establishing job-creating growth by accelerating the EU 2020 programme of reforms. Within this context, I would emphasise the role of the following flagship initiatives: Innovation Union, Digital Agenda, New Skills and Jobs, and the Platform against Poverty. I believe it essential to ensure structural reform in order to improve European competitiveness and to speed up economic growth, specifically through a policy of cohesion that encourages investment in the real economy. Any future cohesion policy should also ensure that the new multi-annual financial framework is directed towards achieving the objectives of the EU 2020 Strategy, and European policies within the framework of Lisbon. The European Parliament needs to take an active part in this, and it is essential that the Commission urgently comes up with a model of inter-institutional cooperation for this.
in writing. - (LT) I voted in favour of this resolution because the EU and the African Union (AU) must jointly address key issues of common concern in order to successfully implement the partnership between Africa and the EU which is based on the mutual interest in exploiting their combined potentials. For there to be closer cooperation, democratic governance and human rights must be ensured, but regrettably Mr Robert Mugabe was invited to and actively participated in the 3rd Africa EU-Summit. I therefore call for all actors to take a stronger political stance in future in order to send a clear message of the EU's firm belief in the rule of law and democracy.
It is also important for all member states of the African Union to ratify the African Union Charter on Democracy, Elections and Governance and to fully support the International Criminal Court. This would safeguard the principles of democracy, the rule of law and respect for human rights and at the same time would open up opportunities to effective cooperation in economic, social, cultural and other fields.
Since the Cairo EU-Africa Summit in 2000, the European Union has launched an extremely wide-reaching external policy on Africa. In 2005, the EU launched its strategy for Africa. Two years later, the standpoint was different and this time, the Lisbon EU-Africa Summit ended with the creation of a strategic partnership with Africa. The third Africa-EU Summit ended just recently. It was not a complete success: for example we did not welcome the presence of the dictator Robert Mugabe and, conversely, would have welcomed the presence of a representative from Sudan. I voted in favour of the European Parliament resolution on the future of partnership. The new action plan is based on eight major new themes: 1- peace and security; 2 - democratic governance and human rights; 3 - trade, regional integration and infrastructure; 4 - the millennium development goals; 5 - energy; 6 - climate change; 7 - migration, mobility and employment; 8 - science, information society and space.
in writing. - (LT) I voted in favour of this resolution. It is necessary to further develop the strategic partnership between Africa and the European Union, in order to meet common challenges together, promote sustainable economic growth and develop cooperation in the fields of energy, trade and climate change. In developing cooperation it is necessary to give significant support to the fight against poverty, the protection of human rights, including social, economic and environmental rights and to address peace and security challenges on the African continent. I welcome the Africa-EU Renewable Energy Cooperation Programme and commitments made to provide Africans with access to modern and sustainable energy services, to increase the use of renewable energy in Africa and improve energy efficiency in Africa in all sectors. The EU and Africa should unite their efforts to reduce emissions from deforestation and forest degradation and take effective measures to combat climate change. The necessary financing should be provided to implement the actions outlined, ensuring effective parliamentary oversight of the use of EU financial assistance.
in writing. - (PT) I was pleased to vote in favour of this joint motion for a resolution on the conclusions of the third EU-Africa Summit. In the light of the African continent's need to diversify its investment partnerships, specifically with Asian countries and Latin America, the proposed 2010-2013 EU-Africa strategic action plan is particularly relevant, in that it could add value to the Union for the Mediterranean and the Cotonou Agreement. I believe that the regional integration of African countries through the African Union, and trade and investment in this context, will take on a crucial importance for political and economic stability and sustainable growth in Africa. I hope, therefore, that African and EU leaders will not only honour the Tripoli agreement, but also recognise this strategic partnership, among others things, to be a valuable instrument for promoting intra-regional African trade. I also share President Barroso's conviction that renewable energy is vital for Africa's economic and social development, and support his call for a green energy revolution in Africa.
I voted in favour of the resolution on the future of the Africa-EU Strategic Partnership during the period preceding the 3rd Africa-EU Summit because I believe that the partnership established between the two continents three years ago, during the Portuguese Presidency of the EU, should continue to be strengthened, so that together, we can face common challenges and promote sustainable development, peace and human rights.
I was in Lisbon in December 2007 when the first EU-Africa Summit took place, launching the basis for permanent dialogue between Europe and the African continent, to which we are linked by extremely important historical, cultural, economic and commercial ties, opening up a path to cooperation that took European and African leaders to Tripoli, 3 years later.
I believe that a lasting and healthy EU-Africa partnership is fundamental to development and progress, and I therefore believe that the investment that both parties have made in strengthening their relations is fully justified. We live in a time in which traditional cooperation policies, implemented through mere humanitarian aid, no longer respond to the needs of developing countries, especially on the African continent.
Thus I believe that the future of cooperation will move, in a very definite way, towards establishing commercial relationships and economic partnerships, as well as towards an effective exchange in the areas of research, innovation and education, areas in which EU-Africa cooperation needs to be strengthened.
in writing. - (PT) The 3rd EU-Africa Summit took place in Tripoli between 29 and 30 November 2010. I regret that the Africa-EU Joint Strategy was not able to establish a new strategic relationship.
I reiterate my hope for a fruitful agreement at the next Summit and sustainable objectives for both partners, with the aim of combating poverty and guaranteeing fair income and support, as well as upholding basic human rights, including social, economic and environmental rights, in Africa.
The challenges for African countries are immense, within the context of a serious crisis in the world economy. The crisis, presented as financial, has finally exposed the limits of economic growth, as understood by capitalism, namely the availability of fertile land for the production of food and other organic raw materials, and geological reserves for the extraction of mineral raw materials and energy to run industries.
This situation is accelerating the scramble for Africa, a continent that is immensely rich in natural resources. The aim is the domination of markets and natural resources. The EU's policy towards Africa should be understood in this context; blackmail for the signing of so-called Economic Partnership Agreements; the promotion of the secession of Southern Sudan; support and funding for the African Peace and Security Architecture, which seeks to position its armies so as to repress its people; in order to serve the interests of the EU and its economic and financial groupings. These are just some examples.
This resolution is therefore about neo-colonialism. The ties that keep the countries in this region subjugated to interests that are alien to its people need to be loosened, establishing genuine cooperation and helping them to consolidate their independence and sovereignty with a view to their economic and social development and progress.
in writing. - (PT) It has been three years now since the last Africa-EU Summit, which was the start of a dialogue that has been sought between Europe and the African continent. This partnership is fundamental for development and progress, and it is important that both parties strive to strengthen their relations. Partnerships should not only relate to Community assistance; commercial relationships and economic partnerships should also be established, with exchanges of experiences within the fields of research, innovation and education, thus strengthening future relations.
The Africa-EU strategic partnership is the European Union's only tool covering intercontinental relations. It marks a shift in the relationship between the EU and Africa: they are becoming genuine partners dealing with each other on an equal footing and covering a wide range of subjects of shared interest in their dialogue. This is no longer a relationship between donors and recipients. It is a strategically important relationship and needs to be revitalised and strengthened if both Europe and Africa are to cope with the challenges that lie ahead of us. I am referring to the implementation of the Millennium Development Goals, the food crisis, the economic and financial crisis, climate change, and so on. The theme of the Tripoli Summit: 'Investment, Economic Growth and Job Creation', is a reminder that peace and security, economic and political governance and respect for human rights are pre-requisites for development. Legal and judicial protection of private investment is one of the keys to Africa's economic and social development. There can be no social, human and economic development if there is no prosperity.
in writing. - This future is dim, especially now, on the eve of the Africa-EU Summit. The best way to ensure it is to finance the public education programmes. People who can get secondary school education would prefer to live in their countries rather to beg in Europe. We must support the governments that focus their efforts on making their countries attractive to their own citizens. I voted in favour.
in writing. - (DE) It is important for the EU to become closely involved with the African states and to tackle existing and future challenges by means of a common strategy. These include, in particular, bringing democracy to Africa, improving the living conditions of the people there and also the sustainable exploitation of raw materials, which offers benefits for both sides. Another problem which needs to be resolved is corruption. It prevents many African states from developing in a way which would improve the welfare of their citizens. Unfortunately, millions of euros of aid from the EU is continuing to disappear as a result of corruption. This could be used constructively for the direct benefit of the citizens. We must apply the principle of helping people to help themselves. Unfortunately, the resolution takes no account of this and simply envisages the continuation of existing practices.
Poverty is one of the main reasons why people emigrate from Africa and come to Europe. Instead of questioning the European practice of export subsidies, which have a massive impact on the ability of some African states to survive, we keep coming up with more empty words. The negative consequences of migration are being glossed over and, therefore, I felt obliged to vote against this resolution.
European Union/Africa relations are clearly fundamental. I am therefore pleased with the adoption of the 2010-2013 Strategic Action Plan and with the partnerships established. Among these I would point to the one relating to peace and security, together with the EU's efforts to provide predictable and sustainable funding for African peace-keeping operations, and to the need to create local empowerment, resilience and determination to protect civilians during armed conflicts. I should also emphasise the efforts towards cooperation on questions of common interest, such as: democratic governance and human rights; trade, regional integration and infrastructure, and the Millennium Development Goals. Within the context of this final aspect, the pledge by European Union countries to renew the commitment to allocate 0.7% of their gross national income to development aid by 2015 should be emphasised. This effort is crucial for meeting the Millinnium Development Goals, in particular with regard to specific policies on maternal, neonatal and child health, sex, education, agricultural policy, sustainable development, access to water and sanitation.
I regret the presence of the President of Zimbabwe, Mr Mugabe, at the summit held in Tripoli on 30 November, and the absence of numerous European Heads of State or Government. I also note that the new United States 'Conflict Minerals' law is a huge step forward to combat the illegal exploitation of minerals in Africa.
I therefore call on the Commission and the Council to submit similar proposals to guarantee the traceability of minerals imported into the EU market and on the African Union to cooperate in the sustainable exploitation of raw materials sector.
in writing. - Among the common points several groups agreed, ours amongst them, are the following: 1. Welcomes the adoption of the Strategic Action Plan 2010-2013 and of its partnerships, and hopes that it will contribute added value in relation to the Cotonou Agreement and the Union for the Mediterranean and that it is an expression of an ambitious approach to intercontinental relations; 2. Stresses that the Africa-EU joint strategy's founding principles should be designed to support developing countries' sustainable needs in order to fight poverty, guarantee a decent income and livelihood as well as the fulfilment of basic human rights, including social, economic and environmental rights; 3. Hopes that the lessons will be learned from the difficulties which arose during the implementation of the first 'Action Plan', for 2008-2010 and hopes that the intentions expressed in principle in the Final Declaration by Heads of State and of Government will be acted on; 4. Notes with interest that both the private sector and civil society, particularly from Africa, could be allowed to make a far more effective contribution to the strategy than has been the case to date.
in writing. - (NL) An American law has already placed curbs on the illegal exploitation of 'conflict minerals'. The joint resolution on the future EU-Africa strategy calls on the EU to do the same. Minerals which are imported into the EU must be traceable. Today, illegal exploitation is far too often the cause of civil wars and conflicts in the region, while this wealth could actually be an engine for sustainable economic development.
Action in the areas of capacity building, good governance, infrastructure development and investment are crucial. A policy which is characterised by participation, which is socially and environmentally responsible and which benefits the people is indispensable. Agriculture, too, is an engine for development. This is why we need to strengthen the agriculture and fisheries sectors in a sustainable way, especially as regards small farmers and fishermen.
The debate around agricultural land and land ownership should be conducted thoroughly. The Cancún Agreement is essential for tackling poverty in Africa, given the enormous potential of natural resources - sunshine, wind, rivers and tides - which African countries often possess in abundance. The text of the resolution does not avoid the controversial issues and I have, therefore, accepted it.
The 3rd Africa-EU Summit, which took place in the capital of Libya, Tripoli, sought to strengthen the level of cooperation between the two continents. On the subject of Growth, Investment and Job Creation, this Summit emphasised the need to create economic growth, capable of generating employment, alongside sustainable social development.
The Africa-EU strategy will be put into practice in line with the action plan adopted for the period 2010-2013, which focuses on eight priority areas already established during the Lisbon Summit in 2007. Concrete measures relating to private entrepreneurship, economic integration and social questions, to peace and security on the African continent, to respect for human rights and the implementation of the Millennium Development Goals were all mentioned in the final Tripoli declaration.
First and foremost, I applaud this partnership between the two continents, which has demonstrated added value for both partners and the importance of continuing to boost the regional and global integration of the African continent. However, I believe it is important for the European Parliament to take a more active role in this partnership, and for a funding plan for the effective implementation of the 2010-2013 action plan to be drawn up.
The importance of the protection and promotion of human rights and basic freedoms is at the centre of the democratic values of the European Union itself. I agree that local and regional authorities could have a pivotal role in the implementation of these values, and propose a bottom-up approach. The entry into force of the Treaty of Lisbon should be seen as a strengthening of the system at several levels of the protection of human rights, including the Charter. It has become necessary to reflect on developments in the protection of these rights following the entry into force of the Treaty of Lisbon, remembering that the Charter has the same legal value as the Treaties, and needs to be incorporated in EU primary legislation. The new horizontal obligations created by the Treaty of Lisbon are to be welcomed, and efforts between institutions need to be better coordinated for the sake of their effectiveness. It should also be recalled that a new 'Justice, Fundamental Rights and Citizenship' portfolio has been created within the Commission, and new action is to be expected from the Commission within the context of this new scenario. Tangible results may be expected to be achieved from the new Commission communication: Strategy for the effective implementation of the Charter of Fundamental Rights by the EU.
For a very long time, European integration consisted simply of working on the creation of the internal market. However, over the last ten years an unprecedented desire to emulate has come over EU legislators. In the beginning, there was an automatic tacit division of labour between the Council of Europe, responsible for matters concerning individual freedoms, and the embryonic single market that was the European Community. However, it was not long before the Member States' national courts had to deal with disputes challenging Community law on the grounds of human rights. This is why, after a long period of gestation, the Charter of Fundamental Rights was adopted in 2000 and came into force last year with the Treaty of Lisbon. With the Charter, the European Court of Justice has a single legal basis under which to protect European citizens' fundamental rights. However, this new system is only just beginning. This is why I supported this text, which reminds all the European parties concerned, including Member States and institutions, of their duties under the Charter and of the need to develop a genuine culture of civil liberties and effective collaboration on the subject.
in writing. - (LT) I voted in favour of this report. The effective protection and promotion of human rights and fundamental freedoms constitutes the core of democracy and the rule of law in the EU. I therefore support the obligation strengthened by the Treaty of Lisbon to ensure the protection of fundamental human rights, combat social exclusion and discrimination and to promote social justice and protection. Even if this is achieved, it is necessary to ensure cooperation between the European Union and national institutions, establishing effective inter-institutional cooperation to monitor the situation of human rights in the EU. The Commission should continuously monitor the implementation of legislation in the field of human rights protection at national level and, in the case of gaps, should provide proposals for specific measures. It would be useful for a report on the situation of fundamental rights in the EU to be issued annually to make sure EU citizens are properly informed on the new fundamental rights architecture. Furthermore, the EU institutions should increase cooperation with international organisations in the area of the protection of human rights.
in writing. - (LT) I am delighted that since the Treaty of Lisbon came into force, we have made some significant achievements in the field of human rights, firstly because the European Union Charter of Fundamental Rights became legally binding, and secondly because the European Union is obliged to accede to the European Convention on Human Rights. I voted in favour of this report, because as far as the European Union strategy on the rights of the child is concerned, it is very important to develop practical measures to combat child abuse, sexual exploitation and child pornography and to promote safer use of the internet and to eliminate child labour and child poverty. Combating trafficking in human beings, particularly women and children, is another pressing challenge. Although numerous EU and national laws have already been adopted in this area, several hundred thousand people are trafficked each year to the EU or within the EU, and therefore there is an urgent need to apply the new proposed European Union directive on combating trafficking in human beings.
The effective protection of fundamental rights and respect for human dignity, freedom, democracy, equality and the rule of law should be a global objective for all European policies and an essential condition for the consolidation of the European area of Freedom, Security and Justice. The year 2009-2010 was of major importance in this respect, with the entry into force of the Treaty of Lisbon, within which the Charter of Fundamental Rights became legally binding, thus transforming fundamental values into concrete rights, directly enforceable by European and national courts.
It needs to be ensured that all new legislative proposals conform to the Charter and, by the same logic, that all instruments already in place are checked. It is important that cooperation and coherence between the various bodies responsible is strengthened, at a European and national level, for the purposes of the control and application of this new general framework established by the Treaty of Lisbon, in order to ensure its effective application. I also hope that the Commission completes, as quickly as possible, the process of the EU's membership of the European Convention on Human Rights (ECHR), which will provide an additional mechanism for the respect of human rights.
I am very pleased that citizens and the protection of their rights have finally been placed at the centre of Europe's architecture.
in writing. - (PT) I voted in favour of the report relating to fundamental rights within the European Union (2009) - Effective implementation following the entry into force of the Treaty of Lisbon, because I believe it to be necessary to promote a culture of fundamental rights within the European Union and the Member States. The protection of fundamental rights should be an objective of all European policies, especially foreign policy, in the interests of promoting peace, human rights and basic freedoms.
The entry into force of the Treaty of Lisbon creates a new paradigm in the area of fundamental rights within the Union, and makes the Charter of Fundamental Rights legally binding. We have an obligation to position the Union as a community that protects fundamental rights, both internally and externally.
There are still far too many attacks on freedom of expression, as I have reported a number of times, as in the recent cases in Saudi Arabia and Azerbaijan. In this resolution, the rapporteur points out several situations that are more urgent and frequent, both within Member States and within the European Union as a whole. The challenge now is to respond to these questions, and to adopt the strategies and measures required to solve these problems.
in writing. - (PT) The entry into force of the Treaty of Lisbon created a new situation within the EU in the area of human rights by making the Charter of Fundamental Rights legally binding and by giving the European Union the status of a legal entity, which enables it to sign up to international treaties.
The effective protection and promotion of human rights and fundamental freedoms are the basis of democracy and the rule of law within the European Union, and an essential condition for the consolidation of the European area of Freedom, Security and Justice, which requires action at several levels (international, European, national, regional and local). Within this context it is worth mentioning the important role that regional and local authorities can fulfil in the concrete application and promotion of these rights.
I am also pleased with the invitation to the Commission to designate 2013 the 'European Year for Citizenship', in order to bolster the debate on European citizenship and inform European citizens about their new rights following the entry into force of the Treaty of Lisbon.
As usual, the report on the situation of fundamental rights in the European Union has given rise to two perverse trends: the first consisting of demanding more and more rights for all kinds of minorities, to the detriment of those of the majority of our fellow citizens; the second consisting of castigating patriotic political movements and heaping the same old leftist, libellous insults on them, while attempting to dispute the legitimacy of their election victories and curb their freedom of expression. This militant xenophilia and anti-patriotism are very wearing. You are not in a position to judge the results of democratic elections held in democratic countries. The recent victories of national parties in France, Hungary, Austria, Sweden, the Netherlands and elsewhere are not a sign of some worrying perversion.
They are a sign that Europe's citizens are tired of your policies, your lax attitude towards immigration, your weakness in defending our nations' economic interests, your complacency towards the financial interests of the powerful and your undermining of our social welfare systems. It is you who are continuously infringing their rights, especially their rights to security, to employment, to a decent wage, to the preservation of their culture and to determine their own futures.
In the forum of the European Parliament, we have raised matters related to human rights violations, the principles of democracy and discrimination against national minorities many times, and we continue to do so. We award the Sakharov Prize, we support humanitarian measures and we strive to attain rights and privileges not only for the people of Europe, but of the whole world. However, I greatly regret that we are still unable to enforce respect for fundamental human rights in the Union's Member States.
The Polish national minority in Lithuania, which comprises nearly 7% of the entire population, is still suffering discrimination, and its rights are being flagrantly violated. Yet again, I appeal to the Members of the European Parliament who are assembled in this Chamber, and also to the President of the European Parliament, the Commission and the European Council, to take effective steps to ensure that the Lithuanian Government upholds the principles of democracy and respects the dignity of its citizens.
in writing. - The ECR Group is a staunch supporter of human rights and fundamental freedoms. We believe that the EU has a role to play in the defence of fundamental rights; however, it is the Member States who carry the first responsibility, in line with their traditions of democracy and the rule of law. We are of the opinion that the Gál report certainly contains good elements, but overall it stresses too much the role of the EU in areas which we believe to be the exclusive competence of the Member States, such as immigration and judicial systems. Therefore we have had to abstain in the vote today on this report.
in writing. - (PT) The entry into force of the Treaty of Lisbon has created more responsibilities for the EU with regard to the creation of a culture of defending fundamental rights within the EU and Member States. It is essential that the EU promotes protection of fundamental rights not only domestically but also throughout the world, where unfortunately major attacks on these rights continue to take place. Only in this way can peace, human rights and fundamental freedoms be promoted.
in writing. - (ES) As the report states, I regret the fact that neither the Council nor the Commission have followed the recommendations of the 2007 report on the use of European countries by the CIA for the transport and illegal detention of prisoners and that they have not shared information on this with Parliament. I support the general assessment regarding the need for the EU to redouble its efforts in order to prevent violations of fundamental human rights, which in too many cases have been suffered this year by immigrants and third-country nationals who live in the European Union. Although I do not agree with part of the report's assessment of the EU's role in the world as a guarantor of human rights and the role of the European External Action Service, as it is vague regarding the compatibility of that role with the need to respect the principle of non-interference in the domestic affairs of other states, I voted in favour of the report because I support its general spirit in terms of the need for the European Union to respect human rights in all aspects of its work.
The protection and promotion of human rights and fundamental freedoms are central to democracy and the rule of law in the European Union. The accession of the European Union to the European Convention on Human Rights will contribute a further mechanism for upholding human rights, namely the possibility of taking cases to the European Court of Human Rights. It is also important that the EU institutions and the Member States renew their efforts on awareness-raising, to ensure that citizens are aware of these fundamental rights, thus ensuring that these rights are better protected. There also needs to be more effective cooperation with the international organisations working to protect fundamental rights and freedoms.
The European Union needs to devise a strategy on the rights of the child, through practical measures to combat abuse, sexual exploitation and child pornography and to promote safe use of the Internet and eradicate child labour and child poverty. Combating human trafficking, especially that of women and children, which constitutes an intolerable form of slavery, must remain a priority.
in writing. - (DE) Human rights and fundamental freedoms play a central role in democracy and the rule of law. Therefore, it is important to ensure that these basic values are safeguarded within the European Union. The right to freedom of speech, religion, assembly and association, together with the right of free movement and of respect for human integrity and dignity, are the cornerstones of a free society. I did not vote in favour of the report because it did not focus on Christian values and the restrictions on residents caused by immigration.
in writing. - (DE) The EU's accession to the European Convention on Human Rights (ECHR), as laid down in the Treaty of Lisbon, is problematic. It puts fundamental rights in the EU under the control of the European Court of Human Rights (ECtHR). Apart from the legal problems which judges in the Court of Justice of the European Union are also warning about, it is clear that a court which passes a judgment opposing the presence of crosses in classrooms is not a suitable decision-making body for the EU. The cross is the symbol of Christianity, which is one of the foundations of Europe and of our fundamental values. The ECtHR has also recently attracted attention with its judgments, including its attempt to prevent transfers under the Dublin II Regulation from Austria to Greece. The ECtHR seems to believe that the Member States with the best systems of social services should bear the entire burden of refugees in the EU. This judgment by the ECtHR will not lead to the improved integration of refugees and is not an effective way of resolving the asylum challenges faced by the EU. In addition, the neutrality of the ECtHR judges is not guaranteed. One of the judges admitted that he would look more closely at appeals from asylum seekers than at other cases. Giving preferential treatment to some of the parties who are lodging appeals is inappropriate. In addition, one judge at the ECtHR comes from Turkey, where human rights are not respected and which has areas of the EU under military occupation. For me the ECtHR is neither European nor a court of human rights. Therefore, I have voted against this report.
The heart of democracy and the rule of law is the protection of human rights and fundamental freedoms. After the adoption of the Treaty of Lisbon last year, the European Union Charter of Fundamental Rights became legally binding, outlining a new European legal framework in which the universal values expressed in the Charter finally became concrete rights. I voted in favour of the report by Mrs Gál because this text approves the effective implementation of fundamental rights in the European Union after Lisbon. This is not only an internal step by the EU but also an external stance for the safeguarding and protection of human rights and the promotion of peace for the welfare of citizens in an atmosphere where the law guarantees peace of mind, safety and justice.
I voted today in favour of the report on the situation of fundamental rights in the EU. This report provides added value by clarifying the role which the EU institutions will play in the fundamental rights sector in the new European architecture, especially after the Treaty of Lisbon, by promoting greater transparency, democratic control and access to documents between the EU bodies. As regards the Charter of Fundamental Rights, which is now binding and covers a broad range of rights, the Commission has been called upon to draft an annual report on compliance with the provisions of the Charter with an evaluation of the application of the various rights.
This report emphasises the obligations resulting from the Treaty of Lisbon with regard to combating social exclusion and discrimination, and promoting justice and social protection, equality between men and women, solidarity between the generations and the protection of children's rights. The emphasis on these points, together with the explicit reference to people belonging to minorities, another fundamental value of the European Union, was the reason for my vote in favour. I support the position of the European Parliament in its request to the Comission to conclude the negotiations and technical consultations so that the European Union may accede without further delay to the European Convention on Human Rights.
in writing. - With this report the EP stresses, once again, that the effective protection and promotion of human rights and fundamental freedoms constitutes the core of democracy and the rule of law in the EU and an essential condition of the consolidation of the European area of freedom, security and justice and that it requires actions at various levels (international, European, national, regional and local level); stresses, moreover, the role that regional and local authorities can play in the concrete implementation and in the promotion of such rights; therefore calls on all EU institutions, Member States' governments and parliaments to build on the new institutional and legal framework created by the Treaty of Lisbon to devise a comprehensive internal human rights policy for the Union which ensures effective accountability mechanisms, both at national and EU level, to address human rights violations.
I endorsed the Gál report on the situation of fundamental rights in the European Union (2009). I would like to draw attention to paragraph 13, which calls for full and consistent implementation of the Stockholm Programme. In September this year, Mr Barroso assured us of the intensive work being carried out by the Commission in this area. It is important to maintain the schedule of this work and its smooth progress. All Europeans must be able to benefit from the same rights. In the Europe of the 21st century there is no place for discrimination.
I would like to ask the Hungarian and Polish Presidencies to say what action they intend to take in order to implement the Stockholm Programme efficiently. We must meet our obligations to the citizens and implement the legislation which we make. I would also like to stress that pursuant to paragraph 39 of the resolution, the Member States should provide ongoing training of national judges on fundamental rights and freedoms, including the new aspects in the field after the Treaty of Lisbon. Even the best law will not change anything, if it is not properly interpreted and implemented.
in writing. - (LT) I voted in favour of this resolution because it is necessary to take measures to stop unfair commercial practices in the area of advertising, which above all have a negative impact on consumers. In order to achieve tangible results it is important to step up European cooperation in combating unfair online advertising practices, and the most vulnerable groups of people such as children, adolescents, the elderly and so on need special protection. It should be pointed out that there is a lack of information about consumers' rights in respect of advertising, and I therefore support the proposal to take steps to facilitate access to information and make advertising more transparent. It is also essential to develop a critical attitude to the quality of media content, because well-informed consumers are in a stronger position. I believe that in view of the lack of advertising literacy, we should introduce a special education programme, aimed at children and adolescents and designed to make them advertising-literate by enhancing their understanding of advertising and teaching them how to interpret it.
The European Union has made it a point of honour to protect consumers within the internal market. This is not simply a matter of ethics, but one of political strategy. Greater consumer confidence in the range of products crowding onto the market stimulates demand. In this respect, the role of advertising is ambivalent. It is a powerful tool for developing demand but at the same time, due to questionable practices, it can sometimes be a negative factor in the functioning of the market. These violations are more frequent in Internet advertising and the main victims are the weakest among us. I voted in favour of this resolution calling on the Commission, at the end of a consultation and study already undertaken by Parliament, to take the necessary measures to reform the current regulations. Addressing these new fraudulent practices will be one more step towards a single market that respects individuals.
I voted in favour of this report on the impact of advertising on consumer behaviour. Misleading and aggressive advertising is worrying consumers and businesses, and there are some good suggestions in the report to address this.
European consumers and businesses need to be protected from companies engaged in misleading advertising. To this end, the people and businesses of the EU must be made aware of the Unfair Commercial Practices Directive and the Directive on Misleading and Comparative Advertising so that they understand their rights. Goods like alcohol and online gambling must be controlled so that vulnerable consumers are protected.
I particularly welcome the fact that this report requests the Commission to study the impact of the aggressive advertising on vulnerable consumers and to correctly apply the relevant laws on child protection.
Of concern are behavioural advertising and the emerging practice of aggressive advertising, such as using social networks and reading e-mail to obtain information for use in advertising. The Commission must address these attacks on consumer privacy.
With the rapid evolution of advertising technologies and the spread of advertising via the internet, mobile telephones and social networks, it is necessary to take effective measures to protect the consumer from the impact of unwanted and misleading advertising. Particular attention should be paid to the most vulnerable groups of people, including children and adolescents. Cooperation between the Member States in combating unfair online advertising practices should be stepped up, in order to avoid the consequences of internal market distortion and unfair commercial practices. Furthermore, there is a need to provide consumers with more information about their rights in the area of advertising and to make this information more accessible and transparent. The Commission should continuously monitor and assess the application of legislation regulating unfair commercial practices in the Member States and prepare reports on the implementation of legislation. As there is still a lack of information on the socio-psychological effects of advertising on the consumer, it is necessary to take action to research these effects.
in writing. - (LT) I voted in favour of this report because it deals with unfair commercial practices in the field of advertising, and concentrates on issues arising from the development of new advertising practices and technologies. I would like to point out that advertising has a major impact on gender equality, particularly when advertising often communicates discriminatory and/or undignified messages based on all forms of gender stereotyping, which hinder gender equality strategies. I therefore agree that the European Parliament should call on the Commission and the Member States to ensure that the media and advertising professionals guarantee respect for human dignity and make every effort to combat discrimination and any incitement to hatred based on sex, race, ethnic origin, age, religious or other beliefs, sexual orientation, disability and social status. As for the protection of vulnerable groups of people, the Commission should study the impact of misleading and aggressive advertising on vulnerable consumers. I would like to stress that children, teenagers and the elderly in particular need special protection against the negative impact of advertising.
Advertising involves unfair practices and intrusion into public and private spaces, while making a number of target public groups vulnerable. Internet advertising is the area which has enjoyed considerable expansion in recent years, generating a current value of more than EUR 14 billion on the European market alone. It is important for us to step up European cooperation in combating unfair online advertising practices in view of the success of the 'sweeps', that is, systematic, simultaneous website checks carried out by Member States, which have so far been confined to three sectors:airline tickets, mobile phone ring tones and electronic devices. These checks should be much more frequent and their scope of application extended. Self-regulation of national markets addresses rapid developments in the advertising sector, with the focus on instilling responsible attitudes among players and disseminating good practices.
Self-regulation must be encouraged at EU level in order to establish a tradition of self-discipline and responsible communication. The European Unfair Commercial Practices Directive, which covers the aspects relating to online advertising as part of the relations between companies and consumers, has become inadequate because the area of online advertising is evolving every day. Social networks have seen a scale of expansion which was not envisaged a few years ago.
I voted in favour of this report on the impact of advertising on consumer behaviour. Indeed, considering the influence that advertising exercises on consumers and the economy, it is more necessary than ever to take action to prevent certain unfair advertising practices from influencing and conditioning commercial choices.
The spread of new systems of communication, such as the Internet, mean that even greater attention must be paid to consumers and in particular to more vulnerable sections of society, such as children and adolescents. It is our duty to combat the spread of untruthful and misleading information and above all certain practices, such as e-mail spam, which invades the private lives of users and their privacy.
I agree with the rapporteur, Mr Juvin, when he calls for action to be focused on the suppression of unfair advertising practices by broadening the scope of the directive in force. I believe that the measure we have voted on today offers an appropriate balance between freedom of expression and consumer protection.
Advertising is a fundamental instrument for the existence of a functioning market and for competition, and, in the final analysis, for consumers, given that, if duly regulated, it ensures a more informed choice. However, new technologies at the service of advertising are opening up a new area for the development of new, unfair promotional practices, which justifies a change to the Unfair Commercial Practices Directive.
In order for advertising to fulfil its basic functions within a free and competitive market, it needs to be well regulated, and commercial practices that distort the market need to be duly punished. This is particularly important for forms of online advertising via Internet and telephone, which often reach the public in an unsolicited manner, and raise important questions relating, among other things, to unfair practices and the unauthorised use of personal data. This is why I believe this to be an excellent initiative that merits my support.
in writing. - (PT) This report concerns unfair commercial practices in the area of advertising, defined within the Unfair Commercial Practices Directive (UCPD), and focuses on the problems inherent in the development of new advertising practices and technologies. The report does not concern relations between companies (B2B), which are specifically covered by Directive 2006/114/EC.
Unfair practices in advertising take many forms: invasion of the public space and sphere, and focusing on people who are particularly vulnerable, such as children. Given that young people and children are those most exposed to advertising on the internet, I am in favour of the need to develop an integrated European policy for combating the unregulated use of the Internet and means of communication.
To do this I propose the creation of a new, mandatory area that is specifically aimed at learning about the risks associated with the use of the Internet and means of communication, especially with regard to unfair advertising practices, directed at primary school children, and a mandatory subject within the final year of studying or training for primary school teachers and childcare workers to learn how to prepare the children for the safe and responsible use of the internet and means of communication, together with ongoing training for education professionals in this area.
The evolution of communication media and Internet developments have contributed to the spread of hidden advertising messages and unfair advertising practices that often invade the private lives of consumers.
It is essential to carefully consider the consequences that this may have on the most vulnerable groups, which must be protected from damaging and uncontrolled drip-feeding of advertising. We must also not forget that sometimes advertising conveys social stereotypes associated, for example, with an overly casual view of sexuality and violence, or inappropriate messages that can negatively affect the behaviour of impressionable children and adolescents who still lack the necessary critical faculties.
It is therefore necessary to update the legislation in force on the subject and ensure better implementation and interpretation of the Unfair Commercial Practices Directive. Lastly, I should like to emphasise that it is essential that consumers should be properly informed of the way that collected data is used and processed, particularly in cases where the data is demanded from them in exchange for price reductions and other promotional offers. To this end, it would be useful to promote effective information campaigns on relevant consumer rights and thus seek to compensate for the lack of knowledge about issues associated with the use of personal data.
in writing. - I voted in favour of the report on the impact of advertising on consumer behaviour because I am in agreement with the rapporteur that, in the digital era, advertising has taken on a new dimension which necessitates - as the rapporteur has recommended - the implementation of an EU website labelling system modelled on the European Privacy Seal, certifying a site's compliance with the data protection laws. Consumers need to have information which is clear, non-manipulative and objective in order to be able to make intelligent decisions. Sophisticated and aggressive marketing techniques have over the years prevented consumers from making informed choices with regard to goods and services. This is especially so with regard to citizens who are particularly vulnerable, such as children. We need to have a more disciplined approach which truly safeguards citizens' interests.
in writing. - (LT) I approve of this report because it deals with unfair commercial practices in the field of advertising, as defined in the Unfair Commercial Practices Directive, and concentrates on issues arising from the development of new advertising practices and technologies. Advertising is a tool that benefits both the internal market, in other words, oiling the wheels of economic activity by stimulating competition, competitiveness, innovation and creativity, and consumers by increasing choice and lowering prices. It is a key economic sector: the EU online advertising market alone is worth more than EUR 14 billion. It must not be idealised, however: advertising can also involve unfair practices, intrude into public spaces such as advertising billboards and the private arena such as unsolicited e-mails, target vulnerable groups of people such as children and those in excessive debt, create potential entry barriers to the internal market where the outlay required is too high, distort the internal market by causing consumers to buy goods or services they would not normally have purchased and cause huge losses. As a result of these and other problems that have arisen due to the use of new technologies, the rapporteur proposes a series of measures for consumer protection. While personalised advertising, for example, offers of products or services tailored to consumers' tastes, is not in itself a problem, it must not lead to the development of intrusive advertising based on consumer tracking, which breaches the principles of data protection and privacy.
in writing. - (DE) We want consumers to be responsible, well-informed and in a position to make sensible decisions. Our aim is to supply consumers with all the information they need to allow them to take the right decisions in economic terms. Advertising also makes an important contribution to providing consumers with information. However, it must contain objective, reliable and relevant details, otherwise what is supposed to be consumer information will rapidly lead consumers astray or even result in them being deceived. The purpose of the policy is to ensure a fair and safe trading environment, so that consumers can be involved in the market on an equal footing. However, it is also important to me that consumers do not become victims. By making purchasing decisions, they are in a position to exert a great deal of influence, but they must ensure that they make good use of it.
Advertising is an essential tool which ensures that the free market functions properly. It brings significant benefits, not only to the economy, but also to consumers, who, thanks to advertising, are ensured a range of choice of product. Unfortunately, the sustained development of new technologies, and particularly of the Internet, is resulting in the increasingly frequent use by businesses of unethical and dishonest practices in the field of advertising.
As the rapporteur points out, existing legislation does not regulate all the issues to a sufficient degree. It is essential to take steps to protect European consumers effectively, and also to educate them in the area of the rights to which they are entitled. Groups which are most at risk from unethical practices, such as children, young people and the elderly, should be given special protection. Therefore, I agree with the proposals put forward by the rapporteur.
in writing. - (DE) New media, in particular social networking sites and blogs, are opening up new opportunities for communication and advertising. The possibilities of Internet marketing result in additional demands being placed on consumer protection law. The current directive concerning unfair business-to-consumer commercial practices in the internal market does not provide for these new advertising methods. Young consumers and, in particular, teenagers and children are making extensive use of these new technologies and may be exposed to misleading and aggressive advertising. The study 'EU kids online' shows that one third of Internet users between the ages of nine and 10 use the Internet every day, while the figure for 15 to 16-year-olds is 77%. This makes it all the more important to take urgent measures in this area, including implementing restrictions and, at the same time, providing education and information. I support the resolution to give consumers more information about the new technical communication options and the risks they involve.
I can agree with many of the comments and proposals given in the material. However, I cannot identify with some of the propositions and proposals, which lean towards giving additional power to the state under the guise of consumer protection. In my opinion, the report should put more emphasis on educating users on their online behaviour, on how to make their computer secure, and on how and to whom they should give their personal data. It is not for states to provide technological solutions to be implemented under the pretext of consumer protection. A computer is as vulnerable as any other electronic device which is connected to the Internet via an electronic communications network. Politicians and states should undertake to teach citizens that privacy is something to be protected; just as one needs to lock up and secure one's own home, today it is just as important to secure our electronic devices, and their means of communicating with the world, to the same extent. Politicians should also undertake to impose strict penalties for those who misuse personal data or breach personal privacy. Essentially, it does not matter if this happens via the Internet or via some other means.
in writing. - (FR) From the title of this own-initiative report, I thought Parliament was finally going to examine the society model sold to us by advertisers without having been asked for anything. However apart from a few interesting points such as controlling targeted advertising and discrimination in advertising, or the call for a reduction in TV advertising aimed at children, this text falls far short of what we might have expected. It contents itself with castigating illegal advertising which supposedly obstructs our sacrosanct freedom of competition and proclaims the advantages of advertising for citizens, whom it refers to as consumers, and for the media. Not with my blessing. I am against this report.
in writing. - (PT) Unfair commercial practices in advertising need to be combated. We are getting ever closer to a serious phenomenon of personal debt. We must do everything we can to stop the problem from getting worse. Advertising can and should be an important tool for companies, serving as a source of income, stimulating competitiveness, providing healthy competition and encouraging creativity. We all know that there are vulnerable people, for example children, who are a special target for advertising campaigns. This is why I agree that this issue should be the focus of special attention, so that we can build a society that is better sustained at an economic and social level. That is why I voted as I did.
in writing. - (HU) As far as the impact of advertising on consumer behaviour is concerned, advertising is beneficial for the internal market in the same way as it is beneficial for the consumers. It encourages competition, increases competitiveness, and stimulates innovation and creativity. It also represents an important sector in respect of the economy, as the online advertising market in itself transacts a turnover of EUR 14 billion. However, we must also be aware of the opposite side of the coin. Many advertisements attempt to manipulate vulnerable target audiences, such as children and severely indebted persons. I believe that it is important to strengthen common European cooperation in combating unfair advertising practices.
We consider the emergence of discriminative gender stereotypes, which could act as an impediment to gender equality to be unacceptable. Through the appropriate means we must ensure that media and advertising professionals respect human dignity and oppose direct or indirect discrimination or stereotypical depictions.
in writing. - (ES) I voted in favour of this report on the impact of advertising on consumer behaviour as it points clearly to an improvement in the existing legislative framework for protecting consumers from advertising, and the need for a review of that framework taking into account new advertising media that are not yet regulated. I also gave the report my support as it seeks to improve harmonisation between the Member States in order to prevent legal loopholes that allow businesses to use deceptive advertising practices in the EU Member States. I think that the reference to 'hidden' advertising mechanisms that have developed on the Internet and are now in use there is appropriate; in many cases the advertising is disguised as opinions or comments on social networking sites, forums or blogs. I am also pleased that the report conveys concern to the Council and the Commission regarding the real risk posed by businesses that are both content providers and advertising sales houses. These are the main reasons, among others, for my vote in support of this report.
in writing. - (FR) Advertising is present everywhere, in the streets, the newspapers, on the television, the radio, the Internet, and whether we like it or not it has a huge influence on consumer behaviour. It is a channel of communication. Whilst the informative role of advertising is essential for the effective functioning of the internal market, consumers have the right to be informed and protected. This is why the report on unfair commercial practices in advertising and the problems linked with the development of new advertising practices and technologies is very important. Advertising control is vital if we are to keep it sound and truthful. It is essential to strengthen European cooperation in this field, just as it is valuable to encourage joint regulation. Lastly, online advertising is often aggressive and intrusive. It needs to be looked into in greater depth.
in writing. - I voted in favour for a number of reasons:
1. it is time to recognise all mass media in the Internet;
2. false information and defamation should be matters of criminal liability;
3. in order to restrict access to vulnerable groups like children;
4. in order to clean the Internet of spam and punish those who make it circulate;
5. in order to induce very strict rules regarding announcements;
6. in order to oblige Parliament to establish a special structure to search for plotters and hackers and hold them to account.
Let us work and get it done.
in writing. - (DE) Advertising is a powerful tool for business which in some cases can be used to address the subconscious. The purpose of advertising is to influence consumer and purchasing behaviour. However, the use of unfair business practices must be prevented. The most important task is to protect public spaces, vulnerable people and privacy. Assessing whether advertising has crossed these boundaries is, of course, extremely time-consuming. In the case of sensitive areas involving legal drugs, such as alcohol and cigarettes, strict regulations have been in place for a long time.
Other areas will continue to be subject to self-regulation in the Member States, as a complement to the provisions of legislation. There is some catching up to do, not only in the field of Internet advertising, but also, for example, in cases where additional costs are covered up and where the use of new technologies and advertising methods, such as social networking sites or blogs, represents new territory. As it is important to protect consumers from 'hidden' advertising and similar problematic advertising tactics, I have voted in favour of the report.
in writing. - (LT) Modern advertising has long overtaken the legal framework of this area. Advertising on the internet - in search engines, email, social networks and Internet television - and on mobile phones is often presented to consumers without their consent, and even worse, using their data, sometimes collected without their knowledge or full awareness. Furthermore, there are dozens of loopholes in the legal framework of such advertising. Although alcohol advertising is prohibited on television for example, it is still accessible to minors on the Internet. On the other hand, internet advertising can very easily cross a country's borders. Therefore the initiative to tighten the regulation of such advertising, and thus protect consumers, their privacy and personal data from unauthorised or disproportionate use, is very welcome.
Advertising - as the rapporteur has stressed - is an important sector of the economy. However, it carries many dangers. I fully endorse the opinion of the Committee on Women's Rights and Gender Equality, which points out the necessity of eliminating advertising content which is discriminatory. It is also extremely important - and this is said by the rapporteur - to protect groups which are particularly vulnerable to being manipulated by advertising, such as children, teenagers and the elderly. I support the rapporteur's proposal to run an educational programme throughout the European Union aimed at children and designed to help them understand the methods used in advertising. We should also consider setting up similar programmes aimed at the other two groups which are vulnerable to manipulation - teenagers and the elderly. It might be a good idea to extend this kind of education to people in other age groups. In view of these comments, I decided to endorse the report on the impact of advertising on consumer behaviour.
The impact of advertising on the consumer often assumes enormous proportions that can lead to the risk of unfair commercial practices. My decision to vote in favour of this report is a result of the way advertising is used on the market. It acts as a tool that benefits both the internal market - oiling the wheels of economic activity - and consumers. However, above all it is an important economic sector. We must naturally also take into consideration the negative aspects that advertising can have: unfair practices, intrusion into public and private spaces, influencing of the most vulnerable groups of people, creation of potential entry barriers to the market and distortion of the internal market. It is therefore important to strengthen European cooperation in the struggle against unfair practices in advertising through a process of coregulation that can improve the efficacy and applicability of measures. It is also essential, in my opinion, to safeguard the most vulnerable categories and reinforce education and information, increasing the transparency of adverts. It would be an extremely good idea to run information campaigns on consumer rights through the use of educational materials.
The impact of advertising on consumer behaviour is a reality that should not be swept under the carpet, and this report does not do this. This report, for which I voted in favour, concerns unfair commercial practices in advertising, defined within the Directive on Unfair Commercial Practices, and focuses on the problems inherent in the development of new advertising practices and technologies.
Advertising is a positive tool, both for the internal market and for consumers. However, it is important to combat various abuses, among which I would highlight: unfair practices, the invasion of public and private space such as unsolicited emails, undue focus on vulnerable people and the possible distortion of the internal market, that is, thepurchase of goods and services that the consumers normally would not buy.
The analysis of the current legislation and proposals to review or improve it should focus on an assessment of these distortions. I support the rapporteur in his desire to intensify European cooperation in combating unfair advertising practices, whether by extending its scope or its frequency.
I agree with the rapporteur, Mr Juvin, that European Union-wide cooperation in combating unfair online advertising practices should be stepped up in view of the success of 'EU sweeps' (systematic, simultaneous website checks by the Member States), which have so far been confined to three sectors: airline tickets, mobile phone ring tones and electronic devices. I agree with the rapporteur, who suggests broadening the scope and increasing the frequency of such sweeps and encouraging coregulation, whereby the various stakeholders are involved in legislative developments, so that the resulting measures are more effective and easier to apply.
in writing. - (RO) The report deals with unfair commercial practices in the advertising field, as defined in the Unfair Commercial Practices Directive, and concentrates on issues arising from the development of new advertising practices and technologies. It does not discuss B2B relations, which are covered in particular by Directive 2006/114/EC. Advertising is a tool that benefits both the internal market, by oiling the wheels of economic activity (through stimulating competition, competitiveness, innovation and creativity), and consumers (through the diversity of options available and lowering prices). This is an important economic sector as online advertising alone has a value of more than EUR 14 billion on the European market. At a time when there is a lack of information about consumers' rights in respect of advertising, steps need to be taken to facilitate access to information and make advertising more transparent.
Given that the general public is not even aware of the issues surrounding the use of personal data and the tools they have available for addressing them, information campaigns often need to be launched on consumers' rights in respect of advertising, particularly with regard to the use of personal data, irrespective of whether it is provided voluntarily or collected automatically. It is also necessary to produce educational tools designed to inform Internet users (e.g. technologies for managing 'traces' left on the web and resources for protecting privacy).
I should like to congratulate Mr Juvin on his excellent work. With the 2005 Unfair Commercial Practices Directive, which does not guarantee an appropriate legal framework for combating misleading and aggressive advertising, a set of new and more persuasive forms of advertising is developing through the Internet. The resolution enables European consumers to be better informed on the new intrusive forms of advertising present on the Internet, calls for greater protection for vulnerable consumers and emphasises the role of advertising in promoting positive role models.
I would like to express my particular concern about the routine use of behavioural advertising and the development of intrusive advertising practices (such as reading the content of e-mails, using social networks and geolocation, and retargeted advertising) which constitute attacks on consumers' privacy. I therefore call on the Commission to make it obligatory to insert the clearly readable words 'behavioural advertisement' into the relevant online advertisements.
in writing. - This report deals with unfair commercial practices in the advertising field, as defined in the Unfair Commercial Practices Directive (UCPD), and concentrates on issues arising from the development of new advertising practices and technologies. It does not discuss B2B relations, which are covered inter alia by Directive 2006/114/EC. Advertising is a tool that benefits both the internal market (oiling the wheels of economic activity by stimulating competition, competitiveness, innovation and creativity) and consumers (by increasing choice and lowering prices).
It is a key economic sector: the EU online advertising market alone is worth more than EUR 14 billion. However, it must not be idealised: advertising can also involve unfair practices, intrude into public spaces (e.g. in the form of advertising billboards) and the private arena (e.g. in the form of unsolicited e-mails), target vulnerable groups of people (such as children and those in excessive debt), create potential entry barriers to the internal market (where the outlay required is too high) and distort the internal market (by causing consumers to buy goods or services they would not normally have purchased).
I would in particular like to stress the issue of online data protection in Mr Juvin's report. It is necessary to ensure that consumers receive clear and comprehensive information about how their personal data are collected, processed and used. However, rather than regulating the Internet, I would prefer a solution which involves educating Internet users and resorting to regulations or restrictions in limited cases only. The introduction of censorship practices will only lead to other, more sophisticated fraudulent schemes and scams, which will always be one step ahead of any regulation. Activities which inform and educate users are important, as is giving Internet users more options with respect to the treatment of their personal data. It is important that the Commission starts to devise informative campaigns on the basic rights of consumers in respect of advertising, especially where this involves the use of their personal data. I would also welcome the development of EU educational programmes that teach children and other vulnerable groups how to understand the pitfalls of advertising. Equally, I welcome the report's emphasis on the protection of vulnerable groups of consumers and the guarantee of respect for human dignity in advertising.
Advertising can effectively challenge and confront stereotypes. It can be a positive force acting against racism, sexism, discrimination and so on. However, it can also be a negative influence, contributing to violence, addictions such as smoking or alcoholism, or eating disorders such as anorexia nervosa and bulimia. The report also mentions other important factors that need attention. That is why I supported the report.
in writing. - (DE) Internet advertising adapts itself to users' behaviour. Given a user profile, advertisers can target their advertising and avoid people outside their target group. However, surveys show that users are largely opposed to personalised online advertising, which is often seen as intrusive. Many people even feel that they are being watched. A total of 62% of those surveyed are concerned that data protection is being disregarded in the case of personalised advertising and data protection specialists also have misgivings, because personal data is being stored, compared and linked with other data. In theory, every user can disable this option. However, the link is not easy to find and, therefore, this report proposes to make it easier for consumers to refuse all further e-mail advertising by means of a direct, working hyperlink.
In addition, the report enables consumers to be provided with clear, accessible and comprehensive information about how their data is collected, processed and used. Their data must be kept completely separate from that collected in the course of advertising activities. The content of private e-mails must under no circumstances be misused for advertising purposes and default settings for computer systems must be used to protect privacy on the Internet (privacy by design).
I agree with the general objectives of this action plan, which should ensure an improved flow of information at a local level or the creation of a single point of contact, taking into account the reduced use of European Regional Development Fund (ERDF) resources for measures relating to energy efficiency, with Member States and regions moving to a horizontal approach to energy efficiency for their development, given that this represents a profitable way of stimulating economic competitiveness and reducing fuel shortages. I also agree that the Commission should consult local and regional representatives in order to define the direction for development in energy policy, as well as to provide financial support to local and regional projects through innovative programmes that use existing energy resources and structural funds. Within this framework of possible action, it is suggested that major incentives are created for regions, which, up to now, have had an above-average role with regard to energy efficiency, promoting their energy independence and, on the other hand, encouraging the sharing of good practice between these regions and those having had little development in this area.
in writing. - (LT) I voted in favour of this resolution because we are committed to respecting the environment, finding economic means of producing energy and combating climate change. There is a need to ensure sustainable development, but economic development is also important. These two dimensions must be reconciled with one another. It is impossible to combat climate change without considering energy efficiency. To this end, comprehensive and realistic objectives and penalties need to be set, so that energy efficiency is not simply based on economic benefits. Energy efficiency mostly concerns buildings because there is a huge potential in energy efficiency in buildings. I therefore support the rapporteur's opinion that the focus should be on the renovation of existing buildings, since the construction rate of new buildings within the EU is in continuous decline and many old buildings can make a significant contribution to energy efficiency, if renovated properly.
in writing. - (FR) The energy question is a major challenge for Europe. We need to remember how much our continent's development owes to the relatively easy access to energy that European countries have enjoyed for over a century. The energy question has now taken on a different aspect. The use of fossil fuels is becoming increasingly a thing of the past. The dual pressure exerted by the issue of global warming and the inevitable increasing difficulty in obtaining oil supplies and to a latter extent gas, is forcing us to think of new solutions. There has been an Energy Efficiency Action Plan in place since 2006, which deals with two particular aspects of efficiency. In order to economise in a way that will make the EU less dependent on its international partners, it needs to tackle efficiencies in both production and consumption: less energy-hungry buildings, more economic machines, but also more streamlined production technologies that will enable us to combine competitiveness, and innovation with economies of scale. Needless to say I supported this vital text (including the binding objective of a further 20% energy efficiency between now and 2020), which places the European Union among the front-runners in these fields.
in writing. - (LT) A lot has been achieved since the adoption of the Energy Efficiency Action Plan in 2006; however, the political and economic context has changed quite a lot since then. Therefore, there is a clear need to review the EU's energy efficiency policy to align it with the current priorities and developments. Energy efficiency is the most cost-efficient and fastest way to reduce CO2 and other emissions. The advantages are huge in terms of both economic growth and job creation. I believe that a thorough assessment of the achievements and shortcomings of the 2006 Energy Efficiency Action Plan should be undertaken as a basis for the revision of the EU's energy efficiency policy. It is becoming increasingly obvious that the EU is not on track to meet its 20% target, therefore it is necessary to take more effective measures to promote energy efficiency. Great attention must be paid to the renovation of existing buildings, because hitherto there has been little progress in this area. The construction rate of new buildings within the EU is in continuous decline and many old buildings have the greatest efficiency potential, if renovated properly. This would facilitate a reduction in the EU's overall energy dependence.
in writing. - (FR) Adopted by a large majority, the own-initiative report of Bendt Bendtsen sends a welcome political signal on the issue of energy, several days after the end of the Cancún Summit and two months before the Summit on Energy on 4 February 2011. Energy efficiency is without doubt one of the critical issues of our fight to protect the environment. Energy savings and energy efficiency are the most cost-efficient and fastest way to reduce CO2 emissions and improve security of supply. In this report, we are calling for renewed efforts to achieve the energy efficiency objective of 20% by 2020. However, I regret that the amendment calling on the European Commission to launch an initiative for the deep renovation of existing buildings next year did not get the necessary majority. The report only mentions new buildings and not the issue of the management of existing buildings. Yet buildings are responsible for about 40% of energy consumption and about 36% of greenhouse gas emissions in the EU.
in writing. - (LT) I voted in favour of this report because there is a need to take specific measures on the implementation of the Energy Efficiency Action Plan, in particular as it is becoming increasingly obvious that the EU will not meet its target of a 20% reduction in greenhouse gas emissions. I would like to draw attention to the fact that energy efficiency is the most cost-efficient way to reduce CO2 and other emissions. Furthermore, it represents a unique opportunity to support and create jobs, while lowering dependence on energy imports. The European Parliament thus calls on the European Commission to design the new Energy Efficiency Action Plan taking into account the needs of vulnerable energy consumers. In addition, it calls on the Member States to adopt appropriate measures and effective policies, such as national action plans or targeted social measures to reduce energy poverty and to report regularly on their actions to address this concern. The Commission should also be responsible for presenting statistics on the development of all major elements of the EU's energy policy.
I should like to congratulate Mr Bendtsen for this important and topical report on energy efficiency. I voted in favour of this report, because I believe that good energy efficiency can help us to cut CO2 emissions substantially.
Various advantages may be derived from this type of political action: firstly, new jobs would be created, but it would also be possible to introduce greater involvement of small and medium-sized enterprises, the connective tissue of the Italian and European economies, which could be offered innovative development opportunities. To do this, it would be necessary to arrange appropriate financial instruments to strengthen professional training, research and access to information. I therefore agree with the need to review the European Union's policies on energy efficiency and implement concrete plans to boost competitiveness.
As far as buildings and ecodesign are concerned, I agree that the focus should be on the renovation of existing buildings, since they offer extremely high energy efficiency potential, if renovated properly. Therefore, to achieve these goals, it is necessary to promote measures, instruments and funding support from both Member States and at European level, for example through the introduction of ad hoc funds.
The report on energy efficiency rightly calls for a greater emphasis on innovative solutions such as smart grids and smart meters, for more flexible integration of renewable energy sources, and for the creation of a global strategy for heat generation. Here we should note that the goal is for 50% of homes to be fitted with smart meters by 2015, rising to 80% of homes by 2020. I am glad that there were no proposals for the introduction of legislative measures in the area of energy poverty. Instead it was worded in such a way that it is clear that Member States are the ones who are best able to deal with the problem of energy poverty, and therefore this is a problem that should be resolved at the level of the Member States. The possibility of using 15% of the ERDF for energy efficiency programmes should also help in improving energy efficiency. However, I do believe that energy efficiency should be made a horizontal European priority, which is financed from sources other than structural funds.
I think it was right to reject proposals for the introduction of a pan-European energy or coal tax, which would only lead to increased energy costs and would hit low-income groups the hardest. I am also of the opinion that energy efficiency goals should not be legally binding and that we should not introduce a superficial conditionality for granting structural funds based on energy efficiency.
Energy efficiency is crucial for increasing security of supply, improving air quality, reducing emissions of greenhouse gases and increasing the competitiveness of our society. Energy efficiency means doing 'more' with 'fewer' resources. This report sets out an ambitious vision for energy efficiency through, for example, the introduction of individual goals and positive incentives. Important elements are introduced with regard to the modernisation of energy infrastructure, such as smart networks, energy efficiency in buildings and transport, the use of ICT and the development of scientific research in the area of energy. This report underlines the need to double the funds for scientific research, technological development and demonstration in the area of energy. With regard to funding, the report also encourages the use of structural funds to support energy efficiency, and this will be a priority within the EU budget after 2013. In the light of all this, I would like to congratulate the rapporteur, Mr Bendtsen, for the excellent work carried out, and for the balance achieved, and I would invite all of you to support this important report.
in writing. - (FR) Buildings are responsible for about 40% of energy consumption and about 36% of greenhouse gas emissions in the European Union. Energy-efficient buildings should be a priority of the next revision of the energy efficiency action plan. Today, 30% of existing homes in Europe are unhealthy and have high energy bills. It is therefore important not only to promote new sustanaible buildings but also to renovate existing buildings sustainably. That is why the Member States must immediately launch a programme of deep renovations in the existing building stock to achieve a nearly zero level energy consumption in the built environment by 2050. There is also a link between energy efficiency and energy poverty. We are therefore calling on the Commission to prepare a new energy efficiency action plan action to take account of the needs of vulnerable consumers.
in writing. - I would like to welcome this report on energy efficiency as it will increase energy security and it will serve to create social and economic advantages for the EU's economy. The S&D Group have pointed out that energy resources are not evenly distributed among Member States. We must always consider European solidarity when legislating for energy efficiency. It has been said that economising on energy is one of the quickest routes to energy efficiency. Promoting energy efficiency will create employment and it will save Member State governments billions in heating costs on an annual basis.
I strongly welcome the creation of a lower carbon intensive society but we must be careful to strike the correct balance between Member States based on their capabilities and resources. I am concerned that Member States such as Romania will be expected to perform on a level playing field with other Member States such as Sweden, who have a proven track record in the area of energy efficiency. Financial Perspective 8 will be a critical financing tool to encourage and promote energy efficiency from 2014 to 2020.
in writing. - (PT) I voted in favour of this report on the Action Plan for Energy Efficiency because it puts forward important proposals for the environment and for the economy, specifically the presentation of European legislation that introduces binding goals to reduce energy consumption.
In 2008, Europe committed itself to achieving, no later than 2020, a 20% reduction in energy consumption, and to ensure that 20% of its energy consumption was from renewable sources. This target is fundamental for helping Europe to meet its objective of reducing CO2 emissions, and to reduce dependency on fossil fuels, but it should continue to be exactly that, a target which the various States adhere to voluntarily.
For this to happen, rather than imposing a binding limit, it will be more important for Member States to agree on solutions that allow for greater energy efficiency and less energy being wasted, without affecting development and without this being overly costly for European industries and producers, particularly at a time of economic crisis such as now.
in writing. - (PT) This report focuses on energy efficiency policy within the EU. With regard to this issue, I support the need to set binding targets. In the Commission's Green Paper (2005/0265 final) on energy efficiency, it is estimated that around a million new jobs could be created in Europe, directly or indirectly. According to this Communication, the particular beneficiaries of energy efficiency measures are SMEs, and it adds that an average household could save an average of EUR 1,000 a year through energy efficiency measures.
Mandatory energy efficiency measures are also crucial for reducing the energy deficit resulting from imports of oil and gas from the Gulf and Russia.
We already have binding targets for increasing the quota of renewable energy in the European Union to 20%. Within the current framework, we could only attain half of the potential without binding targets for energy efficiency. It is also a question of legal certainty, and an important signal for directing new investment.
For the EU and Portugal I see more gains than losses with this binding objective. In addition, if the EU 2020 objectives do not go beyond simple intentions, this strategy will not achieve anything.
Promises to increase energy efficiency have multiplied, but the European Union runs the risk of not meeting the targets that have been proposed: achieving 20% by 2020. The latest data points to an actual average of only 9%, despite the contribution that an increase in energy efficiency could make to a reduction in emissions, consumption and energy dependence.
The report contains a wide selection of elements that cover the vast field of energy efficiency quite adequately, although it indicates routes that might make it difficult to achieve successfully the objectives that it aims for.
But there are aspects with which we disagree, such as the link that is claimed between energy efficiency and what is called the Europe 2020 Strategy, which provides for the creation of a single market in energy, the promotion of market-based instruments, the European Emissions Trading System masking some of the profits from energy efficiency, and overlooking the need to defend a strong energy public sector that each State needs to promote.
Although we agree with the need for there to be community funds for implementing the objectives, we still have doubts about the practical possibility of using up to 15% of the ERDF or using the European Agricultural Fund for Rural Development (EAFRD) for energy efficiency, given that it should be the Member States that determine their needs and priorities for the distribution of these funds.
in writing. - (FR) Numerous measures offering unexploited possibilities can be introduced to improve energy efficiency in key sectors such as transport and the built environment.
It is nonetheless unrealistic to set a binding target for improving energy efficiency by at least 20% by 2020, because there is no method of evaluation and there are no common indicators. Instead, we should focus on specific sectoral targets, such as the commitment to reduce energy consumption in existing buildings by 38%.
The lack of funding is a major obstacle to the renovation of buildings in the residential and SME sectors. Instead of engaging in a battle of unrealistic objectives, the European Commission should, instead, come up with innovative solutions and stimulate public-private partnerships, because this creative ecology is a source of jobs.
in writing. - (LT) I approved of this report because it aims to increase energy efficiency by at least 20% by 2020, and thereby advance the transition to a sustainable and green economy. The advantages are huge in terms of both economic growth and job creation. The jobs created will be in both rural and urban areas. It is well known that there is a huge potential for energy efficiency in buildings. Therefore the focus should be on the renovation of existing buildings, since the construction rate of new buildings within the EU is in continuous decline and many old buildings have the greatest efficiency potential, if renovated properly. In the cleantech industry there is a need to bridge the gap between the USA and China, on one hand, and the EU, on the other. Both countries are far more progressive than the EU with regard to adopting legislative measures promoting energy-efficient solutions. Therefore, measures and instruments to boost financing should be supported by the EU and Member States. The creation of national energy efficiency funds which support Energy Performance Contracting should be incentivised through a financial instrument at European level. Energy Performance Contracting (EPC) whereby a customer purchases a guaranteed energy saving creates leverage as the investment is paid back over a time span of 2-15 years. Such a model creates jobs within SMEs, consumers save money on energy bills and emissions are reduced.
in writing. - (FI) When I, like the majority in my group, voted against the mandatory 20% energy savings target, I was not taking a stand on the importance of energy saving, but the way in which it is trying to be promoted. The importance of improved energy savings is undeniable. Nevertheless, attempts to resolve the EU's climate and energy security and supply problems are not, in my opinion, sustainable or prudent.
In the notorious 202020 climate and energy package the energy savings target was the only nonbinding one, as it was assumed that it would be stepped up in line with other mandatory targets, such as those for cuts in emissions and renewables. The energy savings target was not implemented in the way we wanted, but now, rather than burden our Community with yet another binding target, one that overlaps with other binding targets, and without knowing how it will be achieved, we should examine whether those other targets were set appropriately in the first place.
When we introduce emission cuts and targets for renewables our Member States and their companies are put under pressure, and the temptation to create shortsighted, unsustainable solutions becomes overwhelming. If on top of that we impose one more constraint, we will be in a situation where the EU will be literally sawing off the branch it is sitting on, at the same time bringing about a massive transfer of income, with no further benefit to the climate, the environment or our energy security.
In trying to do something good, we have done just the opposite. Industry is becoming less viable globally, we are unsustainably burning wood in the name of renewable energy, and, at the same time, the problem itself, carbon dioxide emissions, is growing increasingly serious beyond our borders.
It is time to take sensible and sustainable action, and not resort to shortsighted forcefeeding with nothing rationally tangible.
in writing. - (DE) The EU-wide increase in energy efficiency is a central component of a sustainable European energy strategy. It will allow CO2 emissions to be reduced and, at the same time, energy security to be improved in the most rapid and cost-effective way. I welcome the fact that the report highlights increased investment in energy efficiency in buildings which will create new jobs in the construction sector and in SMEs and will bring possible annual energy benefits of up to EUR 1 000 per household. The report also refers to the need to increase energy efficiency throughout the transport system by shifting from energy intensive transport modes, such as cars and trucks, to energy saving means of transport, such as rail. I welcome the aspects of the report which call on the Commission and the Member States to give energy efficiency the attention it deserves and, at the same time, to ensure that the numerous legislative provisions relating to this area which are already in place at an EU and a national level are complied with.
At the vote, today, I endorsed the adoption of the Bendtsen report on the revision of the Energy Efficiency Action Plan. There is no doubt that increasing energy efficiency is the most cost-effective and the fastest way to reduce carbon dioxide emissions. The fact is that buildings account for around 40% of energy consumption and around 36% of greenhouse gas emissions in the EU. This is why I think that one of the most important things which needs to be done is to increase the energy efficiency of buildings, and this should be accomplished by initiating work to renovate existing equipment and by installing a more efficient common infrastructure in buildings and heating systems. I voted in favour of financing the insulation of buildings from the Structural Funds.
The report on energy efficiency is extremely important with a view to adopting the EU action plan in this area for the coming years. It will have a huge impact on the methods used to cut CO2 emissions, on economic growth and on creating jobs in areas such as IT, construction and services. I voted in favour of more effective protection for vulnerable consumers. These consumers must benefit most from the energy efficiency improvements made. However, more financial resources are needed to make the required investments. Furthermore, I voted for setting up energy efficiency funds at national, regional or local level. These funds could play a key role in developing SMEs and companies supplying energy efficiency services. I voted against setting the legally binding target of achieving minimum energy savings of 20% by 2020 as this element of compulsion at EU level could have an adverse impact on the single market. I think that the transition to a sustainable, green economy will progress even without imposing excessive legislative measures.
In his report on the revision of the Energy Efficiency Action Plan, Mr Bendtsen rightly points out that national policies still do not fully exploit the potential in the field of energy efficiency. We must therefore strengthen European Union strategies in this direction. I voted for the motion.
in writing. - (FR) This report promotes the principle of energy efficiency and advocates energy labelling. This is a good thing, although one might have wished to see the discussion extended to energy sobriety and eco-labelling. It is also concerned about energy poverty. This is good news. What a pity, then, that it makes them instruments of green capitalism, that it is in favour of free competition, calls for the intervention of financial intermediaries and extols the virtues of the carbon market. It annihilates the advances it promises.
in writing. - (PT) An action plan that complies with the European energy policy needs to address the following issues: moving towards a low carbon-emission energy system, ensuring security of energy supply, and ensuring the Union's improved competitiveness and the supply of energy to all consumers at affordable prices. Considerable financial and human effort is required in order to achieve these objectives.
in writing. - Here are 10 principal guidelines for energy efficiency.
1. Energy - efficient technologies; 2. Transport technologies; 3. Efficient use of energy; 4. Energy transportation circuit security; 5. Collection and storage of goods used for energy production; 6. The energy exploitation of countries - suppliers; 7. Forming and distribution of energy resources; 8. Anti-monopoly programmes for energy consumption and energy supply; 9. Nanotechnologies in the energy supply sector and its development; 10. Efficient energy legislation.
Unfortunately, these aspects are not covered by the present report. I voted in favour, bearing in mind that the principal task has only just begun.
in writing. - (DE) Energy efficiency is an area with great potential for the future where the EU already has some experience. In addition, the EU Member States are home to many leading technology companies. Alongside the obvious benefits for the environment, this sector also offers opportunities for boosting economic growth and creating jobs. However, it has become clear in the past that the EU often sets itself ambitious targets and then has problems in achieving them or misses them altogether. This could be the case with buildings which, of course, offer enormous potential for energy savings.
It is significantly simpler to implement measures of this kind in new buildings than in existing older ones. Listed buildings present particular problems. Last but not least, we must not allow the situation to get out of hand by imposing measures to increase energy efficiency which are so expensive to implement that the cost of living becomes almost unaffordable. I have voted accordingly.
One cannot but agree with the proposition of the rapporteur that 'energy efficiency is the most cost-efficient and fastest way to reduce CO2 and other emissions.' In addition, action to improve energy efficiency contributes to economic growth and the creation of jobs. This phenomenon can be observed, for example, in the new Member States, where the scale of the challenges to be faced is enormous.
It is also worth mentioning that European Union support for the insulation of buildings is one of the most visible features of cohesion policy. Modernised buildings are one of the best signs of the European Union in the region. With this in mind, I endorse the proposals contained in the report concerning an increase in expenditure on improving energy efficiency.
I voted in favour of the Energy Efficiency Action Plan, because I believe it is important to push the European Union to make progress towards a green and sustainable future. Reducing energy consumption through system innovations in energy infrastructures and urban development is the goal set by Europe in the new action plan that the Commission will submit in February. I also believe that the objectives must not be binding because if we speed up the timing we run the risk of financially damaging companies and individuals. The measures for an action plan must be coherent with national plans in order to outline a common methodology for measuring energy efficiency targets.
The rapporteur, a member of the PPE Group, in his review of the energy efficiency action plan, makes a balanced proposal to attain a target of a 20% energy saving, set by the European Council in 2007.
The pragmatic way of implementing an energy efficiency policy proposed by the rapporteur, through individual targets and without imposing legally binding objectives, seemed to me to be the most appropriate method, in the current economic and political context, of achieving the objective in question. However, a solution involving the introduction of mandatory targets of at least 20% for energy reduction, an amendment approved through the votes of the socialists, liberals and greens, was passed in the Committee on Industry, Research and Energy (ITRE).
Within the report, for which I voted in favour, I would highlight the various community and Member State actions that support energy efficiency: the application of existing legislation in this area, energy efficient urban development, the construction of energy efficient buildings and the funding of these and other measures through the creation of national energy efficiency funds.
It should be emphasised that this European Parliament report is an important contribution to the review of the Energy Efficiency Action Plan under way within the European Commission.
Partly as a result of several improvements to the original plan, I agree with Mr Bendtsen that energy efficiency is the most cost-efficient measure to reduce CO2 and other emissions and that it represents a unique opportunity to support and create jobs, while at the same time lowering dependence on energy imports. He notes that, according to the Commission, energy-saving benefits could amount to over EUR 1 000 per household per year.
in writing. - (RO) Energy efficiency is the most cost-effective and fastest way to reduce CO2 and other emissions. The advantages are huge in terms of both economic growth and job creation in the areas of IT, construction and services. These jobs will be in both rural and urban areas, often within SMEs, and they will be local jobs which cannot be outsourced. The Commission is going to submit a new revised plan at the start of 2011, which must contain the following elements: - EU binding target of a minimum 20% increase in energy efficiency by 2020 - measures to combat energy poverty introduced in all energy policies - revision of the Energy Services Directive in 2011 - encouraging investment in smart grids and compliance by Member States with the requirement of the third legislative package on the internal market to install smart meters in 80% of households by 2020 - Member States must set annual building stock renovation targets - the Commission must put forward policies for achieving nearly zero energy losses in buildings by 2050 - the Commission must examine innovative funding models, such as revolving funds, in order to achieve the targets in this sector.
in writing. - (ES) I voted in favour of this report because I believe that it is important for the target of 20% energy efficiency to be compulsory, not only for reasons of CO2 reduction, but also for in social reasons. A large proportion of the expenditure of European households is on energy bills. Introducing efficiency measures that reduce energy waste and help to reduce energy poverty is a socialist objective.
in writing. - (FR) Until such time as the crazy challenge of space solar energy becomes a reality and the entire world reaps the benefits of this almost inexhaustible electric manna, the European Union has no other choice for its current energy policy than to get its energy supply from as many sources as possible and to opt for energy efficiency. This is a key priority of the European strategy for the next decade highlighted in the report by Mr Bendtsen, which was approved this afternoon by a majority of the members of the European Parliament. I particularly welcome the adoption of the binding energy savings target of 20% by 2020, which would enable the EU to save approximately EUR 100 billion. In order to achieve this, we are clearly going to have to do more in fields as varied as energy services, transport (by when will we have a framework for the standardisation of electric vehicles?) and buildings. The latter requires particular attention, as we know that they are responsible for about 40% of energy consumption and about 36% of greenhouse gas emissions in the European Union. There is considerable energy saving potential in public buildings, for example, which would facilitate the transition towards a stable, green economy.
in writing. - This report is a powerful and timely reminder to the Commission and the Council of the importance of a binding energy-saving target ahead of the crucial Energy Summit on 4 February 2011 and as the Commission prepares its energy efficiency action plan. Ambitious EU measures on energy saving and efficiency are essential if Europe is to respond to the challenges of energy security and climate change. They also make economic sense, create jobs and save consumers money on their energy bills. Until now, Member States have been reneging on their pledge to reduce energy consumption by 20% by 2020, by making insufficient progress. Making the target binding will help (as in the case of renewable energy) to ensure that the EU governments actually deliver on this potential.
The report also calls for stronger measures to address the energy consumption of buildings, notably by renovating the existing building stock. With buildings accounting for 40% of energy consumption in the EU, it is essential to tackle this sector head on. The Greens hope that the EU Energy Summit will also address this crucial issue.
The Energy Efficiency Action Plan is a cost-effective means of increasing the competitiveness of the economy and security of energy supply to the European Union. The plan to begin improving energy efficiency is also a perfect opportunity for the development of small and medium-sized enterprises. The Bendtsen report rightly draws attention to ways of using energy effectively and efficiently without the need to reduce its consumption, because this is continuing to rise in the Member States. The use of new energy technologies in construction and transport allows significant savings at the level of the whole Union. However, for such methods to come into use, an information campaign for the citizens is needed, as also is a reduction in the costs of energy-saving technologies. It is, indeed, the high price of innovative equipment which is the greatest obstacle to its coming into use. Adoption of binding targets for 2020 is difficult for many Member States.
We must, however, remember that each of the Member States is at a different stage of development of energy policy. A binding renewable energy target of 20% of final energy consumption by 2020 may prove to be too great a challenge, particularly for the 12 new Member States.
in writing. - (NL) I am pleased that the European Parliament has declared itself to be in favour of a mandatory 20% energy savings target in 2020. Forecasts indicate that, with the current policy, Europe will only achieve an 11% energy saving. Meanwhile, households waste EUR 1 000 of energy a year and we annually export no less than EUR 350 billion of our European welfare to oil-rich nations. Better insulation for houses, more efficient energy transport and more efficient appliances ensure a lower energy bill for consumers and businesses.
There are often barriers to these effective measures being taken, such as high investment costs or uncertainty about the benefits. If the European ministers support this proposal, governments will have to step up their support for energy conservation measures. These measures will ultimately bring in money, because the energy bill will be lower.
Energy conservation is the cheapest way for us to reach our climate target and will lead to 560 million tonnes less CO2 emissions. Energy conservation therefore makes it even easier for us to raise our climate target a little. Unfortunately, we are still hopelessly behind; according to a recent report, we need to triple the European target if we are to achieve a 20% energy saving. It is therefore important that this target be imposed as binding on all EU Member States.
in writing. - ECR MEPs believe that energy efficiency has a crucial part to play in helping the EU meet its renewable energy and emissions reduction targets. It also has a crucial role to play in ensuring our energy security and contributing to our economic competitiveness. We support much of the content of this report, such as the focus on smart grids and metering, financing from the EIB and the private sector, and also the potential for R&D to further energy efficiency. ECR MEPs do not, however, support binding energy efficiency targets. We believe that the EU and Member States are already incentivised to implement energy efficiency policies through renewable energy and emissions reduction targets, as well as energy saving targets under the Energy Services Directive. ECR members therefore abstained on this report.
in writing. - (DE) I have voted against the Bendtsen report, because the figures have once again been changed and the targets are restrictive. It is true that this is a non-legislative report, but the effects of the ecodesign directive have shown how carefully these issues must be handled. As result of the light bulb ban, I have had to evacuate a room after an energy-saving bulb containing mercury broke, in order to avoid damage being caused to people's health. This is exactly the sort of thing that must be stopped in good time.
in writing. - (DE) I have voted against this report. I welcome the approach taken by the report concerning the Energy Efficiency Action Plan. However, I believe that imposing mandatory energy efficiency targets 'from above' and setting obligatory modernisation and refurbishment targets for private and public buildings (such as schools) is a mistake. At a time when budgets are tight in the provinces, local authorities and private households, these unrealistic requirements will put too great a strain on them. For example, the EU Commission, whose buildings were covered by the new efficiency criteria, recently had to admit that it could not meet the additional requirements for the energy refurbishment of its building stock. The EU must not require others to do things which it cannot do itself.
For the many medium-sized companies and, in particular, small contractors in Saxony these measures go significantly too far. They will overburden businesses and will obviously result in job losses and in cost increases for consumers. In my opinion, we need to take a critical approach in particular to the call for energy efficiency criteria to be applied to public procurement policy. The right way to save energy involves educating the citizens of Europe and establishing tax incentive systems.
in writing. - (DE) I oppose this report. Although it contains some proposals which are worthy of consideration, I have a low opinion of the type of gesture politics which calls for restrictive measures that are almost impossible to implement in practice. The demands on local and regional authorities and on private home-owners to carry out energy refurbishments of their properties are particularly pointless, given the financial situation of all the parties involved. Even the EU Commission had to admit that it could not meet the comprehensive requirements for the energy refurbishment of its building stock. In addition, we have not yet seen any proof of the claim that energy refurbishments result in direct cost savings. As a result of investment in the production and maintenance of the infrastructure and in renewable energy generation facilities, the cost of energy is rising faster than can be compensated for by the possible savings from energy efficiency measures. The existing EU energy efficiency directive from 2002 has been implemented in very different ways in the individual Member States which means that there is no common approach in Europe on this issue. Insisting on a much greater mobilisation of structural funds to pay for energy efficiency measures is inappropriate in the light of the ongoing finance debates. I am very much in favour of a debate on energy efficiency based on a broad consensus at all political levels and involving all the relevant players and the creation of incentive systems. However, I am opposed to regulations imposed 'from above' for which others have to foot the bill.